Exhibit 10.1

Execution Version

CLASS A CONVERTIBLE PREFERRED UNIT

PURCHASE AGREEMENT

DATED AUGUST 2, 2017

BY AND AMONG

GENESIS ENERGY, L.P.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

   Definitions      1  

SECTION 1.02

   Accounting Procedures and Interpretation      10   ARTICLE II        SALE AND
PURCHASE       

SECTION 2.01

   Sale and Purchase      10  

SECTION 2.02

   Funding Notices; Transaction Fee      10  

SECTION 2.03

   Closing      11  

SECTION 2.04

   Independent Nature of Purchasers’ Obligations and Rights      11   ARTICLE
III        REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP       

SECTION 3.01

   Capitalization      11  

SECTION 3.02

   Formation and Qualification      13  

SECTION 3.03

   Authority; Enforceability      14  

SECTION 3.04

   Valid Issuance      14  

SECTION 3.05

   Compliance with Law      14  

SECTION 3.06

   No Consents; Violations, Etc.      15  

SECTION 3.07

   SEC Documents      15  

SECTION 3.08

   Independent Accountants      16  

SECTION 3.09

   Approvals      16  

SECTION 3.10

   MLP Status      16  

SECTION 3.11

   Investment Company Status      16  

SECTION 3.12

   Internal Accounting Controls      17  

SECTION 3.13

   Insurance      17  

SECTION 3.14

   Licenses      17  

SECTION 3.15

   Litigation      17  

SECTION 3.16

   No Material Adverse Change      17  

SECTION 3.17

   Title to Property      18  

SECTION 3.18

   Possession of Intellectual Property      18  

SECTION 3.19

   Absence of Labor Dispute      18  

SECTION 3.20

   Money Laundering Laws      19  

SECTION 3.21

   OFAC      19  

SECTION 3.22

   Environmental Laws      19  

SECTION 3.23

   Taxes      20  

SECTION 3.24

   Material Contracts      20  

SECTION 3.25

   Disclosure Controls and Procedures      20  

SECTION 3.26

   Compliance with the Sarbanes-Oxley Act      21  

SECTION 3.27

   No Preemptive Rights; No Registration Rights, Etc.      21  

SECTION 3.28

   No Registration Required      21  

SECTION 3.29

   No Integration      21  

 

i



--------------------------------------------------------------------------------

SECTION 3.30

   Certain Fees      21  

SECTION 3.31

   Form S-3 Eligibility      21  

SECTION 3.32

   No Restrictions on Distributions      22  

SECTION 3.33

   Related Party Transactions      22  

SECTION 3.34

   Genesis Marine, LLC      22  

SECTION 3.35

   Tronox SPA      22  

SECTION 3.36

   ERISA Compliance      22  

SECTION 3.37

   Solvency      23   ARTICLE IV        REPRESENTATIONS AND WARRANTIES OF EACH
PURCHASER       

SECTION 4.01

   Valid Existence      23  

SECTION 4.02

   No Consents; Violations, Etc.      24  

SECTION 4.03

   Investment      24  

SECTION 4.04

   Nature of Purchaser      24  

SECTION 4.05

   Receipt of Information      24  

SECTION 4.06

   Restricted Securities      25  

SECTION 4.07

   Certain Fees      25  

SECTION 4.08

   Legend      25  

SECTION 4.09

   Reliance on Exemptions      25  

SECTION 4.10

   Authority      25   ARTICLE V        COVENANTS       

SECTION 5.01

   Conduct of Business      26  

SECTION 5.02

   Taking of Necessary Action      26  

SECTION 5.03

   Public Announcements      27  

SECTION 5.04

   Disclosure; Public Filings      27  

SECTION 5.05

   NYSE Listing Application      27  

SECTION 5.06

   Use of Proceeds      27  

SECTION 5.07

   Compliance Policies and Procedures      27  

SECTION 5.08

   Transaction Structure      28   ARTICLE VI        CLOSING CONDITIONS       

SECTION 6.01

   Conditions to Closing      28  

SECTION 6.02

   Partnership Deliveries      30  

SECTION 6.03

   Purchaser Deliveries      30   ARTICLE VII        INDEMNIFICATION, COSTS AND
EXPENSES       

SECTION 7.01

   Indemnification by the Partnership      31  

SECTION 7.02

   Indemnification by Purchasers      32  

SECTION 7.03

   Indemnification Procedure      32  

SECTION 7.04

   Tax Treatment      33  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII        MISCELLANEOUS       

SECTION 8.01

   Interpretation      33  

SECTION 8.02

   Survival of Provisions      34  

SECTION 8.03

   No Waiver; Modifications in Writing      34  

SECTION 8.04

   Binding Effect; Assignment      35  

SECTION 8.05

   Communications      36  

SECTION 8.06

   Entire Agreement      36  

SECTION 8.07

   Governing Law; Submission to Jurisdiction      37  

SECTION 8.08

   Waiver of Jury Trial      37  

SECTION 8.09

   Execution in Counterparts      37  

SECTION 8.10

   Termination      38  

SECTION 8.11

   Recapitalization, Exchanges, Etc.      38  

SECTION 8.12

   Specific Performance      38  

SECTION 8.13

   Financing Cooperation      38  

SECTION 8.14

   Removal of Legend      39  

Schedules and Exhibits:

 

Schedule A    —      List of Purchasers and Purchase Prices Schedule B    —     
Owners of Class B Units Schedule C    —      Partnership “Significant
Subsidiaries” Schedule 8.05    —      Notice and Contact Information Exhibit A
   —      Form of General Partner Officer’s Certificate Exhibit B    —      Form
of Purchaser’s Officer’s Certificate Exhibit C    —      Form of Joinder
Agreement Exhibit D    —      Form of Partnership Agreement Amendment Exhibit E
   —      Form of Registration Rights Agreement Exhibit F    —      Form of
Board Observer Agreement

 

 

iii



--------------------------------------------------------------------------------

CLASS A CONVERTIBLE PREFERRED UNIT

PURCHASE AGREEMENT

CLASS A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT dated August 2, 2017 (this
“Agreement”), is by and among Genesis Energy, L.P., a Delaware limited
partnership (the “Partnership”), and each of the Purchasers listed in Schedule A
attached hereto, including the Purchaser Designees (as defined below) (each
referred to herein as a “Purchaser” and collectively, the “Purchasers”).

RECITALS:

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain Class A Convertible
Preferred Units (as defined below);

WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the General Partner (as defined below) will execute and deliver
an amendment (the “Partnership Agreement Amendment”) to the Partnership
Agreement (as defined below) in the form attached as Exhibit D, which
Partnership Agreement Amendment shall establish the terms of the Class A
Convertible Preferred Units;

WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Partnership and the Purchasers will enter into a
registration rights agreement, in the form attached as Exhibit E (the
“Registration Rights Agreement”), pursuant to which the Partnership will provide
the Purchasers with certain registration rights with respect to the Purchased
Units and Conversion Units (each as defined below); and

WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the General Partner, the Partnership and the Purchasers will
enter into a board observer agreement, in the form attached as Exhibit F (the
“Board Observer Agreement”), pursuant to which the Partnership and the General
Partner (as defined below) will provide certain board observer rights to the
Purchasers;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Action” against a Person means any lawsuit, action, proceeding, investigation,
inquiry, or complaint before any Governmental Authority, mediator or arbitrator.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition and the definition of Subsidiary,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
For the avoidance of doubt, for purposes of this Agreement, any fund, entity or
account managed, advised or sub-advised, directly or indirectly, by a Purchaser
or any of its Affiliates, or the direct or indirect equity owners, including
general partners of a Purchaser or any of its Affiliates, shall be considered an
Affiliate of such Purchaser.

“Agreement” has the meaning given to such term in the introductory paragraph
hereof.

“Amended Partnership Agreement” means the Partnership Agreement, as amended as
of the Closing Date, including pursuant to the Partnership Agreement Amendment.

“Anticipated Closing Date” has the meaning given to such term in
Section 2.02(a).

“Anti-Corruption Laws” means anti-bribery and anti-corruption laws, regulations
or ordinances applicable to the Partnership, its Subsidiaries and the Joint
Ventures and their respective operations from time to time, including (i) the
U.S. Foreign Corrupt Practices Act of 1977, as amended from time to time,
(ii) the United Kingdom Bribery Act, as amended from time to time,
(iii) anti-bribery legislation promulgated by the European Union and implemented
by its member states, and (iv) legislation adopted in furtherance of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.

“Atlantis” has the meaning given to such term in Section 3.01(d).

“Board” means the board of directors of the General Partner.

“Board Observer Agreement” has the meaning given to such term in the recitals to
this Agreement.

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banks located in Houston, Texas or New York, New York are authorized or
obligated to close.

“Class A Convertible Preferred Units” means Class A Convertible Preferred Units
representing limited partner interests in the Partnership, the terms of which
will be set forth in the Amended Partnership Agreement.

“Class B Units” has the meaning given to such term in Section 3.01(b).

“Closing” means the consummation of the purchase and sale of the Purchased Units
on the Closing Date hereunder.

“Closing Date” has the meaning given to such term in Section 2.03.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

2



--------------------------------------------------------------------------------

“Common Units” means Common Units – Class A representing limited partner
interests in the Partnership, the terms of which are set forth in the
Partnership Agreement.

“Confidentiality Agreements” means the confidentiality agreements entered into
by the Partnership and each of the Purchasers or their Affiliates, as
applicable, in connection with the transactions contemplated hereby, as may be
amended from time to time.

“Conversion Units” means Common Units issuable upon conversion of any of the
Class A Convertible Preferred Units.

“Credit Agreement” means, the Fourth Amended and Restated Credit Agreement dated
as of June 30, 2014, among the Partnership, Wells Fargo Bank, National
Association as administrative agent and issuing bank, Bank of America, N.A. and
Bank of Montreal, as co-syndication agents, U.S. Bank National Association, as
documentation agent, and the lenders party thereto, as amended from time to
time.

“Davison Registration Rights Agreement” means that certain Registration Rights
Agreement dated July 25, 2007, as amended from time to time, among the
Partnership, Davison Petroleum Products, L.L.C., a Louisiana limited liability
company, Davison Transport, Inc., a Louisiana corporation, Transport Company, an
Arkansas corporation, Terminal Service, Inc., a Louisiana corporation, and
Sunshine Oil and Storage, Inc., a Louisiana corporation.

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

“Designation Notice” has the meaning given to such term in Section 2.01(b).

“Designated Units” has the meaning given to such term in Section 2.01(b).

“Drop-Dead Date” means the “Outside Date” as such term is defined in the Tronox
SPA.

“Environmental Laws” has the meaning given to such term in Section 3.22.

“Equity Distribution Agreement” means the Equity Distribution Agreement, dated
June 27, 2016, by and among the Partnership and RBC Capital Markets, LLC, BNP
Paribas Securities Corp., Capital One Securities, Inc., Deutsche Bank Securities
Inc., DNB Markets, Inc., Fifth Third Securities, Inc., Scotia Capital (USA) Inc.
and SMBC Nikko Securities America, Inc.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or any
entity, whether or not incorporated, that is under common control with an
entity, trade or business within the meaning of Section 4001(b)(1) of ERISA that
includes or included the first

 

3



--------------------------------------------------------------------------------

entity, trade or business, or that is, or was at the relevant time, a member of
the same “controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA. Any former ERISA Affiliate of the Partnership or
any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
the Partnership for purposes of this definition with respect to the period it
was an ERISA Affiliate of the Partnership and with respect to liabilities
arising after such period for which the Partnership could be liable under the
Code or ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Expense Notice” has the meaning given to such term in Section 2.02(a).

“Funding Notice” has the meaning given to such term in Section 2.02(a).

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“General Partner” means Genesis Energy, LLC, a Delaware limited liability
company and the general partner of the Partnership.

“Genesis Marine” has the meaning given to such term in Section 3.34.

“Governmental Authority” means, with respect to any Person, the country, state,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau, instrumentality, official or other regulatory (including self-regulated
organizations or other non-governmental regulatory authorities) of any of them
and any monetary authorities that exercise valid jurisdiction over any such
Person or such Person’s Property. Unless otherwise specified, all references to
Governmental Authority herein shall mean a Governmental Authority having
jurisdiction over, where applicable, the Partnership, any of its Subsidiaries,
the Joint Ventures or any of their Properties.

“GP LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the General Partner, dated as of December 28, 2010, as
amended from time to time.

“Hazardous Materials” has the meaning given to such term in Section 3.22.

“IDR Registration Rights Agreement” means that certain Registration Rights
Agreement, dated December 28, 2010, among the Partnership and the unitholders
party thereto.

“Indemnified Party” has the meaning given to such term in Section 7.03.

“Indemnifying Party” has the meaning given to such term in Section 7.03.

“Independence Hub” has the meaning given to such term in Section 3.01(d).

“Intellectual Property” has the meaning given to such term in Section 3.18.

 

4



--------------------------------------------------------------------------------

“Issuer Agreement” has the meaning given to such term in Section 8.13.

“Joinder Agreement” has the meaning given to such term in Section 2.01(b).

“Joint Ventures” means, collectively, each of the direct or indirect joint
ventures of which the Partnership and its Subsidiaries own less than a 50%
interest in the outstanding equity, which are, as of the date hereof, Odyssey,
Neptune, Manta Ray Offshore, Nautilus, Atlantis, T&P Syngas and Sandhill (the
latter two Persons being deemed Joint Ventures hereunder).

“KKR” means Rodeo Finance Aggregator LLC.

“Law” or “Laws” means any federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, ordinance, rule
or regulation.

“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude, right of first offer, right of first refusal or other encumbrance
upon or with respect to any property of any kind; provided, however, the term
Lien shall not include a security interest in the equity interest in a
Subsidiary or Joint Venture that is required to be pledged under such
Subsidiary’s or Joint Venture’s organizational documents to the other equity
holders of such Person.

“Limited Partnership Subsidiaries” and “Limited Partnership Subsidiary” have the
meaning given to such terms in Section 3.01(d).

“Manta Ray Offshore” has the meaning given to such term in Section 3.01(d).

“Money Laundering Laws” has the meaning given to such term in Section 3.20.

“Multiemployer Plan” has the meaning give to such term in Section 3.36.

“Nautilus” has the meaning given to such term in Section 3.01(d).

“Neptune” has the meaning given to such term in Section 3.01(d).

“Non-Recourse Party” has the meaning given to such term in Section 7.02.

“NYSE” means The New York Stock Exchange.

“Odyssey” has the meaning given to such term in Section 3.01(d).

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Operating Partnership” means Genesis Crude Oil, L.P., a Delaware limited
partnership.

“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its

 

5



--------------------------------------------------------------------------------

operating agreement, limited liability company agreement, membership agreement
or other similar agreement; (d) in the case of a trust, its certificate of
trust, certificate of formation or similar organizational document and its trust
agreement or other similar agreement; and (e) in the case of any other entity,
the organizational and governing documents of such entity.

“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership, dated as of December 28, 2010, as amended as of the date of
this Agreement.

“Partnership Agreement Amendment” has the meaning given to such term in the
recitals to this Agreement.

“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.

“Partnership Documents” means the contracts, indentures, mortgages, deeds of
trust, loan or credit agreements, bonds, notes, debentures, evidences of
indebtedness, swap agreements, leases or other instruments or agreements to
which any of the Partnership or its Subsidiaries is a party or by which any of
the Partnership or its Subsidiaries is bound or to which any of the property or
assets of the Partnership or its Subsidiaries is subject that are material with
respect to the Partnership and its Subsidiaries taken as a whole.

“Partnership Financial Statements” has the meaning given to such term in
Section 3.07.

“Partnership Material Adverse Effect” means any change, event, condition or
effect that, individually or together with any other changes, events, conditions
or effects, (a) has had or would be reasonably likely to have a material adverse
effect on (i) the legality, validity or enforceability of any Transaction
Agreement, or (ii) the financial condition, business, assets or results of
operations of the Partnership and its Subsidiaries, considered as a single
enterprise, or (b) the ability of the Partnership or the General Partner to
perform its obligations under, or to consummate the transactions contemplated
by, the Transaction Agreements or the Tronox SPA in full on a timely basis.
Notwithstanding the foregoing, a “Partnership Material Adverse Effect” shall not
include any effect to the extent resulting or arising from: (i) a general
deterioration in the economy or changes in the general state of the markets or
industries in which the Partnership and its Subsidiaries operate (including, for
the avoidance of doubt, adverse changes (A) in commodity prices, (B) in capital
spending by participants or their customers in the energy sector, and
(C) otherwise associated with changes in the energy sector and the resulting
effect on the Partnership and its Subsidiaries, taken as a whole), except, with
respect to this clause (i), to the extent that the Partnership and its
Subsidiaries, considered as a single enterprise, are adversely affected in a
disproportionate manner as compared to other industry participants; (ii) any
deterioration in the condition of the capital markets, except, with respect to
this clause (ii), to the extent that the Partnership and its Subsidiaries,
considered as a single enterprise, are adversely affected in a disproportionate
manner as compared to other industry participants; (iii) the outbreak or
escalation of hostilities involving the United States, the declaration by the
United States of a national emergency, acts of war (whether or not declared) or
the occurrence of any other calamity or crisis, including acts of terrorism,
hurricane, flood, tornado, earthquake or other natural disaster, that does not
have a disproportionate effect on the

 

6



--------------------------------------------------------------------------------

Partnership and its Subsidiaries, consolidated as a single enterprise;
(iv) changes in GAAP or other accounting principles imposed upon the Partnership
and its Subsidiaries or their respective businesses or any change in applicable
Law, or the interpretation thereof, except, in each case, to the extent such
change has a disproportionate effect on the Partnership and its Subsidiaries,
considered as a single enterprise; (v) changes, in and of themselves, in the
credit rating of the Partnership’s securities or the market price or trading
volume of the Common Units (except that the underlying causes of any such
changes may be considered in determining whether a Partnership Material Adverse
Effect has occurred); (vi) any failure, in and of itself, of the Partnership to
meet any internal or external projections, forecasts or estimates of revenue or
earnings for any period (except that the underlying causes of any such failures
may be considered in determining whether a Partnership Material Adverse Effect
has occurred); or (vii) other than for purposes of Section 3.06, the issuance of
the Class A Convertible Preferred Units.

“Partnership Related Parties” has the meaning given to such term in
Section 7.02.

“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.

“Per Unit Price” means $33.71.

“Permits” means any approval, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, tariffs, concessions, exemptions,
orders, registrations or certificates of a Governmental Authority.

“Permitted Loan” means any bona fide loans or other extensions of credit entered
into by a holder of Class A Convertible Preferred Units or Conversion Units or
any of its Affiliates with one or more financial institutions and secured by a
pledge, hypothecation or other grant of security interest in Class A Convertible
Preferred Units, Conversion Units and/or related assets and/or cash, cash
equivalents and/or letters of credit.

“Permitted Transaction” means any derivative transaction or repurchase or
reverse repurchase agreement entered into by a holder of Class A Convertible
Preferred Units or Conversion Units or any of its Affiliates with one or more
financial institutions, which may or may not be secured by a pledge,
hypothecation or other grant of security interest in Class A Convertible
Preferred Units, Common Units and/or related assets and/or cash, cash
equivalents and/or letters of credit, including, without limitation, any
transaction pursuant to which a Purchaser transfers Class A Convertible
Preferred Units or Common Units held by such Purchaser, provided that the
Purchaser retains the economic effects of ownership of such Class A Convertible
Preferred Units following such transfer.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority, or any other form of entity.

“PIK Units” means a Class A Convertible Preferred Unit issued pursuant to a
Class A Convertible Preferred Unit distribution.

“Plan” has the meaning given to such term in Section 3.36.

“Poseidon” has the meaning given to such term in Section 3.01(d).

 

7



--------------------------------------------------------------------------------

“Poseidon Credit Agreement” has the meaning given to such term in
Section 3.01(d).

“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including Intellectual Property).

“Purchase Price” means, with respect to each Purchaser, the dollar amount set
forth opposite such Purchaser’s name under the heading “Purchase Price” on
Schedule A hereto, as adjusted in accordance with Section 8.11, if applicable;
provided, that in no event will the Purchase Price applicable to such Purchaser
be increased without the prior written consent of such Purchaser.

“Purchased Units” means, with respect to each Purchaser, the number of Class A
Convertible Preferred Units, rounded up to the nearest whole unit, equal to the
quotient determined by dividing (a) the Purchase Price paid by such Purchaser at
the Closing by (b) the Per Unit Price.

“Purchaser” and “Purchasers” have the meanings given to such terms in the
introductory paragraph of this Agreement.

“Purchaser Designee” has the meaning given to such term in Section 2.01(b).

“Purchaser Material Adverse Effect” means any material adverse effect on the
ability of a Purchaser to perform its obligations under the Transaction
Agreements on a timely basis.

“Purchaser Related Parties” has the meaning given to such term in Section 7.01.

“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.

“Reimbursable Expenses” means the reasonable and documented out-of-pocket
expenses, including legal expenses, actually incurred by or on behalf of the
Purchasers prior to the Closing in connection with the consummation of the
transactions contemplated by the Transaction Agreements; provided, however, that
the Reimbursable Expenses shall not exceed $750,000 in the aggregate.

“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, advisors, counsel, investment bankers, accountants
and other representatives of such Person.

“Sanctioned Person” means a Person that is (a) the subject of Sanctions,
(b) located in or organized under the laws of a country or territory which is
the subject of country- or territory-wide Sanctions (including Cuba, Iran, North
Korea, Sudan, Syria, or the Crimea region), or (c) majority-owned or controlled
by any of the foregoing.

“Sanctions” means those trade, economic and financial sanctions laws,
regulations, embargoes, and restrictive measures (in each case having the force
of law) administered, enacted or enforced from time to time by (i) the United
States (including the Department of Treasury, Office of Foreign Assets Control
and the Department of State), (ii) the European Union and enforced by its member
states, (iii) the United Nations, (iv) Her Majesty’s Treasury, or (v) other
similar governmental bodies with regulatory authority over the Partnership, its
Subsidiaries or the Joint Ventures from time to time.

 

8



--------------------------------------------------------------------------------

“Sandhill” has the meaning given to such term in Section 3.01(d).

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended from time
to time, and the rules and regulations promulgated thereunder or implementing
the provisions thereof.

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” has the meaning given to such term in Section 3.07.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Subsidiary,” as used herein, means, as to any Person, any corporation,
partnership, limited liability company or other entity controlled, or with
respect to which 50% or more of the outstanding equity securities are owned, by
such Person directly or indirectly through one or more intermediaries. For
purposes of this definition, “control” of a Person means the power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding the above, for purposes of this
definition and this Agreement, T&P Syngas, Sandhill, Odyssey, Neptune, Manta Ray
Offshore, Nautilus and Atlantis shall not be Subsidiaries of the Partnership.

“T&P Syngas” has the meaning given to such term in Section 3.01(d).

“Taxes” means all federal, state, local or foreign taxes, charges, fees, levies
or other assessments, including income, gross receipts, excise, real and
personal property, profits, estimated, severance, occupation, social security,
production, capital gains, capital stock, goods and services, environmental,
employment, withholding, stamp, value added, alternative or add-on minimum,
sales, transfer, use, license, payroll and franchise taxes or any other tax,
custom, duty or governmental fee, or other like assessment or charge of any kind
whatsoever, imposed by the United States, or any state, county, local or foreign
government or subdivision or agency thereof, and such term shall include any
interest, penalties, fines, related liabilities or additions to tax attributable
to such taxes, charges, fees, levies or other assessments.

“Tax Returns” means any report, return, declaration or other information
supplied to any taxing authority in connection with Taxes (including any
attached schedules), including any information return, claim for refund, amended
return and declaration of estimated Tax.

“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the Partnership Agreement Amendment, the Board Observer
Agreement and any amendments, supplements, continuations or modifications
thereto. References to the Partnership Agreement Amendment shall be deemed to
include the Amended Partnership Agreement unless the context requires otherwise.

“Transaction Fee” has the meaning given to such term in Section 2.02(b).

“Tronox SPA” means that certain Stock Purchase Agreement, dated as of August 2,
2017, by and among Tronox US Holdings Inc., Tronox Alkali Corporation, Tronox
Limited (solely for the purposes set forth therein) and the Partnership. A true
and correct copy of the Tronox SPA has been furnished to the Purchasers.

 

9



--------------------------------------------------------------------------------

SECTION 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the SEC) and in compliance
as to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto.

ARTICLE II

SALE AND PURCHASE

SECTION 2.01 Sale and Purchase.

(a) Subject to the terms and conditions hereof, the Partnership will issue and
sell to each Purchaser on the Closing Date, and each Purchaser hereby agrees,
severally and not jointly, to purchase from the Partnership on the Closing Date,
such Purchaser’s respective Purchased Units, as set forth on Schedule A hereto.

(b) By written notice to the Partnership (a “Designation Notice”), a Purchaser
may designate an Affiliate or Affiliates or another Purchaser or Purchasers (a
“Purchaser Designee”) to acquire all or any portion of the Purchased Units
otherwise issuable to such Purchaser at Closing (such Purchased Units, the
“Designated Units”), and such Purchaser Designee shall, if not already a
signatory to this Agreement, execute and deliver to the Partnership a joinder
agreement, in substantially the form attached hereto as Exhibit C (a “Joinder
Agreement”), pursuant to which such Purchaser Designee shall agree (i) to join
and become a party to this Agreement; (ii) to be bound by all covenants,
agreements, representations, warranties and acknowledgments attributable to the
designating Purchasers hereunder, as if made by, and with respect to, such
Purchaser Designee; and (iii) to perform all obligations and duties required of
the designating Purchaser with respect to such Purchased Units. Upon receipt by
the Partnership of (x) a Designation Notice, executed by the designating
Purchaser and acknowledged in writing by the Purchaser Designee, specifying the
name of the Purchaser Designee and the number of Purchased Units to be
designated thereby, and (y) a fully executed Joinder Agreement, if applicable,
Schedule A and Schedule 8.05 hereto shall be amended, without further action of
any Party hereto, to include such Purchaser Designee and, with respect to
Schedule A, to reflect the designation of the Designated Units from the
designating Purchaser to such Purchaser Designee.

SECTION 2.02 Funding Notices; Transaction Fee.

(a) On or prior to the fifteenth (15th) Business Day prior to the date on which
the Partnership reasonably anticipates the Closing to occur (the “Anticipated
Closing Date”), the Partnership shall deliver a written notice (the “Funding
Notice”) to each of the Purchasers (i) specifying the Anticipated Closing Date,
(ii) directing each such Purchaser to pay the Purchase Price for its Purchased
Units by wire transfer(s) of immediately available funds to the Partnership Bank
Account, prior to 10:00 a.m. Central Time on the Closing Date, and
(iii) specifying wiring instructions for wiring funds into the Partnership Bank
Account. Within three (3) Business Days following the delivery by the
Partnership of the Funding Notice, each Purchaser shall deliver a written notice
(the “Expense Notice”) to the Partnership, specifying the amount of such
Purchaser’s Reimbursable Expenses.

 

10



--------------------------------------------------------------------------------

(b) At the Closing the Partnership will pay a transaction fee equal to 2.00% of
each Purchaser’s Purchase Price (the “Transaction Fee”), payable by (as directed
by each Purchaser) reduction of such Purchaser’s Purchase Price or by direct
payment to such Purchaser or an Affiliate thereof. With respect to KKR, the
Transaction Fee will be paid directly to Kohlberg Kravis Roberts & Co. L.P.;
provided that a portion of such Transaction Fee may be structured as a placement
fee paid directly by the Partnership to a broker-dealer Affiliate of KKR.

SECTION 2.03 Closing. Subject to the terms and conditions hereof, the Closing
shall take place remotely via electronic exchange of documents and signatures on
the first Business Day on which the conditions set forth in Section 6.01 shall
have been satisfied or waived (other than those conditions that are by their
terms to be satisfied at Closing, including the concurrent consummation of the
transactions contemplated by the Tronox SPA) (the date of the Closing being
referred to herein as the “Closing Date”); provided that the Closing Date shall
not be earlier than the date set forth in the applicable Funding Notice unless
mutually agreed by the Parties.

SECTION 2.04 Independent Nature of Purchasers’ Obligations and Rights. The
respective representations, warranties and obligations of each Purchaser under
the Transaction Agreements are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
representations and warranties or the performance of the obligations of any
other Purchaser under any Transaction Agreement. Nothing contained in any
Transaction Agreement, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Agreements. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement or out of the Registration
Rights Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to each of the Purchasers that the
representations and warranties set forth in this Article III are true and
correct as of the date of this Agreement and as of the Closing Date.

SECTION 3.01 Capitalization.

(a) The Purchased Units and PIK Units shall have those rights, preferences,
privileges and restrictions governing the Class A Convertible Preferred Units
that will be set forth in the Amended Partnership Agreement.

(b) As of the date of this Agreement, the issued and outstanding limited partner
interests of the Partnership consist of 122,539,221 Common Units and 39,997
Common Units — Class B (“Class B Units”). The only issued and outstanding
general partner interests of the Partnership are the noneconomic interests of
the General Partner, described in the Partnership Agreement. All of the
outstanding Common Units and Class B Units have been duly authorized and validly
issued in accordance with applicable Law and the Partnership Agreement and are
fully paid (to the extent required

 

11



--------------------------------------------------------------------------------

by applicable Law and under the Partnership Agreement) and non-assessable
(except as such non-assessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act). Schedule B attached hereto contains a complete
and accurate list of all of the owners of Class B Units, including the number of
Class B Units held by each.

(c) Other than the Genesis Energy, Inc. 2007 Long-Term Incentive Plan and the
Genesis Energy, L.P. 2010 Long-Term Incentive Plan, the Partnership has no
equity compensation plans that contemplate the issuance of Common Units or any
other class of Partnership equity (or securities convertible into or
exchangeable for Common Units or any other class of Partnership equity). The
Partnership has no outstanding indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which the Unitholders (as defined in the Partnership Agreement) of
the Partnership may vote. Except as set forth in the first sentence of this
Section 3.01(c), there are no outstanding or authorized (A) options, warrants,
preemptive rights, subscriptions, calls or other rights, convertible securities,
agreements, claims or commitments of any character obligating the Partnership or
any of its Subsidiaries to issue, transfer or sell any partnership interests or
other equity interests in the Partnership, any of its Subsidiaries or securities
convertible into or exchangeable for such partnership interests or other equity
interests, (B) obligations of the Partnership or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any partnership interests or other
equity interests in the Partnership or any of its Subsidiaries or any such
securities or agreements listed in clause (A) of this section or (C) voting
trusts or similar agreements to which the Partnership or any of its Subsidiaries
is a party with respect to the voting of the equity interests of the Partnership
or any of its Subsidiaries.

(d) The Partnership, directly or indirectly, owns (A) 100% of the partnership
interests in the Operating Partnership (including the General Partner’s
ownership of 0.01% of the partnership interests in the Operating Partnership),
(B) 100% of the partnership or equity interests in each of the General Partner,
Genesis Pipeline Texas, L.P., a Delaware limited partnership, Genesis Pipeline
USA, L.P., a Delaware limited partnership, and Genesis Syngas Investments, L.P.,
a Delaware limited partnership (collectively, the “Limited Partnership
Subsidiaries” and each a “Limited Partnership Subsidiary”) (including the
General Partner’s ownership of 0.01% of the partnership interests in each
Limited Partnership Subsidiary), (C) 100% of the equity interests in each other
Subsidiary not listed in clauses (A) and (B) of this Section 3.01(d), (D) 50% of
the partnership interests in T&P Syngas Supply Company, a Delaware general
partnership (“T&P Syngas”), (E) 50% of the outstanding limited liability company
interests in Sandhill Group, L.L.C., a Mississippi limited liability company
(“Sandhill”), (F) 64% of the equity interests in Poseidon Oil Pipeline Company,
L.L.C., a Delaware limited liability company (“Poseidon”), (G) 29% of the equity
interests in Odyssey Pipeline L.L.C., a Delaware limited liability company
(“Odyssey”), (H) 80% of the equity interests in Independence Hub, LLC, a
Delaware limited liability company (“Independence Hub”), and (I) 25.67% of the
equity interests in Neptune Pipeline Company, L.L.C., a Delaware limited
liability company (“Neptune”) (which as of the date of this Agreement owns 100%
of the equity interests in each of Nautilus Pipeline Company, L.L.C., a Delaware
limited liability company (“Nautilus”), and Manta Ray Offshore Gathering
Company, L.L.C., a Delaware limited liability company (“Manta Ray Offshore”)
(which as of the date of this Agreement owns 50% of the equity interests in
Atlantis Offshore, LLC, a Delaware limited liability company (“Atlantis”))), in
each case free and clear of any Liens (except for such restrictions as may exist
under applicable Law and except for such Liens as may be imposed under the
Partnership’s or the Partnership’s Subsidiaries’ credit facilities filed as
exhibits to the SEC Documents (defined below) or that certain Revolving Credit
Agreement, dated as of February 27, 2015, by and among the Company,

 

12



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as Administrative Agent, Issuing Bank
and Swingline Lender, DNB Markets, Inc., MUFG Union Bank, N.A. and Mizuho Bank,
Ltd., as Co-Syndication Agents, Sumitomo Mitsui Banking Corporation, as
Documentation Agent and each of the lenders party thereto (as amended, modified,
supplemented or restated from time to time, the “Poseidon Credit Agreement”)),
and all such ownership interests have been duly authorized and validly issued
and are fully paid (to the extent required by applicable Law and the
Organizational Documents of the Partnership’s Subsidiaries and the Joint
Ventures, as applicable) and non-assessable (except as non assessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act, Sections
18-607 and 18-804 of the Delaware LLC Act or any analogous statute in the
jurisdiction of formation of any Subsidiary and Sandhill, or the Organizational
Documents of the Partnership’s Subsidiaries and the Joint Ventures, as
applicable) and free of preemptive rights, with no personal liability attaching
to the ownership thereof, and except for T&P Syngas, Sandhill, Odyssey, Neptune,
Nautilus, Manta Ray Offshore and Atlantis, neither the Partnership nor any of
its Subsidiaries owns, directly or indirectly, any shares of capital stock or
other securities of, or interest in, any other Person (other than another
Subsidiary), or is obligated to make any capital contribution to or other
investment in any other Person. Schedule C attached hereto contains a complete
and accurate list of all of the Partnership’s “significant subsidiaries” (as
defined in Rule 405 under the Securities Act).

(e) The General Partner is the sole general partner of the Partnership and each
Limited Partnership Subsidiary, with a non-economic general partner interest in
the Partnership and a non-economic general partner interest in each Limited
Partnership Subsidiary, in each case held free and clear of all Liens (except
for such restrictions as may exist under applicable Law and except for such
Liens as may be imposed under the Partnership’s or the Partnership’s
Subsidiaries’ credit facilities filed as exhibits to the SEC Documents). Such
general partner interests have been duly authorized and validly issued in
accordance with applicable Law, the Partnership Agreement and the partnership
agreements of each Limited Partnership Subsidiary and are fully paid (to the
extent required by applicable Law and under the Partnership Agreement and
the partnership agreements of each Limited Partnership Subsidiary) and
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).

(f) The Partnership’s currently outstanding Common Units are listed for trading
on the NYSE and the Partnership has not received any notice of delisting. The
issuance and sale of the Purchased Units and issuance of Common Units upon
conversion of the Purchased Units do not contravene NYSE rules and regulations.

SECTION 3.02 Formation and Qualification. Each of the General Partner, the
Partnership and the Partnership’s Subsidiaries has been duly formed and is
validly existing and in good standing under the Laws of the State or other
jurisdiction of its organization and has the requisite power and authority, and
has all material governmental licenses, authorizations, consents and approvals
necessary, to own, lease, use or operate its Properties and carry on its
business as its business is now being conducted, except where the failure to
obtain such licenses, authorizations, consents and approvals would not be
reasonably likely, individually or in the aggregate, to have a Partnership
Material Adverse Effect. Each of the General Partner, the Partnership and the
Partnership’s Subsidiaries is duly qualified or licensed and in good standing as
a foreign corporation, limited partnership, limited liability company or
unlimited liability company, as applicable, and is authorized to do business in
each jurisdiction in which the ownership or leasing of its Properties or the
character of its operations makes such qualification necessary, except where the
failure to obtain such qualification, license, authorization or good standing
would not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

SECTION 3.03 Authority; Enforceability. The Partnership and the General Partner
have all necessary limited partnership and limited liability company, as
applicable, power and authority to execute, deliver and perform their
obligations under the Transaction Agreements to which they are parties and to
consummate the transactions contemplated thereby; the execution, delivery and
performance by the Partnership and the General Partner of the Transaction
Agreements to which they are parties and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary action on their
part; and, assuming the due authorization, execution and delivery by the other
parties thereto, each of the Transaction Agreements to which either the
Partnership or the General Partner is a party will constitute the legal, valid
and binding obligations of the Partnership or the General Partner, as
applicable, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.

SECTION 3.04 Valid Issuance. The offer and sale of the Purchased Units and the
limited partner interests represented thereby will be duly authorized by the
Partnership pursuant to the Amended Partnership Agreement and, when issued and
delivered to the Purchasers against payment therefor in accordance with the
terms of this Agreement, will be validly issued, fully paid (to the extent
required by and the Amended Partnership Agreement), non-assessable (except as
such non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act), and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Amended Partnership
Agreement and under applicable state and federal securities Laws. Upon issuance
in accordance with the terms of the Amended Partnership Agreement, the
Conversion Units and PIK Units will be duly authorized by the Partnership
pursuant to the Amended Partnership Agreement and will be validly issued, fully
paid (to the extent required by the Amended Partnership Agreement),
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act), and will be free of any and
all Liens and restrictions on transfer, other than restrictions on transfer
under the Amended Partnership Agreement and under applicable state and federal
securities Laws.

SECTION 3.05 Compliance with Law. Neither the Partnership, any of its
Subsidiaries, nor, to the Partnership’s knowledge, any of the Joint Ventures is
in violation of any judgment, decree or order or any Law applicable to the
Partnership, its Subsidiaries or, to the Partnership’s knowledge, the Joint
Ventures, except as would not be reasonably likely, individually or in the
aggregate, to have a Partnership Material Adverse Effect. The Partnership, its
Subsidiaries and, to the Partnership’s knowledge, the Joint Ventures possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not be
reasonably likely to have, individually or in the aggregate, a Partnership
Material Adverse Effect, and none of the Partnership, any such Subsidiary, or,
to the Partnership’s knowledge, any such Joint Venture has received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not reasonably be likely to have, individually or in the
aggregate, a Partnership Material Adverse Effect. None of the Partnership, any
of its Subsidiaries or, to the Partnership’s knowledge, any of the Joint
Ventures, or any director, officer,

 

14



--------------------------------------------------------------------------------

agent, employee, Affiliate or other Person acting on behalf of the Partnership
or any of its Subsidiaries has, in the course of its actions for, or on behalf
of, the Partnership or any of its Subsidiaries (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity, (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of any
applicable Anti-Corruption Law, or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

SECTION 3.06 No Consents; Violations, Etc. None of the Partnership, any of its
Subsidiaries, or, to the Partnership’s knowledge, any of the Joint Ventures is
in violation of its respective Organizational Documents or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any Partnership Document, except for such violations or defaults
(other than with respect to the Organizational Documents) that would not
reasonably be likely to have, individually or in the aggregate, a Partnership
Material Adverse Effect. The execution, delivery and performance by the
Partnership of the Transaction Agreements to which it is a party and all other
agreements and instruments in connection with the transactions contemplated by
the Transaction Agreements, and compliance by the Partnership with the terms and
provisions hereof and thereof, do not and will not (i) violate any provision of
any Law, governmental permit, determination or award having applicability to the
Partnership or any of its Subsidiaries or any of their respective Properties,
(ii) conflict with or result in a violation of any provision of the Certificate
of Limited Partnership of the Partnership, as amended, or the Partnership
Agreement or any Organizational Documents of any of the Partnership’s
Subsidiaries or, to the Partnership’s knowledge, any of the Joint Ventures,
(iii) require any consent, approval or notice under or result in a violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under (A) any note, bond, mortgage, license, or loan or credit agreement to
which the Partnership, any of its Subsidiaries or, to the Partnership’s
knowledge, any of the Joint Ventures is a party or by which the Partnership, any
of its Subsidiaries or, to the Partnership’s knowledge, any of the Joint
Ventures or any of their respective Properties may be bound or (B) any other
agreement, instrument or obligation, or (iv) result in or require the creation
or imposition of any Lien upon or with respect to any of the Properties now
owned or hereafter acquired by the Partnership, any of its Subsidiaries or, to
the Partnership’s knowledge, any of the Joint Ventures, except in the cases of
clauses (iii) and (iv) where such consent, approval or notice has been obtained
or where such violation, conflict, breach, default (or right of termination,
acceleration or cancellation), failure to receive consent or approval or to
provide notice, or Lien, in each case with respect to the foregoing provisions
of this Section 3.06 would not be reasonably likely, individually or in the
aggregate, to have a Partnership Material Adverse Effect, or except in the case
of clause (iv), for such Liens as may be imposed under the Partnership’s or the
Partnership’s Subsidiaries’ credit facilities filed as exhibits to the
Partnership SEC Documents or the Poseidon Credit Agreement. No approval from the
holders of outstanding Common Units or Class B Units is required under the
Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance of the Purchased Units, PIK Units or Conversion Units to
the Purchasers.

SECTION 3.07 SEC Documents. The Partnership has timely filed with the SEC all
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act (all such documents
filed on or prior to the date of this Agreement but after January 1, 2017, but
specifically excluding any documents “furnished”, collectively, the “SEC

 

15



--------------------------------------------------------------------------------

Documents”). The SEC Documents, including any audited or unaudited financial
statements and any notes thereto or schedules included therein (the “Partnership
Financial Statements”), at the time filed (in the case of the registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequently filed Partnership SEC Document filed prior to the
date of this Agreement) (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, (ii) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be, and (iii) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto. The Partnership Financial Statements were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the SEC) and fairly
present (subject in the case of unaudited statements to normal, recurring and
year-end audit adjustments) in all material respects the consolidated financial
position and status of the business of the Partnership as of the dates thereof
and the consolidated results of its operations and cash flows for the periods
then ended.

SECTION 3.08 Independent Accountants. Ernst & Young LLP is an independent
registered public accounting firm with respect to the Partnership as required by
the Securities Act and the Public Company Accounting Oversight Board and neither
Ernst & Young LLP nor Deloitte & Touche LLP has resigned or been dismissed as
independent public accountants of the Partnership as a result of or in
connection with any disagreement with the Partnership on any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures.

SECTION 3.09 Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Partnership of the Transaction Agreements to which it is a party or the
issuance and sale of the Purchased Units, PIK Units or Conversion Units, except
(a) as required by the SEC in connection with the Partnership’s obligations
under the Registration Rights Agreement or (b) as may be required under the
state securities or “Blue Sky” Laws.

SECTION 3.10 MLP Status. For each taxable year since its formation, the
Partnership has met the gross income requirements of Section 7704(c)(2) of the
Code, and accordingly the Partnership is and has been properly treated as a
partnership for U.S. federal income tax purposes and for any other applicable
tax purposes. The Partnership expects to meet, after giving effect to the
transactions contemplated as a result of the acquisitions pursuant to the Tronox
SPA (and assuming that the assets of Tronox are held by the Partnership for U.S.
federal income tax purposes), the gross income requirements of
Section 7704(c)(2) of the Code for the 2017 taxable year, and each subsequent
taxable year.

SECTION 3.11 Investment Company Status. The Partnership is not, and after giving
effect to the sale of the Purchased Units contemplated hereby will not be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended from time to time
and the rules and regulations of the SEC promulgated thereunder.

 

16



--------------------------------------------------------------------------------

SECTION 3.12 Internal Accounting Controls. The Partnership and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

SECTION 3.13 Insurance. The Partnership and its Subsidiaries are insured against
such losses and risks and in such amounts as the Partnership believes in its
sole discretion to be prudent for its businesses taken as a whole. The
Partnership does not have any reason to believe that it or any Subsidiary will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business.

SECTION 3.14 Licenses. Each of the Partnership and its Subsidiaries has all
necessary permits, licenses, authorizations, consents and approvals and has made
all necessary filings required under any applicable Law and has obtained all
necessary licenses, authorizations, consents and approvals from other Persons,
in order to conduct their respective businesses except where the failure to
obtain such licenses, authorizations, consents and approvals would not be
reasonably likely, individually or in the aggregate, to have a Partnership
Material Adverse Effect; neither the Partnership nor any of its Subsidiaries is
in violation of, or in default under, or has received notice of any proceedings
relating to revocation or modification of, any such permit, license,
authorization, consent or approval or any Law applicable to the Partnership or
any of its Subsidiaries, except where such violation, default, revocation or
modification would not be reasonably likely, individually or in the aggregate,
to have a Partnership Material Adverse Effect.

SECTION 3.15 Litigation. There are no actions, suits, claims, investigations or
proceedings pending or, to the Partnership’s knowledge, threatened or
contemplated to which the Partnership, its Subsidiaries or, to the Partnership’s
knowledge, any of the Joint Ventures or any of their respective directors or
officers is or would be a party or of which any of their respective Properties
is or would be subject at law or in equity, before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency, or before or by any self-regulatory organization or other
non-governmental regulatory authority (including the NYSE), except any such
action, suit, claim, investigation or proceeding which, if resolved adversely to
the Partnership, any Subsidiary or any Joint Venture, as the case may be, would
not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect. There are no legal or governmental actions,
suits or proceedings pending (to the Partnership’s knowledge, in the case of
Joint Ventures), or to the knowledge of the Partnership, threatened or
contemplated that are required to be disclosed in the SEC Documents and are not
so disclosed.

SECTION 3.16 No Material Adverse Change. Except as set forth in or contemplated
by the SEC Documents and except for the execution and delivery of the Tronox SPA
and this Agreement, since December 31, 2016, the Partnership and its
Subsidiaries have conducted their business in the ordinary course, consistent
with past practice, and there has been no (i) Partnership Material Adverse
Effect, (ii) acquisition or disposition of any material asset by the Partnership
or any of its Subsidiaries or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of business,

 

17



--------------------------------------------------------------------------------

(iii) material change in the Partnership’s accounting principles, practices or
methods, (iv) incurrence of material indebtedness, other than indebtedness, the
proceeds of which are used to fund a portion of the purchase price under the
Tronox SPA; (v) material loss or interference with the business of the
Partnership or any of its Subsidiaries from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the SEC Documents; (vi) change in the capital stock or long-term
debt of the Partnership or any of its Subsidiaries, other than (A) the issuance
of debt securities or Common Units, the proceeds of which are used to fund a
portion of the purchase price under the Tronox SPA, (B) the issuance of Common
Units under the Equity Distribution Agreement or (C) as set forth or
contemplated in the SEC Documents; or (vii) any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, owners’ equity or results of
operations of the Partnership or any of its Subsidiaries, otherwise than as set
forth or contemplated in the SEC Documents.

SECTION 3.17 Title to Property. The Partnership and each of its Subsidiaries
have good and marketable title to all property (real and personal) owned by any
of them, free and clear of all Liens (except for such Liens as may exist under
applicable Law and as may be imposed under the Partnership’s or its
Subsidiaries’ credit facilities filed as exhibits to the SEC Documents or the
Poseidon Credit Agreement or do not materially affect the value of such property
and not materially interfere with the use made and proposed to be made of such
property by the Partnership and each of its Subsidiaries); all the property held
under lease by the Partnership or a Subsidiary of the Partnership is held
thereby under valid, subsisting and enforceable leases, except as would not be
reasonably likely, individually or in the aggregate, to have a Partnership
Material Adverse Effect.

SECTION 3.18 Possession of Intellectual Property. Each of the Partnership and
its Subsidiaries owns or possesses all inventions, patent applications, patents,
trademarks (both registered and unregistered), trade names, service names,
copyrights, trade secrets and other proprietary information owned or licensed by
it or which is necessary for the conduct of, or material to, its businesses
(collectively, the “Intellectual Property”) except as would not be reasonably
likely, individually or in the aggregate, to have a Partnership Material Adverse
Effect, and the Partnership is unaware of any claim to the contrary or any
challenge by any other Person to the rights of the Partnership or any of its
Subsidiaries with respect to the Intellectual Property. To the Partnership’s
knowledge, neither the Partnership nor any of its Subsidiaries has infringed or
is infringing the intellectual property of a third party, and neither the
Partnership nor any of its Subsidiaries has received notice of a claim by a
third party to the contrary.

SECTION 3.19 Absence of Labor Dispute. Except for such matters that have not
been or would not reasonably be expected to have, individually or in the
aggregate, as of the date hereof, a Partnership Material Adverse Effect,
(i) there have been no strikes or lockouts in effect or, to the knowledge of the
Partnership, threatened with respect to any employees of the Partnership or any
of its Subsidiaries, (ii) there have been no demands for recognition,
representation proceedings, petitions seeking representation, or union
organizing or decertification activity pending or, to the knowledge of the
Partnership, threatened involving any employees of the Partnership or any of its
Subsidiaries, (iii) there has been no unfair labor practice charges, material
grievances, labor disputes, complaints, or labor arbitration proceedings pending
or, to the knowledge of the Partnership, threatened with respect to employees of
the Partnership or any of its Subsidiaries, and (iv) there has been no slowdown,
or work stoppage in effect or, to the knowledge of the Partnership, threatened
with respect to any employees of

 

18



--------------------------------------------------------------------------------

the Partnership or any of its Subsidiaries. The Partnership and its Subsidiaries
are in compliance in all material respects with all applicable Laws respecting
labor, employment and employment practices, including (A) hiring, termination,
terms and conditions of employment, wages and hours, equal opportunity,
classification of employees and contractors, including as exempt and non-exempt,
and as employees and independent contractors, background checks, and legal
authorization to work in the United States, (B) unfair labor practices,
(C) collective bargaining, and (D) the Worker Adjustment and Retraining
Notification Act of 1998, as amended, or any similar applicable state, local or
foreign Law.

SECTION 3.20 Money Laundering Laws. The operations of the Partnership, its
Subsidiaries and, to the Partnership’s knowledge, each of the Joint Ventures are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended from time to time, the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the
Partnership, its Subsidiaries or, to the Partnership’s knowledge, any of the
Joint Ventures with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Partnership, threatened.

SECTION 3.21 OFAC. None of the Partnership, any of its Subsidiaries or, to the
Partnership’s knowledge, any of the Joint Ventures nor, to the knowledge of the
Partnership, any director, officer, agent, employee, Affiliate or Person acting
on behalf of the Partnership, its Subsidiaries or any of the Joint Ventures is a
Sanctioned Person or has done business on behalf of the Partnership, any of its
Subsidiaries or, to the Partnership’s knowledge, any of the Joint Ventures with
or for the benefit of any Sanctioned Person or otherwise violated Sanctions; and
the Partnership will not directly or indirectly use the proceeds of the sale of
the Purchased Units, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, any of the Joint Ventures or other Person, for the
purpose of transacting business with or financing the activities of any
Sanctioned Person or otherwise in violation of Sanctions.

SECTION 3.22 Environmental Laws. The Partnership and its Subsidiaries and their
respective Properties, assets and operations are in compliance with all, and the
Partnership and each of its Subsidiaries hold all permits, authorizations and
approvals required under, Environmental Laws (as defined below), except to the
extent that failure to so comply or to hold such permits, authorizations or
approvals would not be reasonably likely, individually or in the aggregate, to
have a Partnership Material Adverse Effect; there are no past, present or, to
the Partnership’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to the
Partnership or any Subsidiary under, or to interfere with or prevent compliance
by the Partnership or any Subsidiary with, Environmental Laws, except as would
not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect; neither the Partnership nor any of its
Subsidiaries (i) is the subject of any investigation, (ii) has received any
notice or claim, (iii) is a party to or affected by any pending or, to the
Partnership’s knowledge, threatened action, suit or proceeding, (iv) is bound by
any judgment, decree or order or (v) has entered into any agreement, in each
case relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below) except as described in the SEC Documents
or which would not be reasonably likely, individually or in the aggregate, to
have a Partnership Material

 

19



--------------------------------------------------------------------------------

Adverse Effect (as used herein, “Environmental Law” means any federal, state,
local or foreign law, statute, ordinance, rule, regulation, order, decree,
judgment, injunction, permit, license, authorization or other binding
requirement, or common law, relating to public health and safety as it relates
to exposure to Hazardous Materials or to the protection, cleanup or restoration
of the environment or natural resources, including those relating to the
distribution, processing, generation, treatment, storage, disposal,
transportation, other handling or release or threatened release of Hazardous
Materials, and “Hazardous Materials” means any material (including pollutants,
contaminants, hazardous or toxic substances or wastes), the presence of which
may require investigation, control, or remediation or give rise to liability
under any Environmental Law).

SECTION 3.23 Taxes. All Tax Returns required to be filed by the Partnership or
any of its Subsidiaries have been timely filed and are complete and correct in
all material respects, except for such failure to file or inaccuracy which would
not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect, and all Taxes due or claimed to be due from
such entities have been timely paid, other than those being contested in good
faith and for which adequate reserves have been provided, or where such failure
to pay would not be reasonably likely, individually or in the aggregate, to have
a Partnership Material Adverse Effect. No examination or audit of any Tax Return
relating to any Taxes of the Partnership or any of its Subsidiaries or with
respect to any Taxes due from or with respect to such entities is currently in
progress or, to the knowledge of the Partnership, threatened or contemplated,
except for any such audit which would not be reasonably likely, individually or
in the aggregate, to have a Partnership Material Adverse Effect. Neither the
Partnership nor any of its Subsidiaries has entered into any transaction that,
as of the date of this Agreement, has been identified by the Internal Revenue
Service in published guidance as a “listed transaction” as defined under
Section 1.6011-4(b)(2) of the Treasury Regulations promulgated under the Code.

SECTION 3.24 Material Contracts. Neither the Partnership nor any Subsidiary has
sent or received any communication regarding termination of, or intent not to
renew, any of the material contracts or agreements referred to, filed as an
exhibit to, or described in the SEC Documents, and no such termination or
non-renewal has been threatened by the Partnership or any Subsidiary or, to the
Partnership’s knowledge, any other party to any such contract or agreement.

SECTION 3.25 Disclosure Controls and Procedures. The Partnership has established
and maintains and evaluates “disclosure controls and procedures” (as such term
is defined in Rules 13a-15 and 15d-15 under the Exchange Act) and “internal
control over financial reporting” (as such term is defined in Rules 13a-15 and
15d-15 under the Exchange Act); such disclosure controls and procedures are
designed to ensure that material information relating to the Partnership,
including its consolidated subsidiaries, is made known to the General Partner’s
Chief Executive Officer and its Chief Financial Officer by others within those
entities, and such disclosure controls and procedures are effective to perform
the functions for which they were established; the Partnership’s independent
auditors and the Audit Committee of the Board have been advised of: (i) all
significant deficiencies, if any, in the design or operation of internal
controls which could adversely affect the Partnership’s ability to record,
process, summarize and report financial data; and (ii) all fraud, if any,
whether or not material, that involves management or other employees who have a
role in the Partnership’s internal controls; all material weaknesses, if any, in
internal controls have been identified to the Partnership’s independent
auditors; since the date of the most recent evaluation of such disclosure
controls and procedures and internal controls, there have been no significant
changes in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant

 

20



--------------------------------------------------------------------------------

deficiencies and material weaknesses; the principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Partnership have made all certifications required by the Sarbanes-Oxley Act and
any related rules and regulations promulgated by the SEC, and the statements
contained in each such certification are complete and correct.

SECTION 3.26 Compliance with the Sarbanes-Oxley Act. The Partnership, its
Subsidiaries and the Partnership’s directors and officers are each in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and the rules and regulations of the SEC and the NYSE
promulgated thereunder.

SECTION 3.27 No Preemptive Rights; No Registration Rights, Etc. No Person has
the right, contractual or otherwise, to cause the Partnership to issue or sell
to it any Common Units. No Person has the right to act as an underwriter or
financial advisor to the Partnership in connection with the offer, sale or
resale of the Purchased Units, PIK Units or Conversion Units. Except (i) as set
forth in the Partnership Agreement, (ii) as set forth in the other
Organizational Documents of the Partnership’s Subsidiaries and (iii) as provided
in the Davison Registration Rights Agreement and the IDR Registration Rights
Agreement, (A) there are no preemptive rights or other rights to subscribe for
or to purchase, nor any restriction upon the voting or transfer of, any capital
stock or partnership or other equity interests of the Partnership or any of its
Subsidiaries, and (B) no Person has the right, contractual or otherwise, to
cause the Partnership to register under the Delaware LP Act any Common Units, in
each case pursuant to any other agreement or instrument to which the Partnership
or any of its Subsidiaries is a party or by which any one of them may be bound.

SECTION 3.28 No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement and
their compliance with the agreements set forth in this Agreement, the sale and
issuance of the Purchased Units (and the Conversion Units) pursuant to this
Agreement is exempt from the registration requirements of the Securities Act,
and neither the Partnership nor any authorized Representative acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption. The issuance and sale of the Purchased Units, the issuance of
PIK Units and the issuance of the Conversion Units upon conversion of the
Class A Convertible Preferred Units do not and will not contravene the rules and
regulations of the NYSE.

SECTION 3.29 No Integration. Neither the Partnership nor any of its Affiliates
has, directly or indirectly through any Representative, made any offers or sales
of any security of the Partnership or solicited any offers to buy any security
that is or will be integrated with the sale of the Purchased Units in a manner
that would require the offer and sale of the Purchased Units to be registered
under the Securities Act.

SECTION 3.30 Certain Fees. No fees or commissions are or will be payable by the
Partnership to brokers, finders or investment bankers with respect to the sale
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement or the Tronox SPA.

SECTION 3.31 Form S-3 Eligibility. The Partnership is eligible to register the
resale of the Purchased Units, PIK Units and Conversion Units by the Purchasers
on a registration statement on Form S-3 under the Securities Act.

 

21



--------------------------------------------------------------------------------

SECTION 3.32 No Restrictions on Distributions. None of the Partnership, any of
its Subsidiaries, or, to the Partnership’s knowledge, any of the Joint Ventures
is a party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, the Partnership
from issuing the PIK Units or Conversion Units or redeeming the Purchased Units
pursuant to their terms or making distributions on the Purchased Units or the
Conversion Units, and none of the Partnership nor any of its Subsidiaries is a
party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, the Partnership or
any of its Subsidiaries from making distributions on its limited or general
partnership interests, limited liability company interests, or other equity
interest, as the case may be, except in each case (a) pursuant to the Credit
Agreement or any credit facilities of the Partnership’s wholly-owned
Subsidiaries and, solely with respect to distributions made by the Joint
Ventures or the Partnership’s non-wholly owned Subsidiaries, the Poseidon Credit
Agreement and any other credit facilities of such non-wholly owned Subsidiaries
or Joint Ventures, (b) for prohibitions mandated by the Laws of the jurisdiction
of formation of such Subsidiary or Joint Venture and (c) solely with respect to
distributions made by the Joint Ventures or the Partnership’s non-wholly owned
Subsidiaries, as provided in the Organizational Documents of the Joint Ventures
and such non-wholly owned Subsidiaries.

SECTION 3.33 Related Party Transactions. There are no business relationships or
related party transactions involving the Partnership or any of its Subsidiaries
or, to the Partnership’s knowledge, any other Person that are required to be
described in the SEC Documents that have not been described as required.

SECTION 3.34 Genesis Marine, LLC. Genesis Marine, LLC, a Delaware limited
liability company (“Genesis Marine”), is a citizen of the United States within
the meaning of 46 U.S.C. Sec. 50501 for the purpose of operating the vessels in
the trades in which Genesis Marine operates its vessels; after giving effect to
the consummation of the transactions herein contemplated, Genesis Marine will
remain a citizen of the United States within the meaning of 46 U.S.C. Sec. 50501
and qualified to engage in the coastwise trade of the United States.

SECTION 3.35 Tronox SPA. The Tronox SPA has been duly authorized and executed
and validly delivered by the Partnership, and to the knowledge of the
Partnership, by the other parties thereto, and constitutes a legal, valid and
binding obligation of the Partnership, and to the knowledge of the Partnership,
each of the other parties thereto, enforceable against each in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith. No event has occurred that
constitutes, or if continued would, with notice, lapse of time or both,
constitute a breach or default under the Tronox SPA, and the Partnership has not
given or received any notice of termination or cancellation thereunder.

SECTION 3.36 ERISA Compliance. Each “employee benefit plan” (within the meaning
of Section 3(3) of ERISA) for which the Partnership, its Subsidiaries or any of
their respective ERISA Affiliates would have any liability (each a “Plan”) has
been established and maintained in compliance with its terms and with the
requirements of all applicable Laws, including ERISA and the Code, and, to the
knowledge of the Partnership, each “multiemployer plan” (as defined in
Section 4001 of ERISA) to which the Partnership, its Subsidiaries or any of
their respective ERISA Affiliates contributes or contributed at any time (a
“Multiemployer Plan”) is in compliance with all applicable Laws, including ERISA
and the Code, in each case except as would not be reasonably likely,
individually or in the

 

22



--------------------------------------------------------------------------------

aggregate, to have a Partnership Material Adverse Effect. Except as would not be
reasonably likely, individually or in the aggregate, to have a Partnership
Material Adverse Effect, (a) neither the Partnership, its Subsidiaries nor any
of their respective ERISA Affiliates has incurred or reasonably expects to incur
any liability under (i) Title IV of ERISA with respect to termination of, or
full, partial or mass withdrawal from, any “employee benefit plan” or
Multiemployer Plan, or (ii) Sections 412, 4971 or 4975 of the Code; (b) neither
the Partnership nor any of its Subsidiaries has any liability with respect to,
or obligation to provide, post-employment or post-retirement benefits to any
current or former employees or service providers; (c) neither the Partnership
nor any of its Subsidiaries nor any organization to which the Partnership or any
of its Subsidiaries is a successor or parent corporation, within the meaning of
Section 4069(b) of ERISA, has engaged in any transaction described in Sections
4069 or 4212(c) of ERISA; and (d) there is no Action by or before any court or
governmental or other regulatory or administrative agency, authority or body or
any arbitrator involving any Plan or Multiemployer Plan now pending, or to the
knowledge of the Partnership, threatened in writing. The Partnership, its
Subsidiaries and their assets are not, and do not expect to be, subject to any
Lien pursuant to Section 430(k) of the Code or Sections 303(k) or 4068 of ERISA.
To the knowledge of the Partnership, with respect to each Multiemployer Plan:
(i) no such Multiemployer Plan has been, or has given notice to the Partnership
or any of its Subsidiaries that it will be, terminated or insolvent under ERISA
so as to result, directly or indirectly, in any liability of the Partnership,
any of its Subsidiaries or any of its ERISA Affiliates under Title IV of ERISA;
and (ii) no proceeding has been initiated by any Person (including the Pension
Benefit Guaranty Corporation) to terminate any Multiemployer Plan. Neither the
Partnership nor any of its Subsidiaries has any current or contingent liability
or obligation under ERISA or the Code on account of at any time being considered
an ERISA Affiliate with any other Person. Except as would not be reasonably
likely, individually or in the aggregate, to have a Partnership Material Adverse
Effect, each “employee benefit plan” established or maintained by the
Partnership, its Subsidiaries or any of their respective ERISA Affiliates that
is intended to be qualified under Section 401 of the Code is so qualified and
nothing has occurred, whether by action or failure to act, which would be
reasonably likely to cause the loss of such qualification.

SECTION 3.37 Solvency. The Partnership and its Subsidiaries taken as a whole
are, and immediately after the Closing Date after giving effect to the
transactions contemplated hereby and in the Tronox SPA will be, Solvent. As used
herein, the term “Solvent” means, with respect to any Person on a particular
date, that on such date (i) the fair market value of the assets of such Person
is greater than the total amount of liabilities (including contingent
liabilities) of such Person, (ii) the present fair salable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liabilities of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, including contingent obligations, as they mature and
(iv) such Person does not have unreasonably small capital.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself (and not with respect to any other Purchaser)
as follows as of the date of this Agreement and as of the Closing Date:

SECTION 4.01 Valid Existence. Such Purchaser (a) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (b) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected, individually or in the aggregate, to have a
Purchaser Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

SECTION 4.02 No Consents; Violations, Etc. The execution, delivery and
performance of the Transaction Agreements to which such Purchaser is a party by
such Purchaser and the consummation of the transactions contemplated thereby
will not (a) require any consent, approval or notice under, or constitute a
violation or breach of, the Organizational Documents of such Purchaser
(b) constitute a violation or breach of, or a default (or an event that, with
notice or lapse of time or both, would constitute such a default or give rise to
any right of termination, cancellation or acceleration) under, any note, bond,
mortgage, lease, loan or credit agreement or other material instrument,
obligation or agreement to which such Purchaser is a party or by which such
Purchaser or any of its Properties may be bound, (c) violate any provision of
any Law or any order, judgment or decree of any court or Governmental Authority
having jurisdiction over such Purchaser or its Properties, except in the cases
of clauses (b) and (c) where such violation, breach or default, would not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.

SECTION 4.03 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the Purchased Units or any part
thereof, and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same, in any transaction in
violation of the securities laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units, PIK Units or
Conversion Units under a registration statement under the Securities Act and
applicable state securities Laws or under an exemption from such registration
available thereunder (including, if available, Rule 144 promulgated under the
Securities Act).

SECTION 4.04 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an institution that
is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) under
the Securities Act, (b) by reason of its business and financial experience it
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, PIK Units and Conversion Units,
is able to bear the economic risk of such investment and, at the present time,
would be able to afford a complete loss of such investment and (c) it is not
acquiring the Purchased Units with a view to, or for offer or sale in connection
with, any distribution thereof that could result in such Purchaser being an
“underwriter” within the meaning of section 2(11) of the Securities Act or
result in any violation of the registration requirements of the Securities Act.

SECTION 4.05 Receipt of Information. Such Purchaser acknowledges that it (a) has
access to the SEC Documents and the Tronox SPA and related schedules thereto,
(b) has been provided a reasonable opportunity to ask questions of and receive
answers from Representatives of the Partnership regarding such matters and
(c) has sought such financial, accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to the
acquisition of the Purchased Units. Neither such inquiries nor any other due
diligence investigations conducted at any time by such Purchasers shall modify,
amend or affect such Purchasers’ right (i) to rely on the Partnership’s
representations and warranties contained in Article III above or (ii) to
indemnification or any other remedy based on, or with respect to the accuracy or
inaccuracy of, or compliance with, the representations, warranties, covenants
and agreements in any Transaction Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 4.06 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the SEC promulgated under the Securities Act.

SECTION 4.07 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement or the Tronox SPA, except for fees or commissions for which
the Partnership and its Subsidiaries would not be liable.

SECTION 4.08 Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended from time to time (the “Securities Act”), or the securities laws of any
state or other jurisdiction. These securities may not be sold, offered for sale,
pledged, hypothecated or otherwise transferred except pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
registration thereunder, in each case in accordance with all applicable
securities laws of the states or other jurisdictions, and in the case of a
transaction exempt from registration, such securities may only be transferred if
the transfer agent for such securities has received documentation reasonably
satisfactory to it that such transaction does not require registration under the
Securities Act. This security is subject to certain restrictions on transfer set
forth in the Fifth Amended and Restated Agreement of Limited Partnership of the
Partnership, Dated as of December 28, 2010, as amended or restated from time to
time, a copy of which may be obtained from the Partnership at its principal
executive offices.”

SECTION 4.09 Reliance on Exemptions. Each Purchaser understands that the
Purchased Units are being offered and sold to such Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities Laws and that the Partnership is relying upon the truth and
accuracy of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Purchased Units.

SECTION 4.10 Authority. Such Purchaser has all necessary power and authority to
execute, deliver and perform its obligations under the Transaction Agreements to
which such Purchaser is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by such Purchaser of the
Transaction Agreements and the consummation of the transactions contemplated
thereby, have been duly authorized by all necessary action on its part; and,
assuming the due authorization, execution and delivery by the other parties
thereto, the Transaction Agreements to which it is a party constitute the legal,
valid and binding obligation of such Purchaser, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.

 

25



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01 Conduct of Business. During the period commencing on the date of
this Agreement and ending on the Closing Date, (a) the Partnership and each of
its Subsidiaries will use commercially reasonable efforts to (i) conduct its
business in the ordinary course of business and (ii) preserve intact its
existence and business organization, Permits, goodwill and present business
relationships with all material customers, suppliers, licensors, distributors
and others having significant business relationships with the Partnership and/or
any of its Subsidiaries, in the case of clause (ii) above, in all material
respects, and, in the case of clause (i) and clause (ii) above, excluding any
transactions contemplated hereby or the Tronox SPA, and (b) the Partnership
shall not, without the prior written consent of each of the Purchasers, take any
action under Sections 5.12(b)(ii) and 5.12(b)(iii) of the Amended Partnership
Agreement that would have required the consent or approval of the holders of
Class A Convertible Preferred Units under the Amended Partnership Agreement had
the Partnership Agreement Amendment become effective (and the Purchased Units
issued to the Purchasers) as of the date of this Agreement.

SECTION 5.02 Taking of Necessary Action.

(a) Each of the Parties hereto shall use its commercially reasonable efforts
promptly to take or cause to be taken all action and promptly to do or cause to
be done all things necessary, proper or advisable under applicable Law and
regulations to consummate and make effective the transactions contemplated by
this Agreement. Without limiting the foregoing, the Partnership and each
Purchaser shall use its commercially reasonable efforts to make all filings and
obtain all consents of Governmental Authorities that may be necessary or, in the
reasonable opinion of the Purchasers or the Partnership, as the case may be,
advisable for the consummation of the transactions contemplated by the
Transaction Agreements.

(b) The Partnership (i) shall use its commercially reasonable efforts promptly
to take or cause to be taken all action and promptly to do or cause to be done
all things necessary, proper or advisable under applicable Law and regulations
to consummate and make effective the transactions contemplated by the Tronox
SPA; (ii) shall not amend, modify or waive any provision of the Tronox SPA,
waive any condition to the closing thereunder or mutually agree to terminate the
Tronox SPA without the prior written approval of the Purchasers who are
obligated to purchase a majority of the Class A Convertible Preferred Units
under this Agreement; provided, however, that such prior written approval shall
not be required in connection with any such amendment, modification or waiver
(other than an amendment, modification or waiver of any condition to closing
thereunder, and not including any termination thereof) that would not adversely
affect the Purchasers or the Partnership (either before or after giving effect
to the transactions contemplated by the Tronox SPA) in any respect, provided
that the Partnership provides the Purchasers at least five Business Days’
advance written notice thereof; and (iii) shall promptly notify the Purchasers
of any breach that would cause a condition under the Tronox SPA to not be
satisfied.

 

26



--------------------------------------------------------------------------------

SECTION 5.03 Public Announcements. The initial press release with respect to the
transactions contemplated hereby shall be in a form to be reasonably agreed upon
by the Partnership and the Purchasers. Thereafter, except as required by
applicable Law, neither the Partnership nor the Purchasers shall make any press
release or other public announcement with respect to the transactions
contemplated hereby without the prior written consent of each other Party (which
consent shall not be unreasonably withheld, conditioned or delayed).
Notwithstanding anything to the contrary in this Section 5.03, the Partnership
and its Subsidiaries agree that (i) the Purchasers may (A) publicize their
ownership in the Partnership, as well as the identity of the Partnership, the
size of the investment and its pricing terms with respect to the Class A
Convertible Preferred Units on its internet site or in marketing materials,
press releases, published “tombstone” announcements or any other print or
electronic medium and (B) display the Partnership’s corporate logo in
conjunction with any such reference, (ii) (A) any Party may make any public
disclosure it believes in good faith is required by applicable Law or any
listing or trading agreement or other securities exchange requirement concerning
its publicly traded securities and (B) after the Closing, any Party may make
disclosures of then-current public information regarding this Agreement and the
transactions effected hereunder, and (iii) the Partnership and any of its
Affiliates may, without the prior written consent of any other Party or its
Affiliates, disclose the terms and provisions of this Agreement and any
information regarding this Agreement and the transactions contemplated hereby in
or in connection with (A) offering materials for a securities offering or
lending transaction, and/or (B) one or more customary investor presentations or
related conference calls by the Partnership and its Affiliates with investors or
analysts. In the event a Party has approved any disclosures as required
hereunder, the other Party or its Affiliates shall be entitled to make
disclosures substantially similar (as to form and content) to those prior
disclosures that the non-disclosing Party has approved.

SECTION 5.04 Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, file the Transaction Agreements as exhibits to
Exchange Act reports, if required by applicable Law and include summaries
thereof in such reports.

SECTION 5.05 NYSE Listing Application. The Partnership shall, prior to the
Closing Date, file a supplemental listing application with the NYSE to list the
Conversion Units and will otherwise use its reasonable commercial efforts to
list the Conversion Units on the NYSE and maintain such listing.

SECTION 5.06 Use of Proceeds. The Partnership will use the net proceeds from the
sale of Class A Convertible Preferred Units under this Agreement together with
the proceeds of borrowings from third parties, cash on hand, and/or one or more
financing transactions of the type contemplated by clause (iv) or clause (vi)(A)
of Section 3.16 to fund the purchase price payable by the Partnership under the
Tronox SPA and related expenses, to pay to the Purchasers or their Affiliates
the Transaction Fee, and any excess will be used for other general partnership
purposes, including the repayment of indebtedness. The Partnership will not
directly or indirectly use the proceeds of the sale of the Purchased Units, or
lend, contribute or otherwise make available such proceeds, in violation of any
applicable Anti-Corruption Laws.

SECTION 5.07 Compliance Policies and Procedures. The Partnership and its
Subsidiaries shall adopt, revise, and maintain from time to time (as the case
may be) policies and procedures adequate to provide reasonable assurances that
violations of the Anti-Corruption Laws, Sanctions, and Money Laundering Laws
will be prevented, detected, and deterred.

 

27



--------------------------------------------------------------------------------

SECTION 5.08 Transaction Structure. The Partnership and its Subsidiaries shall,
promptly after the closing of the acquisition of Tronox, cause Tronox Alkali
Corporation and Tronox Alkali Wyoming Corporation, to convert into limited
liability companies and to be treated as disregarded entities for U.S. federal
and any applicable state and local income tax purposes.

ARTICLE VI

CLOSING CONDITIONS

SECTION 6.01 Conditions to Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of Purchased Units at Closing shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated by this Agreement or
makes the transactions contemplated by this Agreement illegal;

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and

(iii) the closing of the transactions contemplated by the Tronox SPA shall occur
concurrently with the Closing in accordance with the terms of the Tronox SPA,
without amendment, modification or waiver of any provision thereof, other than
an amendment, modification or waiver effected in compliance with
Section 5.02(b)(ii).

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units on the Closing Date in accordance
with Schedule A hereto shall be subject to the satisfaction on or prior to the
Closing Date, as applicable, of each of the following conditions (any or all of
which may be waived by a particular Purchaser only on behalf of itself in
writing, in whole or in part):

(i) the Partnership shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by the Partnership on or prior to the Closing
Date;

(ii) the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date, and all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
made as of a specific date shall be required to be true and correct as of such
date only);

 

28



--------------------------------------------------------------------------------

(iii) the Purchasers shall have received a written opinion in customary form of
Akin Gump Strauss Hauer & Feld LLP dated as of the Closing Date, regarding
(A) the authority, due authorization, valid execution, delivery, enforceability
and noncontravention of each of the Transaction Agreements and (B) the due
authorization, valid issuance and non-assessability of the Purchased Units, PIK
Units and Conversion Units;

(iv) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Conversion Units;

(v) no notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(vi) there shall not have occurred and be continuing a Partnership Material
Adverse Effect;

(vii) the Partnership shall not have amended, waived or modified any provision
of the Tronox SPA since the execution thereof (including the amendment, waiver
or modification of any conditions to closing contained therein), other than an
amendment, modification or waiver effected in compliance with
Section 5.02(b)(ii);

(viii) confirmation that at the Closing each other Purchaser shall pay, or cause
to be paid, such Purchaser’s Purchase Price in accordance with the terms hereof;
and

(ix) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers the Partnership’s closing deliveries described in Section 6.02.

(c) The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers on the
Closing Date shall be subject to the satisfaction on or prior to the Closing
Date, as applicable, of each of the following conditions with respect to each
Purchaser individually and not the Purchasers jointly (any or all of which may
be waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

(i) each Purchaser shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by that Purchaser on or prior to the Closing
Date;

(ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date, and all other
representations and warranties of such Purchaser shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only); and

(iii) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership such Purchaser’s closing deliveries set forth in Section 6.03.

 

29



--------------------------------------------------------------------------------

SECTION 6.02 Partnership Deliveries. At Closing, subject to the terms and
conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:

(a) evidence of issuance of a certificate evidencing the Purchased Units or the
Purchased Units credited to book-entry accounts maintained by the transfer
agent, as the case may be, bearing the legend or restrictive notation set forth
in Section 4.08, and meeting the requirements of the Amended Partnership
Agreement, free and clear of any Liens, other than transfer restrictions under
the Amended Partnership Agreement and applicable federal and state securities
laws;

(b) a certificate of the Secretary of State of the State of Delaware, dated as
of a recent date, to the effect that each of the General Partner and the
Partnership is in good standing;

(c) an officer’s certificate, substantially in the form attached to this
Agreement as Exhibit A;

(d) the Partnership Agreement Amendment, duly executed by the General Partner;

(e) the Registration Rights Agreement, duly executed by the General Partner on
behalf of the Partnership;

(f) the Board Observer Agreement, duly executed by the General Partner, for
itself and on behalf of the Partnership;

(g) a certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, dated the Closing Date, certifying as to
(i) the certificate of formation of the General Partner, the GP LLC Agreement,
the certificate of limited partnership of the Partnership, and the Partnership
Agreement, (ii) board resolutions authorizing the execution and delivery of the
Transaction Agreements and the consummation of the transactions contemplated
thereby and (iii) the incumbent officers authorized to execute the Transaction
Agreements, setting forth the name and title and bearing the signatures of such
officers;

(h) a supplemental listing application filed by the Partnership with the NYSE;

(i) a cross receipt, dated the Closing Date, executed by the Partnership
confirming that the Partnership has received such Purchaser’s Purchase Price;

(j) such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their counsel may reasonably request; and

(k) if applicable, payment of the Transaction Fee in the manner contemplated in
Section 2.02(b).

SECTION 6.03 Purchaser Deliveries. At Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to the Partnership:

(a) payment to the Partnership, by wire transfer(s) of immediately available
funds to the Partnership Bank Account, of such Purchaser’s Purchase Price, which
amount shall be reduced by (i) an amount equal to the amount of such Purchaser’s
Reimbursable Expenses as provided in the Expense Notice, subject to the
limitations set forth in the definition of “Reimbursable Expenses”, and (ii) if
applicable pursuant to Section 2.02(b), such Purchaser’s proportionate amount of
the Transaction Fee;

 

30



--------------------------------------------------------------------------------

(b) if applicable, payment to an Affiliate of such Purchaser to be designated of
such Purchaser’s proportionate amount of the Transaction Fee, payable by wire
transfer(s) of immediately available funds in U.S. dollars to an account
designated in advance of the Closing Date by such Affiliate of such Purchaser, a
portion of which may be structured as a placement fee to a broker-dealer
affiliate;

(c) an officer’s certificate, substantially in the form attached to this
Agreement as Exhibit B;

(d) the Registration Rights Agreement, duly executed by such Purchaser;

(e) the Board Observer Agreement, duly executed by the such Purchaser;

(f) a cross receipt, dated the Closing Date, executed by such Purchaser
confirming that such Purchaser has received the Purchased Units being purchased
by such Purchaser on such Closing Date pursuant hereto; and

(g) a completed Internal Revenue Service Form W-9.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

SECTION 7.01 Indemnification by the Partnership. Upon the terms and subject to
the conditions of this Article VII, the Partnership will indemnify, defend and
hold harmless each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from and against any and all losses, actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, and promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages or expenses
of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them whether
or not involving a third party claim, as a result of, arising out of, or in any
way related to the breach of any of the representations, warranties, covenants
or agreements of the Partnership contained herein or in any certificate or
instrument delivered by or on behalf of the Partnership hereunder); provided,
however, that such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty to the extent applicable (it being understood that
for purposes of determining when an indemnification claim has been made, the
date upon which a Purchaser Related Party has delivered notice to the
Partnership shall constitute the date upon which such claim has been made).
Notwithstanding anything to the contrary herein, no Purchaser Related Party
shall be entitled to recover special, indirect, exemplary, incidental,
speculative or punitive damages or lost profits, it being understood that
(a) this sentence shall not limit recovery for damages that (i) are the result
of fraud or (ii) constitute a diminution in value of the Purchased Units, PIK
Units and Conversion Units; provided, however, that with respect to each
Purchaser Related Party, the damages recoverable by such Purchaser Related Party
pursuant to this clause (ii) shall not to exceed the Purchase Price applicable
to such Purchaser; and (b) Purchaser Related Parties shall further be able to
recover any special, consequential or punitive damages that are components of
damages paid to third parties by such Purchaser Related Parties that are
indemnifiable hereunder.

 

31



--------------------------------------------------------------------------------

SECTION 7.02 Indemnification by Purchasers. Upon the terms and subject to the
conditions of this Article VII, each Purchaser will severally, and not jointly,
indemnify, defend and hold harmless the Partnership, the General Partner and
their respective Representatives (collectively, “Partnership Related Parties”)
from and against any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them, whether or not involving a third party claim, as
a result of, arising out of, or in any way related to the breach of any of the
representations, warranties, covenants or agreements of such Purchaser contained
herein or in any certificate or instrument delivered by such Purchaser
hereunder; provided, however, that such claim for indemnification relating to a
breach of any representation or warranty is made prior to the expiration of such
representation or warranty to the extent applicable (it being understood that
for purposes of determining when an indemnification claim has been made, the
date upon which a Partnership Related Party has delivered notice (stating in
reasonable detail the basis of the claim for indemnification) to the Purchaser
shall constitute the date upon which such claim has been made). Notwithstanding
anything to the contrary herein, no Partnership Related Party shall be entitled
to recover special, indirect, exemplary, incidental, speculative or punitive
damages or lost profits, it being understood that (a) this sentence shall not
limit recovery for damages that are the result of fraud and (b) the Partnership
Related Parties shall further be able to recover any special, consequential or
punitive damages that are components of damages paid to third parties by such
Partnership Related Parties that are indemnifiable hereunder. Notwithstanding
anything to the contrary contained in this Agreement, no current, former or
future Affiliate, general or limited partner, equity-holder, director, officer,
manager, employee, agent, successor or assign of any Purchaser or of any
Affiliate thereof (collectively, “Non-Recourse Parties”), other than any
Purchaser, shall have any liability or obligation hereunder or in respect of the
transactions contemplated hereby (at law or in equity, whether in tort, contract
or otherwise), and from and after Closing, any claim as a result of, arising out
of, or in any way related to any breach of any representation, warranty,
covenant or agreement by a Purchaser shall be made solely against the Purchaser,
and no Non-Recourse Party other than Purchaser, shall have any liability or
obligation hereunder or in respect thereof (at law or in equity, whether in
tort, contract or otherwise), and the Partnership on behalf of itself and the
Partnership Related Parties and its and their respective Affiliates hereby
irrevocably waives any claims or rights (at law or in equity, whether in tort,
contract or otherwise) it or any Partnership Related Party, or its and their
respective Affiliates, may have with respect to this Agreement or the
transactions contemplated hereby against any Non-Recourse Party other than any
Purchaser, whether before or after Closing.

SECTION 7.03 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third party, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party

 

32



--------------------------------------------------------------------------------

hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
reasonably cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include furnishing the Indemnifying Party with
any books, records and other information reasonably requested by the
Indemnifying Party and in the Indemnified Party’s possession or control. Such
cooperation of the Indemnified Party shall be at the cost of the Indemnifying
Party. After the Indemnifying Party has notified the Indemnified Party of its
intention to undertake to defend or settle any such asserted liability, and for
so long as the Indemnifying Party diligently pursues such defense, the
Indemnifying Party shall not be liable for any additional legal expenses
incurred by the Indemnified Party in connection with any defense or settlement
of such asserted liability; provided, however, that the Indemnified Party shall
be entitled (i) at its expense, to participate in the defense of such asserted
liability and the negotiations of the settlement thereof and (ii) if (A) the
Indemnifying Party has, within ten (10) Business Days of when the Indemnified
Party provides written notice of the claim for indemnification, failed to
(1) assume the defense or employ counsel reasonably acceptable to the
Indemnified Party and (2) notify the Indemnified Party of such assumption or
(B) the defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interest of the Indemnified Party reasonably may be deemed to conflict
with the interests of the Indemnifying Party, then the Indemnified Party shall
have the right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the Indemnifying Party as incurred. Notwithstanding any
other provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the prior consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.

SECTION 7.04 Tax Treatment. All indemnification payments under this Article VII
shall be adjustments to the Per Unit Price except as otherwise required by
applicable Law.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Interpretation. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever a Party has an obligation under the Transaction Agreements, the expense
of complying with such obligation shall be an expense of such Party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or given by a Purchaser under the Transaction Agreements, such action
shall be in such Purchaser’s sole discretion, unless otherwise specified
therein. The meaning assigned to each term

 

33



--------------------------------------------------------------------------------

defined herein shall be equally applicable to both the singular and the plural
forms of such term and vice versa, and words denoting any gender shall include
all genders as the context requires. Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning. A
reference to any Party to this Agreement or a Person party to any other
agreement or document shall include such Party’s successors and permitted
assigns If any provision in the Transaction Agreements is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and the Transaction Agreements shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of the Transaction Agreements, and the remaining provisions shall remain in
full force and effect. The Transaction Agreements have been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.

SECTION 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.07, 3.09, 3.10, 3.11, 3.20, 3.27,
3.28, 3.29, 3.30, 3.35, 4.01, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10
of this Agreement shall survive the execution and delivery of this Agreement
indefinitely, the representations and warranties set forth in Section 3.23 shall
survive until 60 days after the applicable statute of limitations (taking into
account any extensions thereof), and the other representations and warranties
set forth in this Agreement shall survive for a period of eighteen (18) months
following the Closing Date, regardless of any investigation made by or on behalf
of the Partnership or any Purchaser. The covenants made in this Agreement or any
other Transaction Agreement shall survive the Closing indefinitely until
performed and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment,
conversion, exercise, redemption or repurchase thereof. All indemnification
obligations of the Partnership and the Purchasers pursuant to this Agreement
shall remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the Parties, regardless of any purported
general termination of this Agreement.

SECTION 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.

(b) Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Partnership from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Partnership in any case shall entitle the
Partnership to any other or further notice or demand in similar or other
circumstances.

 

34



--------------------------------------------------------------------------------

SECTION 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, each
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns. The Partnership may not assign all or any portion of its
rights and obligations under this Agreement without the consent of Purchasers
possessing the right to acquire not less than a majority of the Purchased Units.

(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser without
the consent of any other Party, subject to the restrictions set forth in, and
compliance with the requirements of, Section 2.01(b). Any transfer or attempted
transfer of the rights and obligations of a Purchaser under this Agreement,
other than in accordance with Section 2.01(b), shall be null and void and of no
force and effect.

SECTION 8.05 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:

(a) If to any Purchaser:

To such Purchaser’s address listed on Schedule 8.05 hereof or such other address
as such Purchaser shall have specified by written notice to the Partnership.

With a copy to (which shall not constitute notice):

Andrews Kurth Kenyon LLP

600 Travis, Suite 4200

Houston, TX 77002

Attention: G. Michael O’Leary;

 Courtney Cochran Butler

Email:      moleary@andrewskurth.com;

courtneybutler@andrewskurth.com

With a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

600 Travis, Suite 5400

Houston, TX 77002

Attention: M. Breen Haire

Email: breen.haire@stblaw.com

 

35



--------------------------------------------------------------------------------

(b) If to the Partnership:

Genesis Energy, L.P.

919 Milam, Suite 2100

Houston, TX 77002

Attention: Grant E. Sims

Email: grant.sims@genlp.com

With a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002

Attention: J. Vincent Kendrick

Email: vkendrick@akingump.com

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

SECTION 8.06 Entire Agreement. This Agreement and the other Transaction
Agreements are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the rights granted by the Partnership or a Purchaser set forth herein
and therein. This Agreement and the other Transaction Agreements supersede all
prior agreements and understandings between the Parties with respect to such
subject matter. The Schedules and Exhibits referred to herein and attached
hereto are incorporated herein by this reference, and unless the context
expressly requires otherwise, are incorporated in the definition of “Agreement.”

SECTION 8.07 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of New York. The Parties hereby submit to the
non-exclusive jurisdiction of any U.S. federal or state court located in the
Borough of Manhattan, the City and County of New York in any action, suit or
proceeding arising out of or based upon this Agreement or any of the
transactions contemplated hereby. The Parties hereby irrevocably waive, to the
fullest extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

 

36



--------------------------------------------------------------------------------

SECTION 8.08 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 8.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

SECTION 8.10 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Partnership and the Purchasers entitled to purchase a majority of the
Purchased Units in accordance with Schedule A, or, with respect to any
Purchaser, that Purchaser and the Partnership.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal;

(ii) by written notice from the Purchasers possessing the right to acquire not
less than majority of the Purchased Units if the Tronox SPA is terminated for
any reason; or

(iii) by written notice from the Partnership or a Purchaser, with respect to
itself but not any other Purchaser, if the Closing does not occur by 11:59 p.m.,
Eastern Time, on the Drop-Dead Date; provided, however, that no Party may
terminate this Agreement pursuant to this Section 8.10(b)(iii) if such Party is,
at the time of providing such written notice, in breach of any of its
obligations under this Agreement.

 

37



--------------------------------------------------------------------------------

(c) In the event of the termination of this Agreement as provided in
Section 8.10(a) or Section 8.10(b), this Agreement shall forthwith become null
and void. In the event of such termination, there shall be no liability on the
part of any Party hereto, except with respect to the requirement to comply with
any Confidentiality Agreement in favor of the Partnership; provided that nothing
herein shall relieve any Party from any liability or obligation with respect to
any willful breach of this Agreement.

SECTION 8.11 Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units, and shall be appropriately adjusted for combinations, unit
splits, recapitalizations and the like of the Class A Convertible Preferred
Units or the Common Units occurring after the date of this Agreement.

SECTION 8.12 Specific Performance. Damages in the event of breach of this
Agreement by a Party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Party, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the Parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Party from pursuing any other rights and remedies at law
or in equity that such Party may have.

SECTION 8.13 Financing Cooperation. If requested by a Purchaser, the Partnership
will provide the following cooperation: (i) in connection with such Purchaser
entering into a Permitted Loan or Permitted Transaction, providing such
cooperation and assistance as such Purchaser may reasonably request (including,
without limitation, entering into an “issuer agreement” in customary form in
connection with such transactions), (ii) using commercially reasonable efforts
to deposit the pledged Class A Convertible Preferred Units in book entry form,
without restrictive securities law legends, on the books of The Depository Trust
Company, when eligible to do so (or, if such pledged Class A Convertible
Preferred Units are eligible for resale under Rule 144A, on the books of The
Depository Trust Company with customary restrictive legends for Rule 144A
eligible securities), (iii) if so requested by such lender or counterparty, as
applicable, re-registering the pledged Class A Convertible Preferred Units in
the name of the relevant lender, counterparty, custodian or similar party to a
Permitted Loan or Permitted Transaction, with respect to Permitted Loans solely
as securities intermediary and only to the extent such Purchaser or its
Affiliates continues to beneficially own such pledged Class A Convertible
Preferred Units and/or (iv) using commercially reasonable efforts to enter into
customary triparty agreements with the relevant lender or counterparty and such
Purchaser relating to the delivery of the Class A Convertible Preferred Units to
such lender or purchaser, as the case may be, for crediting to the relevant
collateral accounts upon funding of the relevant loan and payment of the
purchase price of such Purchaser.

 

38



--------------------------------------------------------------------------------

SECTION 8.14 Removal of Legend. In connection with a sale of the Purchased
Units, PIK Units or Conversion Units by a Purchaser in reliance on Rule 144
promulgated under the Securities Act, the applicable Purchaser or its broker
shall deliver to the Partnership a broker and seller representation letter
providing to the Partnership any information the Partnership deems necessary to
determine that the sale of such units is made in compliance with Rule 144
promulgated under the Securities Act, including, as may be appropriate, a
certification that the Purchaser is not an affiliate of the Partnership (as
defined in Rule 144 promulgated under the Securities Act) and a certification as
to the length of time the such units have been held. Upon receipt of such
representation letters, the Partnership shall, in connection with such sale,
promptly remove (or cause to be removed) the notation of a restrictive legend on
such Purchaser’s certificates representing such Purchased Units or the
book-entry account maintained by the Partnership, including the securities
legend referred to in Section 4.08, and the Partnership shall bear all costs
associated therewith. At such time as the Purchased Units, PIK Units or
Conversion Units have been sold pursuant to an effective registration statement
under the Securities Act or a Purchaser has a “holding period” with respect to
such securities under Rule 144(d) of the Securities Act of more than 12 months
and such Purchaser is not, and has not been in the preceding three months, an
affiliate of the Partnership (as defined in Rule 144 promulgated under the
Securities Act), if certificates representing such Purchased Units or the
book-entry account of such units still bears the notation of the restrictive
legend referred to in Section 4.08, the Partnership agrees, upon request of the
Purchaser or permitted assignee, to take all steps reasonably necessary to
promptly effect the removal of the legend described in Section 4.08 from such
units, and the Partnership shall bear all costs associated therewith, regardless
of whether the request is made in connection with a sale or otherwise, so long
as such Purchaser or its permitted assigns provide to the Partnership any
information the Partnership deems reasonably necessary to determine that the
legend is no longer required under the Securities Act or applicable state laws,
including (if there is no such registration statement) a certification that the
holder is not an affiliate of the Partnership (as defined in Rule 144
promulgated under the Securities Act), a covenant to inform the Partnership if
it should thereafter become an affiliate (as defined in Rule 144 promulgated
under the Securities Act) and to consent to the notation of an appropriate
restriction, and a certification as to the length of time such units have been
held. The Partnership shall cooperate with each Purchaser to effect the removal
of the legend referred to in Section 4.08 at any time such legend is no longer
appropriate.

(Signature Pages Follow)

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

GENESIS ENERGY, L.P. By:   Genesis Energy, LLC,   its General Partner By:  

/s/ Grant E. Sims

Name:   Grant E. Sims Title:   Chief Executive Officer

Signature Page to

Class A Convertible Preferred Unit Purchase Agreement



--------------------------------------------------------------------------------

Rodeo Finance Aggregator LLC, a Delaware limited liability company

By:  

/s/ Raj Agrawal

Name: Raj Agrawal Title: Director

Signature Page to

Class A Convertible Preferred Unit Purchase Agreement



--------------------------------------------------------------------------------

GSO Rodeo Holdings LP By:   GSO Rodeo Holdings Associates LLC,   its general
partner

/s/ Marisa Beeney

Name: Marisa Beeney Title:   Authorized Signatory

Signature Page to

Class A Convertible Preferred Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule A

 

Purchaser

   Class A
Convertible
Preferred Units      Purchase Price  

Rodeo Finance Aggregator LLC

     11,124,747.00      $ 375,000,032.38  

GSO Rodeo Holdings LP

     11,124,747.00      $ 375,000,032.38  

TOTAL

     22,249,494.00      $ 750,000,064.76  



--------------------------------------------------------------------------------

Schedule B

Owners of Class B Units

 

1. James E. Davison: Record owner of 9,453 Class B Units

 

2. James E. Davison, Jr.: Record owner of 13,648 Class B Units

 

3. Steven K. Davison: Record owner of 7,676 Class B Units

 

4. Robert V. Deere; Record owner of 1,052 Class B Units

 

5. Sharilyn S. Gasaway: Record owner of 1,081 Class B Units

 

6. Grant E. Sims: Record owner of 7,087 Class B Units



--------------------------------------------------------------------------------

Schedule C

Significant Subsidiaries

1. Genesis Crude Oil, L.P.

2. Genesis Offshore Holdings, LLC

3. Genesis Davison, LLC

4. Davison Petroleum Supply, LLC

5. TDC, L.L.C.

6. Manta Ray Gathering Company, L.L.C.

7. Southeast Keathley Canyon Pipeline Company, LLC

8. GEL Sekco, LLC

9. Genesis Sekco, LLC

10. Cameron Highway Oil Pipeline Company, LLC

11. Genesis CHOPS I, LLC

12. Cameron Highway Pipeline I, L.P.

13. Genesis Marine, LLC



--------------------------------------------------------------------------------

Schedule 8.05

 

Purchaser    Contact Information Rodeo Finance Aggregator LLC   

2800 Sand Hill Road, Suite 200

Menlo Park, California 94025

Attention: Brandon Freiman

Email: Brandon.Freiman@kkr.com

GSO Rodeo Holdings LP   

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Michael Zawadzki

                 Marisa Beeney

Email: Michael.Zawadzki@gsocap.com

            Marisa.Beeney@gsocap.com



--------------------------------------------------------------------------------

Exhibit A

Form of General Partner Officer’s Certificate

Genesis Energy, LLC

Officer’s Certificate

[Closing Date], 2017

Pursuant to Section 6.02(c) of the Class A Convertible Preferred Unit Purchase
Agreement by and among Genesis Energy, L.P., a Delaware limited partnership (the
“Partnership”), and each of the Purchasers party thereto, dated August 2, 2017
(the “Purchase Agreement”), the undersigned, being the Chief Executive Officer
of Genesis Energy, LLC, a Delaware limited liability company, acting in its
capacity as the general partner of Partnership, hereby certifies as follows:

1. The Partnership has performed and complied in all material respects with the
covenants and agreements contained in the Purchase Agreement that are required
to be performed and complied with by the Partnership on or prior to the Closing
Date.

2. The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or Partnership Material
Adverse Effect were true and correct when made and are true and correct on the
date hereof (as though made at and as of the date hereof), and all other
representations and warranties were true and correct in all material respects
when made and are true and correct in all material respects as of the date
hereof (as though made at and as of the date hereof), other than those
representations and warranties of the Partnership contained in the Purchase
Agreement that expressly relate to a different date, in which case, they are
correct in all material respects as of such date.

Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.

(Signature page follows)



--------------------------------------------------------------------------------

The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as Chief Executive Officer of Genesis Energy,
LLC, a Delaware limited liability company, acting in its capacity as the general
partner of the Partnership.

 

 

Name: Title:

Signature Page to Officer’s Certificate



--------------------------------------------------------------------------------

Exhibit B

Form of Purchaser’s Officer’s Certificate

Officer’s Certificate

[Closing Date], 2017

Pursuant to Section 6.03(c) of the Class A Convertible Preferred Unit Purchase
Agreement by and among Genesis Energy, L.P., a Delaware limited partnership, and
each of the Purchasers party thereto, dated August 2, 2017 (the “Purchase
Agreement”), the undersigned, being the President, Chief Executive Officer or
other authorized officer of the Purchaser set forth on the signature page
hereto, hereby certifies in his or her capacity as such, and not in his or her
individual capacity, solely with respect to such Purchaser as follows:

1. The Purchaser has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Purchaser on or prior to the Closing Date.

2. The representations and warranties of the Purchaser contained in the Purchase
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
were true and correct when made and are true and correct as of the date hereof
(as though made at and as of the date hereof), and all other representations and
warranties were true and correct in all material respects when made and are true
and correct in all material respects as of the date hereof (as though made at
and as of the date hereof), other than those representations and warranties of
the Purchaser contained in the Purchase Agreement that expressly relate to a
different date, in which case, they are correct in all material respects as of
such date.

Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.

(Signature page follows)



--------------------------------------------------------------------------------

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

 

Name: Title:

Signature Page to Purchaser’s Officer’s Certificate



--------------------------------------------------------------------------------

Exhibit C

Form of Joinder Agreement

JOINDER AGREEMENT

FOR

CLASS A CONVERTIBLE PREFERRED UNIT

SECURITIES PURCHASE AGREEMENT

The undersigned hereby agrees, effective as of                     , 2017, to
become a party to that certain Class A Convertible Preferred Unit Purchase
Agreement, dated as of August 2, 2017, by and among Genesis Energy, L.P., (the
“Partnership”) and each of the purchasers listed on Schedule A thereto (the
“Purchase Agreement”), and, for all purposes of the Purchase Agreement, to be
included within the term “Purchasers” (as defined in the Purchase Agreement). By
execution and delivery of this Joinder Agreement, the undersigned hereby agrees
(i) to be bound by all covenants, agreements, representations, warranties and
acknowledgements attributable to the designating Purchaser under the Purchase
Agreement, as if made by, and with respect to, the undersigned; and (ii) to
perform all obligations and duties required of the designating Purchaser with
respect to its Purchased Units. Capitalized terms used herein, but not otherwise
defined herein, shall have the meanings assigned to such terms in the Purchase
Agreement.

The mailing and e-mail address to which notices should be sent to the
undersigned, for purposes of the Purchase Agreement, are set forth below:

 

PURCHASER:

Purchaser:  

 

By:  

 

Name:  

 

Title:  

 

 

Mailing Address:  

 

 

 

 

 

Attention:  

 

E-mail:  

 



--------------------------------------------------------------------------------

Exhibit D

Form of Partnership Agreement Amendment

(see attached)



--------------------------------------------------------------------------------

Final Form

FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

GENESIS ENERGY, L.P.

THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF GENESIS ENERGY, L.P. dated as of [        ], 2017
(this “Amendment”) is entered into by Genesis Energy, LLC (the “General
Partner”), a Delaware limited liability company and the general partner of
Genesis Energy, L.P., a Delaware limited partnership (the “Partnership”),
pursuant to the authority granted to the General Partner in Section 13.1 of the
Fifth Amended and Restated Agreement of Limited Partnership of the Partnership,
dated as of December 28, 2010 (the “Partnership Agreement”). Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Partnership Agreement.

RECITALS

WHEREAS, Section 5.6(a) of the Partnership Agreement provides that the
Partnership may issue additional Partnership Securities for any Partnership
purpose at any time and from time to time to such Persons and for such
consideration and on such terms and conditions as the General Partner in its
sole discretion shall establish, all without the approval of any Limited
Partners;

WHEREAS, Section 5.6(b) of the Partnership Agreement provides that the
Partnership Securities authorized to be issued by the Partnership pursuant to
Section 5.6(a) may be issued in one or more classes, or one or more series of
any such classes, with such designations, preferences, rights, powers and duties
(which may be senior to existing classes and series of Partnership Securities)
as shall be fixed by the General Partner in the exercise of its sole discretion;

WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the General
Partner may, without the approval of any Limited Partner or Assignee, amend any
provision of the Partnership Agreement that in the discretion of the General
Partner is necessary or advisable in connection with the authorization or
issuance of any class or series of Partnership Securities pursuant to
Section 5.6 of the Partnership Agreement; and

WHEREAS, the General Partner deems it advisable and in the best interest of the
Partnership to effect this Amendment to provide for (i) the creation of a new
class of Units to be designated as “Class A Convertible Preferred Units” and to
fix the designations, preferences and the relative participating, optional and
other special rights, powers and duties pertaining to the Class A Preferred
Units (as defined herein), including, without limitation, the conversion of the
Class A Preferred Units into Common Units – Class A in accordance with the terms
described herein, (ii) the issuance of the Class A Preferred Units to the
Class A Purchasers (as defined herein) pursuant to the Class A Preferred Unit
Purchase Agreement (as defined herein) and (iii) such other matters as are
provided herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the General Partner hereby adopts the following:

A. Amendment. The Partnership Agreement is hereby amended as follows:

1. Article I is hereby amended to add or restate, as applicable, the following
definitions in Section 1.1 in the appropriate alphabetical order:

“Affiliate” means, with respect to any Person, any other Person that
(i) directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with, the Person in question or
(ii) owns, beneficially, directly or indirectly, twenty percent (20%) or more of
the outstanding capital stock, shares or other equity interests of the Person in
question. For purposes of this Agreement, and not in limitation of the foregoing
(i) the Partnership, on the one hand, and the Class A Purchasers (solely due to
their ownership of Class A Preferred Units or Class A Conversion Units), on the
other hand, shall not be considered Affiliates; (ii) any fund, entity or account
managed, advised or sub-advised, directly or indirectly, by a Class A Purchaser
or any of its Affiliates, or the direct or indirect equity owners, including
limited partners of a Class A Purchaser or any of its Affiliates, shall be
considered an Affiliate of such Class A Purchaser; provided, however, that,
other than for purposes of Sections 4.8, 4.9 and 16.11 hereof, Blackstone shall
not be considered or otherwise deemed to be an Affiliate of GSO Capital
Partners, GSO or their respective Affiliates that are part of the credit-related
businesses of Blackstone, but any fund or account managed, advised or
sub-advised by or Controlled by GSO Capital Partners or its Affiliates within
the credit-related businesses of Blackstone (including any fund or account
Controlled by Blackstone that is a direct investor in a Class A Purchaser) shall
constitute an Affiliate of GSO Capital Partners and GSO.

“Average VWAP” per Common Unit – Class A over a certain period shall mean the
arithmetic average of the VWAP per Common Unit – Class A for each Trading Day in
such period.

“Blackstone” means The Blackstone Group L.P. and all private equity funds,
portfolio companies, parallel investment entities, and alternative investment
entities owned, managed, or Controlled by The Blackstone Group L.P. or its
Affiliates that are not part of the credit-related businesses of The Blackstone
Group L.P.

“Capital Distributions” has the meaning set forth in Section 5.12(b)(ii)(B)(5).

“Class A Board Observer” means a Person appointed by KKR or GSO, as applicable,
pursuant to the Board Observer Agreement, dated the date hereof, by and among
the Partnership, the General Partner, KKR and GSO.

“Class A Cash COC Event” means a Class A Change of Control involving a payment
of consideration to the holders of Common Units, with more than 90% of such
consideration consisting of cash.

“Class A Change of Control” means the occurrence of any of the following events:

 

2



--------------------------------------------------------------------------------

(i) the acquisition, directly or indirectly (including by merger), of fifty
percent (50%) or more of any of (A) the Common Units – Class A, (B) the Common
Units – Class B, (C) the General Partner Interest or (D) the voting equity of
the General Partner (in each case, measured by voting power rather than the
number of shares, units or other equity interests) by any Person or “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than a
Permitted Holder, if such acquisition gives such Person or “person” (as that
term is used in Section 13(d)(3) of the Exchange Act), as applicable, the right
to elect more than half of the members of the Board of Directors of the
Partnership or the General Partner, as applicable;

(ii) any direct or indirect sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Partnership and its Subsidiaries, taken as a whole, to
any Person or group of Persons other than a Permitted Holder;

(iii) the Common Units – Class A are no longer listed or admitted to trading on
a National Securities Exchange;

(iv) the removal of the General Partner as general partner of the Partnership by
the Limited Partners if the successor General Partner is not a Permitted Holder;

(v) any Change of Control (as defined in the Indenture); or

(vi) any Change in Control (as defined in the Credit Agreement).

“Class A Closing Date” means [•], 2017.

“Class A COC Conversion Premium” means (i) on or prior to the first anniversary
of the Class A Closing Date, one hundred fifteen percent (115%), (ii) after the
first anniversary but on or prior to the second anniversary of the Class A
Closing Date, one hundred ten percent (110%), (iii) after the second anniversary
but on or prior to the third anniversary of the Class A Closing Date, one
hundred five percent (105%), and (d) after the third anniversary of the Class A
Closing Date, one hundred one percent (101%).

“Class A COC Conversion Rate” means the greater of (i) the then-applicable
Class A Conversion Rate (regardless of whether the Class A Preferred Units are
then convertible) and (ii) the quotient of (a) the sum of (x) the product of
(A) the sum of (1) the Class A Issue Price, plus (2) all Class A Unpaid
Distributions on the applicable Class A Preferred Unit, multiplied by (B) the
Class A COC Conversion Premium, plus (y) any Class A Partial Period
Distributions on the applicable Class A Preferred Unit, divided by (b) the
Average VWAP for the thirty (30) consecutive Trading Days ending on the Trading
Day immediately preceding the date of execution of definitive documentation
relating to the Class A Cash COC Event.

“Class A Conversion Date” means, with respect to each Class A Preferred Unit,
the date on which the Partnership has completed the conversion of such Class A
Preferred Unit.

“Class A Conversion Notice” has the meaning set forth in
Section 5.12(b)(iv)(D)(1).

“Class A Conversion Notice Date” has the meaning set forth in
Section 5.12(b)(iv)(D)(1).

 

3



--------------------------------------------------------------------------------

“Class A Conversion Rate” means, as adjusted pursuant to Section 5.12(b)(iv)(F),
the quotient of (a) the sum of (i) the Class A Issue Price, plus (ii) any
Class A Unpaid Distributions on the applicable Class A Preferred Unit, divided
by (b) the Class A Issue Price.

“Class A Conversion Unit” means a Common Unit – Class A issued upon conversion
of a Class A Preferred Unit. Immediately upon such issuance, each such converted
Class A Conversion Unit shall be considered a Common Unit—Class A for all
purposes hereunder.

“Class A Converting Unitholder” means a Class A Preferred Unitholder (i) who has
delivered a Class A Conversion Notice to the Partnership in accordance with
Section 5.12(b)(iv)(D)(1), (ii) to whom the Partnership has delivered a Class A
Forced Conversion Notice in accordance with Section 5.12(b)(iv)(D)(2) or
(iii) who has elected to convert its Outstanding Class A Preferred Units
pursuant to Section 5.12(b)(v)(B)(1).

“Class A Distribution Default” has the meaning set forth in
Section 5.12(b)(i)(D)(1).

“Class A Distribution Payment Date” has the meaning set forth in
Section 5.12(b)(i)(C).

“Class A Forced Conversion” has the meaning set forth in
Section 5.12(b)(iv)(B)(1).

“Class A Forced Conversion Notice” has the meaning set forth in
Section 5.12(b)(iv)(D)(2).

“Class A Forced Conversion Notice Date” has the meaning set forth in
Section 5.12(b)(iv)(D)(2).

“Class A Issue Price” means $33.71 per Class A Preferred Unit.

“Class A Junior Securities” means the Common Units and General Partner Interest
and any other class or series of Partnership Securities established after the
Class A Closing Date that, with respect to distributions on such Partnership
Securities of cash or property and distributions upon liquidation, dissolution
or winding up of the Partnership (taking into account the intended effects of
the allocation of gains and losses as provided in this Agreement), ranks junior
to the Class A Preferred Units.

“Class A Liquidation Value” means an amount equal to the sum of (i) the Class A
Issue Price (subject to appropriate adjustments for any stock splits,
combinations or recapitalization with respect to the Class A Preferred Units)
plus (ii) all Class A Unpaid Distributions, plus (iii) the Class A Partial
Period Distributions, in each case, with respect to the applicable Class A
Preferred Unit.

“Class A Maximum Conversion Amount” means a number of Class A Preferred Units
that is equal to one-third (33.33%) of the total number of Class A Preferred
Units issued on the Class A Closing Date.

“Class A Minimum Conversion Amount” means (i) a number of Class A Preferred
Units having an aggregate Class A Issue Price of $50 million, or (ii) if the
aggregate Class A Issue Price of the Class A Preferred Units to be converted by
the Class A Preferred Unitholder requesting conversion does not equal or exceed
$50 million, then all of the Class A Preferred Units held by such Class A
Preferred Unitholder.

 

4



--------------------------------------------------------------------------------

“Class A Minimum Redemption Amount” means (i) a number of Class A Preferred
Units having an aggregate Class A Issue Price of $200 million, or (ii) such
lesser amount, if the redemption is for all Class A Preferred Units then
Outstanding.

“Class A Parity Equivalent Units” has the meaning set forth in
Section 5.12(b)(iii).

“Class A Parity Securities” means any class or series of Partnership Securities
established after the Class A Closing Date that, with respect to distributions
on such Partnership Securities of cash or property and/or distributions upon
liquidation, dissolution or winding up of the Partnership (taking into account
the intended effects of the allocation of gains and losses as provided in this
Agreement), ranks pari passu with the Class A Preferred Units.

“Class A Partial Period Distributions” means, with respect to a conversion,
exchange or redemption of Class A Preferred Units or a liquidation, an amount
equal to the sum of (i) the product of (a) the Class A Preferred Unit
Distribution Amount multiplied by (b) a fraction, (x) the numerator of which is
the number of days elapsed in the Quarter in which such conversion, exchange,
redemption or liquidation occurs and (y) the denominator of which is the total
number of days in such Quarter, plus (ii) to the extent such conversion,
exchange, redemption or liquidation occurs prior to the Class A Distribution
Payment Date in respect of the Quarter immediately preceding such conversion,
exchange, redemption or liquidation, an amount equal to the Class A Preferred
Unit Distribution Amount.

“Class A PIK Payment Date” has the meaning set forth in Section 5.12(b)(i)(E).

“Class A PIK Unit” means a Class A Preferred Unit issued pursuant to a Class A
Preferred Unit Distribution in accordance with Section 5.12(b)(i)(B).

“Class A Preferred Unit” means a Partnership Security representing a fractional
part of the Partnership Interests of all Limited Partners and assignees, and
having the rights and obligations specified with respect to a Class A
Convertible Preferred Unit in this Agreement, including Class A PIK Units.

“Class A Preferred Unit Distribution” has the meaning set forth in
Section 5.12(b)(i)(A).

“Class A Preferred Unit Distribution Amount” has the meaning set forth in
Section 5.12(b)(i)(A).

“Class A Preferred Unit Purchase Agreement” means the Class A Convertible
Preferred Unit Purchase Agreement, dated as of August 2, 2017, by and among the
Partnership and the Class A Purchasers.

“Class A Preferred Unit Reset Majority” means the affirmative vote or consent of
the holders of not less than fifty percent (50%) of the Outstanding Class A
Preferred Units, voting separately as a class with one vote per Class A
Preferred Unit; provided, that a Class A Preferred Unit Reset Majority must
include the consent of (x) GSO, so long as GSO and/or its Affiliates
collectively own at least 25% of the Outstanding Class A Preferred Units and
(ii) KKR, so long as KKR and/or its Affiliates collectively own at least 25% of
the Outstanding Class A Preferred Units.

 

5



--------------------------------------------------------------------------------

“Class A Preferred Unit Supermajority” means the affirmative vote or consent of
the holders of not less than seventy-five percent (75%) of the Outstanding
Class A Preferred Units, voting separately as a class with one vote per Class A
Preferred Unit.

“Class A Preferred Unitholder” means a holder of a Class A Preferred Unit.

“Class A Purchaser” and “Class A Purchasers” have the meanings ascribed to the
terms “Purchaser” and “Purchasers,” respectively, in the Class A Preferred Unit
Purchase Agreement.

“Class A Purchaser Holder” means, with respect to each Class A Preferred Unit,
any Class A Preferred Unitholder that either (i) is a Class A Purchaser,
(ii) was the recipient of a Transfer of such Class A Preferred Unit from a
Class A Purchaser at a time when such recipient was an Affiliate of a Class A
Purchaser, or (iii) was the recipient of a Transfer of such Class A Preferred
Unit from a Person described in clause (ii) above at a time when such recipient
was an Affiliate of a Person described in clauses (i) and (ii) above.

“Class A Reset Election Period” has the meaning set forth in
Section 5.12(b)(vi)(A).

“Class A Senior Securities” means any class or series of Partnership Securities
established after the Class A Closing Date that, with respect to distributions
on such Partnership Securities of cash or property and/or distributions upon
liquidation, dissolution or winding up of the Partnership (taking into account
the intended effects of the allocation of gains and losses as provided in this
Agreement), ranks senior to the Class A Preferred Units.

“Class A Substantially Equivalent Unit” has the meaning set forth in
Section 5.12(b)(v)(B)(2).

“Class A Unpaid Distributions” has the meaning set forth in
Section 5.12(b)(i)(D)(1)(a).

“Common Unit” means a Partnership Security representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees, and having the
rights and obligations specified with respect to the Common Units in this
Agreement consisting of Common Units – Class A and Common Units – Class B. The
term “Common Unit” does not refer to or include any Class A Preferred Unit prior
to its conversion into a Common Units – Class A pursuant to the terms of this
Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Conversion Unit” has the meaning set forth in Section 6.1(d)(xii).

 

6



--------------------------------------------------------------------------------

“Credit Agreement” means the Fourth Amended and Restated Credit Agreement, dated
as of June 30, 2014, by and among the Partnership, as borrower, Wells Fargo
Bank, National Association, as administrative agent and issuing agent, and the
other financial institutions party thereto, without giving effect to any
amendment or supplement to the same entered into after the Class A Closing Date
and whether or not such Credit Agreement remains in effect.

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).

“Event Issue Value” means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units (before deduction for any underwriters’ discounts and
commissions), or (ii) in the case of any other Revaluation Event, the Closing
Price of the Common Units on the date of such Revaluation Event or, if the
General Partner determines that a value for the Common Unit other than such
Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.

“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.

“GSO” means GSO Rodeo Holdings LP, a Delaware limited partnership.

“GSO Affiliate” has the meaning set forth in Section 16.11.

“GSO Capital Partners” means GSO Capital Partners LP, a Delaware limited
partnership.

“Indemnitee” means (a) the General Partner, any Departing Partner and any Person
who is or was an Affiliate of the General Partner or any Departing Partner,
(b) any Person who is or was a director (including Class A Board Observers),
officer, employee, agent or trustee of a Group Member, (c) any Person who is or
was a member, officer, director (including Class A Board Observers), employee,
agent or trustee of the General Partner or any Departing Partner or any
Affiliate of the General Partner or any Departing Partner, or any Affiliate of
any such Person, and (d) any Person who is or was serving at the request of the
General Partner or any Departing Partner or any such Affiliate as a director,
officer, employee, member, partner, agent, fiduciary or trustee of another
Person; provided, that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services.

“Indenture” means the Fourth Supplemental Indenture, dated as of July 23, 2015,
supplementing the Indenture, dated as of May 21, 2015, among the Partnership,
Genesis Energy Finance Corporation, the guarantors named therein, and U.S. Bank
National Association, a national banking association, as trustee, without giving
effect to any amendment or supplement to the same entered into after the Class A
Closing Date and whether or not such Indenture remains in effect.

“Initial Class A Conversion Date” has the meaning set forth in
Section 5.12(b)(iv)(A).

“Initial Distribution Period” has the meaning set forth in
Section 5.12(b)(i)(B).

 

7



--------------------------------------------------------------------------------

“KKR” means Rodeo Finance Aggregator LLC, a Delaware limited liability company.

“KKR Affiliate” has the meaning set forth in Section 16.11.

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

“LIBOR Determination Date” means the second London Banking Day immediately
preceding the first day of the applicable interest period.

“Limited Partner Interest” means the ownership interest of a Limited Partner or
Assignee in the Partnership, which may be evidenced by Common Units, Class A
Preferred Units or other Partnership Securities or a combination thereof or
interest therein, and includes any and all benefits to which such Limited
Partner or Assignee is entitled as provided in this Agreement, together with all
obligations of such Limited Partner or Assignee to comply with the terms and
provisions of this Agreement.

“London Banking Day” means any day on which commercial banks are open for
business (including dealings in U.S. dollars) in London.

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person, together with its Affiliates,
Associates or any Group (other than in each instance, the General Partner or its
Affiliates), beneficially owns twenty percent (20%) or more of any Outstanding
Partnership Securities of any class then Outstanding, all Partnership Securities
so owned by such Person and its Affiliates and Associates, or by such Group or
any member of such Group, shall not be considered to be Outstanding in any
context relating to matters pertaining to the succession, election, removal,
withdrawal, replacement or substitution of the General Partner, specifically
including voting upon any such matters (unless otherwise required by law), or
when in connection with any such matters (i) sending notices of a meeting of
Limited Partners to vote on any such matter (unless otherwise required by law),
(ii) calculating required votes, (iii) determining the presence of a quorum, or
(iv) for other similar purposes under this Agreement, except that such
Partnership Securities shall be considered to be Outstanding for purposes of
Section 11.1(b)(iv) (such Partnership Securities shall not, however, be treated
as a separate class of Partnership Securities for purposes of this Agreement);
provided, however, that such twenty percent (20%) limitation shall not apply to
holders of Common Units – Class B with respect to electing or making other
decisions regarding Directors pursuant to Section 13.4(b); provided, further,
that such twenty percent (20%) limitation shall not apply to (A) the Class A
Purchaser Holders (but not their successors, transferees or assigns, unless they
are Permitted Transferees) with respect to their ownership (beneficial or
record) of Class A Preferred Units or Class A Conversion Units or (B) any
Class A Preferred Unitholder in connection with any vote, consent or approval of
the Class A Preferred Unitholders as a separate class.

 

8



--------------------------------------------------------------------------------

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units and
Class A Preferred Units.

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any class of Units held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.

“Percentage Interest” means as of any date of determination (a) as to any
Unitholder or Assignee holding Common Units, the product obtained by multiplying
(i) one hundred percent (100%), less the percentage applicable to clause
(b) below, by (ii) the quotient obtained by dividing (A) the number of Common
Units held by such Unitholder or Assignee by (B) the total number of all
Outstanding Common Units, and (b) as to the holders of additional Partnership
Securities issued by the Partnership in accordance with Section 5.6, the
percentage established as a part of such issuance. The Percentage Interest with
respect to a General Partner Interest and a Class A Preferred Unit shall at all
times be zero (0).

“Permitted Holder” means (i) an Affiliate of the Partnership as of the Class A
Closing Date; or (ii) a member of the Permitted Investor Group (as such term is
defined in the Credit Agreement).

“Permitted Loan” means any bona fide loans or other extensions of credit entered
into by a Class A Purchaser Holder or any of its Affiliates with one or more
unaffiliated financial institutions and secured by a pledge, hypothecation or
other grant of security interest in Class A Preferred Units, Common Units –
Class A, and/or related assets and/or cash, cash equivalents and/or letters of
credit.

“Permitted Transaction” means any derivative transaction or repurchase or
reverse repurchase agreement entered into by any Class A Purchaser Holder or any
of its Affiliates with one or more financial institutions, which may or may not
be secured by a pledge, hypothecation or other grant of security interest in of
Class A Preferred Units, Common Units – Class A and/or related assets and/or
cash, cash equivalents and/or letters of credit, including, without limitation,
any transaction pursuant to which a Class A Purchaser Holder transfers Class A
Preferred Units or Common Units – Class A held by such Class A Purchaser Holder,
provided that the Class A Purchaser Holder retains the economic effects of
ownership of such Class A Preferred Units following such transfer.

“Permitted Transferee” has the meaning set forth in Section 4.10(c).

“Preferred Units” means the Class A Preferred Units and any other class or
series of Partnership Securities established after the Class A Closing Date
that, with respect to distributions on such Partnership Securities of cash or
property and distributions upon liquidation of the Partnership (taking into
account the intended effects of the allocation of gains and losses as provided
in this Agreement), ranks senior to the Common Units.

“Pro Rata” means (a) when modifying Units or any class thereof, apportioned
among all designated Units in accordance with their relative Percentage
Interests, (b) when modifying Partners and Assignees, apportioned among all
Partners and Assignees in accordance with their relative Percentage Interests
and (c) when modifying Class A Preferred Unitholders, apportioned among all
Class A Preferred Unitholders in accordance with the relative number or
percentage of Class A Preferred Units held by each such Class A Preferred
Unitholder.

 

9



--------------------------------------------------------------------------------

“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.5(d).

“Sale Gain or Sale Loss” means all items of income, gain, loss or deduction
(determined in accordance with Section 5.5) that are recognized upon the sale,
exchange or other disposition of all or substantially all of the assets of the
Partnership Group, taken as a whole, in a single transaction or a class of
related transactions (excluding any disposition to a member of the Partnership
Group).

“Three-Month LIBOR” means, as of any LIBOR Determination Date, the rate
(expressed as a percentage per year) for deposits in U.S. dollars for a
three-month period as appears on Reuters Page LIBOR01 at 11:00 a.m. (London
time) on such LIBOR Determination Date. If the appropriate page is replaced or
service ceases to be available, the General Partner may select another page or
service displaying the appropriate rate.

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the Partnership to act as registrar and transfer agent for the Common
Units or any other class of Partnership Securities; provided that if no Transfer
Agent is specifically designated for any class of Partnership Securities, the
General Partner shall act in such capacity.

“Transfer Limitation Period” has the meaning set forth in Section 4.10(a).

“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units and Class A Preferred Units but shall not include a General
Partner Interest.

“Voting Power” means the right, if any, of the holder of a Partnership Security
to vote on Partnership matters. Each Common Unit and Class A Preferred Unit
shall entitle the holder thereof to one vote, with the holders of Common Units
and Class A Preferred Units voting together as a single class, except that only
the Common Units – Class B shall be entitled to vote on the election of, and
other matters respecting, Directors as provided under Section 13.4(b). Each
additional Partnership Security shall entitle the holder thereof to such vote,
if any, as shall be established at the time of issuance of such Partnership
Security.

“VWAP” per Common Units – Class A on any Trading Day shall mean the
volume-weighted average price per Common Unit – Class A as displayed under the
heading “Bloomberg VWAP” on Bloomberg page “GEL <equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the
scheduled open of trading until the scheduled close of trading of the primary
trading session on such Trading Day (or if such volume-weighted average price is
unavailable, the Closing Price of one Common Unit – Class A on such Trading Day
as reported on the New York Stock Exchange’s website or the website of the
National Securities Exchange upon which the Common Units – Class A are then
listed). If the VWAP cannot be calculated for the Common Units – Class A on a
particular date on any of the foregoing bases, the VWAP of the Common Units –
Class A on such date shall be the fair market value of one Common Unit – Class A
on such date as determined in good faith by the Partnership in a commercially
reasonable manner.

 

10



--------------------------------------------------------------------------------

2. Article I is hereby amended to delete the following definitions in
Section 1.1:

“Conversion Right Date”

“Waiver Unit”

“Waiver Unit Automatic Conversion Date”

“Waiver Unit – Class 1”

“Waiver Unit – Class 2”

“Waiver Unit – Class 3”

“Waiver Unit – Class 4”

“Waiver Unit Conversion Notice”

“Waiver Unit Conversion Notice Date”

“Waiver Unit Surrender Date”

3. Section 4.8 is hereby amended to amended and restate the last sentence of
Section 4.8(a) in its entirety as follows:

In addition, the General Partner may require that the status of any such Limited
Partner or Assignee (other than a Limited Partner or Assignee in respect of
Class A Preferred Units) be changed to that of a Non-citizen Assignee and,
thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of his Limited Partner Interests
(other than any Class A Preferred Units).

4. Section 4.9(a)(ii) is hereby amended and restated in its entirety as follows:

(ii) The aggregate redemption price for Redeemable Interests (other than any
Class A Preferred Units) shall be an amount equal to (A) the Current Market
Price (the date of determination of which shall be the date fixed for
redemption) of Limited Partner Interests of the class to be so redeemed
multiplied by (B) the number of Limited Partner Interests of each such class
included among the Redeemable Interests. The redemption price for such
Redeemable Interests (other than any Class A Preferred Units) shall be paid, in
the discretion of the General Partner, in cash or by delivery of a promissory
note of the Partnership in the principal amount of the redemption price, bearing
interest at the rate of 10% annually and payable in three equal annual
installments of principal together with accrued interest, commencing one year
after the redemption date.

 

11



--------------------------------------------------------------------------------

5. Section 4.9 is hereby amended to add a new Section 4.9(d) as follows:

(d) Redeemable Interests that are Class A Preferred Units shall be redeemed at a
price per Class A Preferred Unit equal to the greater of (i) one hundred fifty
percent (150%) of the Class A Issue Price, plus all Class A Unpaid
Distributions, if any, and (ii) the product of (A) the Average VWAP for the
thirty (30) consecutive Trading Days ending on the Trading Day immediately
preceding the date of such redemption and (B) the number of Conversion Units
into which such Class A Preferred Unit would be then be converted into
Conversion Units, whether or not then convertible, at the then-applicable
Class A Conversion Rate. The redemption price for such Redeemable Interests that
are Class A Preferred Units shall be paid in cash on such redemption date.

6. Article IV is hereby amended to add a new Section 4.10 implementing certain
transfer restrictions on the Class A Preferred Units:

4.10 Additional Restrictions on Transfer of Class A Preferred Units.

(a) During the period beginning on the Class A Closing Date and ending on the
date immediately preceding the first anniversary of the Class A Closing Date
(the “Transfer Limitation Period”), no Class A Purchaser Holder shall, except as
provided in Section 4.10(c) and 4.10(d), Transfer any Class A Preferred Units
held by such Class A Purchaser Holder without the approval of the General
Partner or the Partnership (such approval not to be unreasonably withheld).

(b) After the Transfer Limitation Period, subject to Section 4.7, each Class A
Purchaser Holder may transfer any Class A Preferred Units held by it to any
other Person or Persons, except for (i) any transfer of any Class A Preferred
Units to any non-U.S. resident individual, non-U.S. corporation or partnership,
or any other non-U.S. entity, including any foreign governmental entity;
provided, however, that the foregoing shall not apply if, prior to any such
transfer or arrangement, such individual, corporation, partnership or other
entity establishes to the satisfaction of the Partnership, its entitlement to a
complete exemption from tax withholding, including under Code Sections 1441,
1442, 1445 and 1471 through 1474, and the Treasury Regulations thereunder; or
(ii) any transfer of Class A Preferred Units that violates the terms of this
Agreement.

(c) Subject to Section 4.7, but notwithstanding anything else herein to the
contrary, a Class A Purchaser Holder shall at all times from and after the
Class A Closing Date be permitted to (i) pledge, encumber, hypothecate or
mortgage all or any portion of its Class A Preferred Units in connection with a
Permitted Loan or Permitted Transaction; (ii) transfer any Class A Preferred
Units held by such Class A Purchaser Holder to any Person in connection with a
Permitted Transaction; or (iii) transfer any Class A Preferred Units held by
such Class A Purchaser Holder to any Person that is an Affiliate of such Class A
Purchaser Holder or to another Class A Purchaser (each such Person, a “Permitted
Transferee”); provided that any such transfer referred to in clause (ii) would
not result in the Partnership being considered terminated for purposes of
Section 708 of the Code (a “Technical Termination”); provided, further, that the
Partnership shall, as promptly as reasonably practicable, provide any Class A
Purchaser Holder, upon its request, with information sufficient for such Class A
Purchaser Holder to determine if a proposed transfer of Class A Preferred Units
could reasonably be expected to result in a Technical Termination.

 

12



--------------------------------------------------------------------------------

(d) During the period beginning on the Class A Closing Date and ending on the
date immediately preceding the second anniversary of the Class A Closing Date,
no Class A Purchaser shall, without the prior written consent of the
Partnership, engage in any short sales or other derivative or hedging
transactions with respect to the Class A Preferred Units or Common Units–Class A
that are designed to, or that might reasonably be expected to, result in the
transfer to another, in whole or in part, any of the economic consequences of
ownership of any Class A Preferred Units or Class A Conversion Units held by
such Class A Purchaser. Notwithstanding the foregoing, each Class A Purchaser
and its Affiliates may (i) enter into any Permitted Transaction and transfer any
Class A Preferred Units or Common Units – Class A held by such Class A Purchaser
or its Affiliate in connection therewith, or (ii) pledge all or any portion of
its Class A Preferred Units or Common Units – Class A in connection with a
Permitted Transaction or a Permitted Loan, and neither (A) the foreclosure on
any such pledged Class A Preferred Units or Common Units – Class A (and/or any
sale thereof) by any such pledgee under such Permitted Transaction or Permitted
Loan nor (B) the transfer of the Class A Preferred Units or Common Units –
Class A by a pledgee or counterparty who has foreclosed or exercised remedies or
other rights on any such pledged or transferred Class A Preferred Units or
Common Units – Class A shall be considered a violation or breach of this
Section 4.10.

(e) Except for the restrictions on Transfer set forth in Section 4.7, this
Section 4.10 sets forth the only restrictions on Transfer applicable to Class A
Preferred Units. Any Transfer of Class A Preferred Units not prohibited by this
Section 4.10 or Section 4.7 shall be permitted without the consent of the
General Partner or the Partnership. The restrictions set forth in this
Section 4.10 shall not apply to any Class A Preferred Unitholder that is not a
Class A Purchaser Holder. For the avoidance of doubt, nothing in this
Section 4.10 or Section 4.7 shall prohibit changes in the direct or indirect
ownership of equity securities of any Class A Purchaser Holder.

7. Section 5.5(a) is hereby amended to add the following sentences to the end of
such Section:

For the avoidance of doubt, each Class A Preferred Unit will be treated as a
Partnership Interest in the Partnership that is “convertible equity” within the
meaning of Treasury Regulation Section 1.721-2(g)(3), and, therefore, each
holder of a Class A Preferred Unit will be treated as a Partner in the
Partnership. The initial Capital Account balance in respect of each Class A
Preferred Unit shall be the Class A Issue Price, as such amount may be adjusted
for any reduction attributable to expenses reimbursable under the Class A
Purchase Agreement.

8. Section 5.5(d)(i) is hereby amended and restated as follows:

(d) (i) Consistent with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2), on an issuance of additional Partnership Securities for
cash or Contributed Property, the issuance of a Noncompensatory Option, the
issuance of Partnership Securities as consideration for the provision of
services, or the conversion of Class A Preferred Units to Common Units pursuant
to Section 5.12(b), the Carrying Value of each Partnership

 

13



--------------------------------------------------------------------------------

property immediately prior to such issuance or after such conversion shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property; provided, however, that in the event
of the issuance of a Partnership Interest pursuant to the exercise of a
Noncompensatory Option (which, for purposes hereof, shall include any conversion
of Class A Preferred Units to Common Units pursuant to Section 5.12(b)(iv))
where the right to share in Partnership capital represented by such Partnership
Interest differs from the consideration paid to acquire and exercise such
option, the Carrying Value of each Partnership property immediately after the
issuance of such Partnership Interest shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property and the Capital Accounts of the Partners shall be adjusted in a manner
consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(s); provided,
further, that in the event of an issuance of Partnership Securities for a de
minimis amount of cash or Contributed Property, in the event of an issuance of a
Noncompensatory Option to acquire a de minimis Partnership Interest or in the
event of an issuance of a de minimis amount of Partnership Securities as
consideration for the provision of services, the General Partner may determine
that such adjustments are unnecessary for the proper administration of the
Partnership. In determining such Unrealized Gain or Unrealized Loss, the
aggregate fair market value of all Partnership property (including cash or cash
equivalents) immediately prior to the issuance of additional Partnership
Securities (or, in the case of a Revaluation Event resulting from the exercise
of a Noncompensatory Option (which, for purposes hereof, shall include any
conversion of Class A Preferred Units to Common Units pursuant to
Section 5.12(b)(iv)), immediately after the issuance of the Partnership Interest
acquired pursuant to the exercise of such Noncompensatory Option) shall be
determined by the General Partner using such method of valuation as it may
adopt; provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Securities of all Partners at such time and must make such adjustments to such
valuation as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).
If, after making the allocations of Unrealized Gain and Unrealized Loss as set
forth in Section 6.1(d)(xii), the Capital Account of each Partner with respect
to each Conversion Unit received upon such conversion of the Limited Partner
Interest is less than the Per Unit Capital Amount for a then Outstanding Common
Unit – Class A, then, in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), Capital Account balances shall be reallocated
between the Partners holding Common Units (other than Conversion Units) and
Partners holding Conversion Units so as to cause the Capital Account of each
Partner holding a Conversion Unit to equal, on a per Unit basis with respect to
each such Conversion Unit, the Per Unit Capital Amount for a then Outstanding
Common Unit – Class A. In making its determination of the fair market values of
individual properties, the General Partner may first determine an aggregate
value for the assets of the Partnership that takes into account the current
trading price of the Common Units, the fair market value of all other
Partnership Securities at such time and the amount of Partnership Liabilities.
The General Partner may allocate such aggregate value among the individual
properties of the Partnership (in such manner as it determines appropriate).
Absent a contrary determination by the General Partner, the aggregate fair
market value of all Partnership assets (including cash or cash equivalents)
immediately prior to a Revaluation Event shall be the value that would result in
the Capital Account for each Common Unit that is Outstanding prior to such
Revaluation Event being equal to the Event Issue Value.

 

14



--------------------------------------------------------------------------------

9. Sections 5.6(a), 5.6(c) and 5.7 are each hereby amended by lowercasing the
first letter of the first sentence thereof and adding “Subject to Section 5.12,”
preceding the first letter of the first sentence thereof.

10. Section 5.10 is hereby amended and restated as follows:

5.10 [Intentionally Deleted].

11. Section 5.11(b)(ii) is hereby amended by adding “(other than pursuant to
Section 5.12(b)(i)(D)(3))” after “B, shall” and before “have the right to”.

12. Article V is hereby amended to add a new Section 5.12 creating a new series
of Units as follows:

5.12 Establishment of Class A Convertible Preferred Units.

(a) General. The General Partner hereby designates and creates a series of Units
to be designated as “Class A Convertible Preferred Units,” having the terms and
conditions set forth herein.

(b) Rights of the Class A Preferred Units. The Class A Preferred Units shall
have the following rights, preferences and privileges and the Class A Preferred
Unitholders shall be subject to the following duties and obligations:

(i) Distributions.

(A) Beginning with the Quarter ending September 30, 2017, the Class A Preferred
Unitholders as of the applicable Record Date for each Quarter shall be entitled
to receive, in respect of each Outstanding Class A Preferred Unit, a cumulative
distribution equal to $0.7374 per Quarter, subject to adjustment in accordance
with Sections 5.12(b)(iv)(F) and 5.12(b)(vi) (the “Class A Preferred Unit
Distribution Amount”), and any Class A Unpaid Distributions (such distribution,
a “Class A Preferred Unit Distribution”).

(B) With respect to any Quarter (or portion thereof for which a Class A
Preferred Unit Distribution is due) ending on or prior to
[                    ], 20191 (the “Initial Distribution Period”), the Class A
Preferred Unit Distribution shall be paid, as determined by the General Partner,
subject to Section 5.12(b)(i)(G) below, in Class A PIK Units, in cash, or in a
combination of Class A PIK Units and cash. For any Quarter ending after the last
day of the Initial Distribution Period, subject to Section 5.12(b)(i)(G) below,
all Class A Preferred Unit Distributions shall be paid only in cash. If, during
the Initial Distribution Period, the General Partner elects to pay all or any
portion of a Class A Preferred Unit Distribution in Class A PIK Units, the
number of Class A PIK Units to be

 

1 

NTD: The 18-month anniversary of the Class A Closing Date.

 

15



--------------------------------------------------------------------------------

issued in connection with such Class A Preferred Unit Distribution shall equal
the quotient of (1) the Class A Preferred Unit Distribution Amount (or portion
thereof to be paid in Class A PIK Units) divided by (2) the Class A Issue Price;
provided, that instead of issuing any fractional Class A PIK Unit, the
Partnership shall round the number of Class A PIK Units issued to each Class A
Preferred Unitholder down to the nearest whole Class A PIK Unit and pay cash in
lieu of such fractional Unit (with the amount of such cash payment being based
on the value of such fractional Class A PIK Unit, which shall be the product of
the Closing Price of the Common Units – Class A on the Record Date for such
Class A Preferred Unit Distribution, multiplied by the number of Class A
Conversion Units into which such fractional Class A PIK Units would be
convertible at the applicable Class A Conversion Rate on such Record Date
(without regard to whether any Class A Preferred Units are then convertible)).

(C) All Class A Preferred Unit Distributions shall be paid Quarterly, in
arrears, on the earlier of: (1) the date that distributions are made on the
Common Units for such Quarter pursuant to Section 6.3 or such earlier date after
the end of such Quarter as the General Partner may determine, and (2) the date
that is forty-five (45) days after the end of such Quarter (such date,
the “Class A Distribution Payment Date”).

(D) If, during the Initial Distribution Period, the Partnership fails to pay in
full any Class A Preferred Unit Distribution (or portion thereof) (in cash or
Class A PIK Units) on the applicable Class A Distribution Payment Date, then
each Class A Preferred Unitholder entitled to such unpaid Class A Preferred Unit
Distribution shall be deemed to have nonetheless received on such Class A
Distribution Payment Date such Class A Preferred Unit Distribution in Class A
PIK Units and, accordingly, shall have all other rights under this Agreement as
if such Class A PIK Units had, in fact, been issued on the applicable Class A
Distribution Payment Date. If, following the Initial Distribution Period:

(1) the Partnership fails (or the amount of Available Cash is not sufficient) to
pay in full in cash any Class A Preferred Unit Distribution Amount for any
Quarter (or applicable portion thereof), on the applicable Class A Distribution
Payment Date (a “Class A Distribution Default”), then from and after such
applicable Class A Distribution Payment Date and continuing until all accrued
and accumulated but unpaid Class A Preferred Unit Distributions have been paid
in full in cash:

(a) The amount of such accrued and accumulated but unpaid cash distributions (on
a per Class A Preferred Unit basis, “Class A Unpaid Distributions”) will accrue
and accumulate from and including the first day of the Quarter immediately
following the Quarter in respect of which such payment was due until paid in
full in cash;

 

16



--------------------------------------------------------------------------------

(b) The Partnership shall not be permitted to, and shall not, declare or make,
any distributions, redemptions or repurchases in respect of any Class A Junior
Securities or Class A Parity Securities (including, for the avoidance of doubt,
with respect to the Quarter for which the Partnership first failed to pay in
full any Class A Preferred Unit Distribution in cash when due); provided,
however, that distributions may be declared and paid on the Class A Preferred
Units and any Class A Parity Securities so long as such distributions are
declared and paid pro rata so that amounts of distributions declared per Class A
Preferred Unit and Class A Parity Security shall in all cases bear to each other
the same ratio that accrued and accumulated but unpaid distributions per Class A
Preferred Unit and Class A Parity Security bear to each other; and

(c) The Partnership shall not be permitted to issue any Class A Parity
Securities (or amend any provisions of any class of Partnership Securities to
make such class of Partnership Securities a class of Class A Parity Securities).

(2) there is a Class A Distribution Default in respect of any two (2) Quarters,
whether or not consecutive, then from and after the Class A Distribution Payment
Date in respect of such second Class A Distribution Default and continuing until
all accrued and accumulated Class A Unpaid Distributions have been paid in full
in cash, the Class A Preferred Unit Distribution Amount shall be reset to a cash
amount per Class A Preferred Unit equal to the amount that would be payable per
Quarter if a Class A Preferred Unit accrued interest on the Class A Issue Price
thereof (as adjusted for any stock splits, combinations or recapitalization with
respect to the Class A Preferred Units) at an annualized rate equal to the
then-current annualized distribution rate plus 200 basis points; provided that
upon payment of all accrued and accumulated Class A Unpaid Distributions, the
increase to the Class A Preferred Unit Distribution Amount contemplated by this
clause (2) shall cease to apply unless and until another Class A Distribution
Default occurs thereafter; and

(3) there is a Class A Distribution Default in respect of any three
(3) Quarters, whether or not consecutive, then from and after the Class A
Distribution Payment Date in respect of such third Class A Distribution Default
and continuing until all accrued

 

17



--------------------------------------------------------------------------------

and accumulated but unpaid Class A Preferred Unit Distributions have been paid
in full in cash, KKR and GSO shall each have the right, exercisable by the
delivery of written notice to the General Partner, to appoint a Director to the
Board of Directors, and the Board of Directors shall take all necessary action
to promptly expand the Board of Directors and name such appointee(s) to fill the
vacancy or vacancies, as the case may be, so created; provided that upon payment
of all accrued and accumulated Class A Unpaid Distributions, any such Director
shall tender his resignation from the Board of Directors immediately upon the
request of the Board of Directors and the appointment right contemplated by this
clause (3) shall cease unless and until another Class A Distribution Default
occurs thereafter; provided, further, that any Director appointed to the Board
of Directors pursuant to this clause (3) may only be removed by the Person (KKR
or GSO) which appointed such Director and the vacancy created by the death,
resignation, removal, disability or other cause of any such appointee at any
time during which the right to appoint a Director pursuant to this clause
(3) continues shall be filed by the Person (KKR or GSO) that appointed such
appointee; provided, however, (a) GSO’s right to appoint a Director pursuant to
this clause (3), shall terminate on the date that GSO and its Affiliates,
collectively, cease to own any Class A Preferred Units and (b) KKR’s right to
appoint a Director pursuant to this clause (3), shall terminate on the date that
KKR and its Affiliates, collectively, cease to own any Class A Preferred Units.

(4) For avoidance of doubt, notwithstanding the existence of any Class A
Distribution Default, for purposes of the definition of “Class A Conversion
Rate,” with respect to any Class A Preferred Unit, no portion of the Class A
Preferred Unit Distribution Amount payable on such Class A Preferred Unit with
respect to any Quarter shall become, or be deemed, “Class A Unpaid
Distributions” on such Class A Preferred Unit unless and until such Class A
Preferred Unit Distribution Amount is not paid on the applicable Class A
Distribution Payment Date.

(E) When any Class A PIK Units are payable to a Class A Preferred Unitholder
pursuant to this Section 5.12(b)(i), the Partnership shall issue the Class A PIK
Units to such holder in accordance with Section 5.12(b)(i)(B) or
Section 5.12(b)(i)(D), as applicable (the date of issuance of such Class A PIK
Units, the “Class A PIK Payment Date”). On the Class A PIK Payment Date, the
Partnership shall have the option to (i) issue to such Class A Preferred
Unitholder a certificate or certificates for the number of Class A PIK Units to
which such Class A Preferred Unitholder shall be entitled, or (ii) cause the
Transfer Agent to make a notation in book entry form in the books of the
Partnership, and all such

 

18



--------------------------------------------------------------------------------

Class A PIK Units shall, when so issued, be (1) newly issued and (2) duly
authorized, validly issued, fully paid and non-assessable Limited Partner
Interests, except as such non-assessability may be affected by Section 17-607 or
17-804 of the Delaware Act, and shall be free from preemptive rights and free of
any lien, claim, rights or encumbrances, other than those arising under the
Delaware Act or this Agreement.

(F) For purposes of maintaining Capital Accounts, if the Partnership issues one
or more Class A PIK Units with respect to a Class A Preferred Unit, then (i) the
Partnership shall be treated as distributing cash with respect to such Class A
Preferred Unit in an amount equal to the Class A Issue Price of the Class A PIK
Unit issued in payment of the Class A Preferred Unit Distribution and (ii) the
holder of such Class A Preferred Unit shall be treated as having contributed to
the Partnership in exchange for such newly issued Class A PIK Unit an amount of
cash equal to the Class A Issue Price.

(G) All distributions paid in respect of Class A Preferred Units with respect to
any Quarter shall not exceed the amount of Available Cash attributable to the
relevant Quarter; otherwise such distributions will be deemed to be paid in
Class A PIK Units in accordance with paragraph (D) above or, after the Initial
Distribution Period, a Class A Distribution Default shall occur.

(H) Notwithstanding anything in this Section 5.12(b)(i) to the contrary, with
respect to any Class A Preferred Unit that is converted into a Common Unit –
Class A, (i) with respect to a distribution to be made to Record Holders as of
the Record Date preceding such conversion, the Record Holder as of such Record
Date of such Class A Preferred Unit shall be entitled to receive such
distribution in respect of such Class A Preferred Unit on the corresponding
Class A Distribution Payment Date (notwithstanding the prior conversion of such
Class A Preferred Unit), but shall not be entitled to receive such distribution
in respect of the Common Unit – Class A into which such Class A Preferred Unit
was converted on the payment date thereof, and (ii) with respect to a
distribution to be made to Record Holders as of any Record Date following such
conversion, the Record Holder as of such Record Date of the Common Units –
Class A into which such Class A Preferred Unit was converted shall be entitled
to receive such distribution in respect of such converted Common Units – Class A
on the payment date thereof, but shall not be entitled to receive such
distribution in respect of such Class A Preferred Unit on the corresponding
Class A Distribution Payment Date. For the avoidance of doubt, if a Class A
Preferred Unit is converted into Common Units – Class A pursuant to the terms
hereof following a Record Date but prior to the corresponding Class A
Distribution Payment Date, then the Record Holder of such Class A Preferred Unit
as of such Record Date shall nonetheless remain entitled to receive on the
Class A Distribution Payment Date a distribution in respect of such Class A
Preferred Unit pursuant to Section 5.12(b)(i)(A) and, until such distribution is
received, Section 5.12(b)(i)(B) shall continue to apply (notwithstanding the
prior conversion of such Class A Preferred Unit).

 

19



--------------------------------------------------------------------------------

(ii) Voting Rights.

(A) Except as provided in Section 5.12(b)(ii)(B), the Outstanding Class A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units – Class A and shall vote on such matters with the Common
Units – Class A and the Common Units – Class B as a single class, so that each
Outstanding Class A Preferred Unit will be entitled to one vote for each Common
Unit – Class A into which such Class A Preferred Unit would be convertible at
the then applicable Class A Conversion Rate (regardless of whether the Class A
Preferred Units are then convertible) on each matter with respect to which each
Record Holder of a Common Unit – Class A is entitled to vote. To the extent
relating to matters on which holders of Common Units – Class A are entitled to
vote, each reference in this Agreement to a vote of Record Holders of Common
Units shall be deemed to be a reference to the Record Holders of Common Units –
Class A, Common Units – Class B and Class A Preferred Units, voting together as
a single class during any period in which any Class A Preferred Units are
Outstanding.

(B) Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the approval of a Class A Preferred Unit Supermajority
shall be required prior to:

(1) Any amendment to this Agreement or the Certificate of Limited Partnership
(including by merger or otherwise or any amendment contemplated by and made in
accordance with Section 5.12(b)(iii)) that is adverse to any of the rights,
preferences and privileges of the Class A Preferred Units. Without limiting the
generality of the preceding sentence, any amendment shall be deemed to have such
adverse impact if such amendment would:

(a) Reduce the Class A Preferred Unit Distribution Amount, change the form of
payment of distributions on the Class A Preferred Units, defer the date from
which distributions on the Class A Preferred Units will accrue, cancel any
accrued and accumulated but unpaid distributions on the Class A Preferred Units
(including any Class A Unpaid Distributions, Class A Partial Period
Distributions or Class A PIK Units), or change the seniority rights of the
Class A Preferred Unitholders as to the payment of distributions in relation to
the holders of any other class or series of Partnership Securities;

 

20



--------------------------------------------------------------------------------

(b) Reduce the amount payable or change the form of payment to the Record
Holders of the Class A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Class A Preferred Units in relation to
the rights upon liquidation of the holders of any other class or series of
Partnership Securities; or

(c) Make the Class A Preferred Units redeemable, exchangeable or convertible at
the option of the Partnership other than as set forth in this Section 5.12;

(2) Any amendment to this Agreement that otherwise modifies the terms of the
Class A Preferred Units;

(3) The Partnership making an election to be treated as a corporation for U.S.
federal tax law purposes;

(4) The Partnership entering into any oral or written agreement that restricts
its ability to pay distributions on the Class A Preferred Units, other than any
amendment to the Credit Agreement or supplement to the Indenture or any
subsequent credit agreement or indenture, provided that the restrictions on the
Partnership’s ability to pay distributions set forth in any such amendment,
supplement or subsequent agreement shall be no more restrictive than those set
forth in the Credit Agreement and the Indenture, respectively;

(5) Except as provided below, paying distributions on any Class A Junior
Securities to the extent funded with the proceeds of (A) borrowings,
refinancings or refundings of indebtedness or sales of debt securities by the
Partnership and/or its Subsidiaries (other than working capital borrowings
intended to be repaid within twelve (12) months from the date of incurrence),
(B) sales of Partnership Securities or (C) sales or dispositions of assets of
the Partnership and/or its Subsidiaries (any such distributions described in
(A), (B) or (C) above, “Capital Distributions”); provided, that the Partnership
may pay an aggregate amount of Capital Distributions on any Class A Junior
Securities not to exceed $20 million (taking into account all Capital
Distributions paid since the Class A Closing Date); and

 

21



--------------------------------------------------------------------------------

(6) Incurring any indebtedness (including the issuance of debt securities) for
borrowed money to the extent such incurrence would result in the Partnership’s
consolidated indebtedness exceeding 7.0x the Partnership’s trailing
four-quarters Adjusted Consolidated EBITDA (as defined in the Credit Agreement),
unless, with respect to this clause (6), the aggregate Class A Issue Price of
the Class A Preferred Units then Outstanding is less than $200 million.

(iii) No Class A Senior Securities; Class A Parity Securities; Preemptive
Rights. The Partnership shall not, without the affirmative vote of a Class A
Preferred Unit Supermajority, issue any (A) Class A Senior Securities (or amend
the provisions of any class of Partnership Securities to make such class of
Partnership Securities a class of Class A Senior Securities) or (B) Class A
Parity Securities (or amend the provisions of any class of Partnership
Securities to make such class of Partnership Securities a class of Class A
Parity Securities) or Class A Preferred Units; provided that, subject to
Section 5.12(b)(i)(D)(4), without the approval of a Class A Preferred Unit
Supermajority (but without prejudice to their rights under
Section 5.12(b)(ii)(A)), the Partnership may issue (1) at any time that the
aggregate value of the Outstanding Common Units – Class A, calculated with
reference to the Closing Price of the Common Units – Class A on the Trading Day
immediately preceding the date of determination is at least $4.5 billion, in the
aggregate, up to a number of Class A Parity Securities such that, as of the date
of the issuance of such Class A Parity Securities, the aggregate number of
Class A Parity Securities, together with the Class A Preferred Units, in each
case on an as-converted basis (or, if the Class A Parity Securities are not
convertible, assuming that such Class A Parity Securities are convertible into a
number of Common Units equal to the quotient of (x) the aggregate purchase price
for such Class A Parity Securities, divided by (y) one hundred ten percent
(110)% of the Average VWAP for the thirty (30) consecutive Trading Days ending
on the Trading Day immediately preceding the date of such issuance (such Common
Units, the “Class A Parity Equivalent Units”)), equals no more than nineteen and
nine-tenths percent (19.9%) of all Outstanding Common Units (including as
Outstanding for such purposes, (a) any Common Units issuable in respect of the
Class A Preferred Units at the then-applicable Class A Conversion Rate
(regardless of whether the Class A Preferred Units are then convertible),
(b) any Common Units issuable in respect of Class A Parity Securities (including
any warrants issued in connection with such Class A Parity Securities) at the
initial or then-applicable conversion rate, as applicable, and regardless of
whether any such Class A Parity Equivalent Units are then convertible, (c) any
Common Units issuable in respect of any outstanding warrants or options issued
by the Partnership, (d) any Class A Parity Equivalent Units and (e) any Common
Units that would otherwise be excluded by operation of the definition of the
term “Outstanding”), and (2) such number of Class A Parity Securities as
determined by the General Partner, if the aggregate Class A Issue Price of the
Class A Preferred Units then Outstanding is less than $200 million; provided,
however,

 

22



--------------------------------------------------------------------------------

that so long as the Class A Purchasers and their Affiliates collectively own
fifty percent (50%) or more of the total number of Class A Preferred Units
issued on the Class A Closing Date, if the Partnership proposes to issue, offer
or sell any Class A Parity Securities, then the Partnership shall first offer
the Class A Purchasers the opportunity to purchase up to fifty percent (50%) of
such Class A Parity Securities on substantially the same terms as will be
offered to the other purchasers thereof; provided, further, that the foregoing
preemptive rights shall be effected on a pro rata basis among the Class A
Purchasers based on the Outstanding Class A Preferred Units, including any
Outstanding Class A PIK Units, then owned by the Class A Purchasers and their
respective Affiliates. The Partnership may, without any vote of the holders of
Outstanding Class A Preferred Units (but without prejudice to their rights under
Section 5.12(b)(ii)(A)), issue the Class A PIK Units contemplated by this
Agreement.

(iv) Conversion.

(A) At the Option of the Class A Preferred Unitholders. Beginning with the
earliest of (1) the second anniversary of the Class A Closing Date (the “Initial
Class A Conversion Date”), (2) immediately following a Class A Change of Control
that is consummated prior to the Initial Class A Conversion Date, and
(3) immediately prior to the liquidation, dissolution or winding-up of the
Partnership under Section 12.4, each Class A Preferred Unitholder shall have the
right, exercisable at its sole election, to convert all or any portion (so long
as such portion is equal to or in excess of the Class A Minimum Conversion
Amount) of the Class A Preferred Units owned by such Class A Preferred
Unitholder, at any time and from time to time upon the request of such Class A
Preferred Unitholder, but not more than once per Quarter, into a number of
Common Units – Class A per Class A Preferred Unit equal to the Class A
Conversion Rate then in effect; provided, however, that notwithstanding clauses
(1), (2) or (3) above, if any lender, other creditor or counterparty under any
Permitted Transaction or Permitted Loan transaction (including any agent or
trustee on their behalf) or any affiliate of the foregoing exercises any rights
or remedies under such Permitted Loan or Permitted Transaction on foreclosure or
other exercise of remedies or rights in respect of any pledged Class A Preferred
Units, then such pledged Class A Preferred Units may be immediately converted by
such lender or creditor into the applicable number of Common Units – Class A
described above in connection with such exercise of its rights and remedies
thereunder.

 

23



--------------------------------------------------------------------------------

(B) At the Option of the Partnership.

(1) At any time after the third anniversary of the Class A Closing Date, the
Partnership may, at its option, convert Class A Preferred Units, in an aggregate
amount not to exceed the Class A Maximum Conversion Amount in any consecutive
twelve-month (12-month) period, into a number of Common Units – Class A per
Class A Preferred Unit equal to the Class A Conversion Rate then in effect (a
“Class A Forced Conversion”), provided that in order for the Partnership to
exercise such right, the following conditions must be met:

(a) The Closing Price of the Common Units – Class A for twenty (20) Trading Days
out of the period of thirty (30) consecutive Trading Days ending on the Trading
Day immediately preceding the Class A Forced Conversion Notice Date must be
equal to or greater than (i) one hundred thirty-five percent (135%) of the
Class A Issue Price, as adjusted pursuant to Section 5.12(b)(iv)(F), if such
Class A Forced Conversion Notice Date occurs prior to the fourth anniversary of
the Class A Closing Date; (ii) one hundred forty-five percent (145%) of the
Class A Issue Price, as adjusted pursuant to Section 5.12(b)(iv)(F), if such
Class A Forced Conversion Notice Date occurs on or after the fourth anniversary
and prior to the fifth anniversary of the Class A Closing Date; and (c) one
hundred fifty-five percent (155%) of the Class A Issue Price, as adjusted
pursuant to Section 5.12(b)(iv)(F), if such Class A Forced Conversion Notice
Date occurs on or after the fifth anniversary of the Class A Closing Date;

(b) The average daily trading volume of the Common Units – Class A on the
National Securities Exchange on which the Common Units – Class A are then listed
or admitted to trading must be equal to or exceed 300,000 (as such amount may be
adjusted to reflect any Unit split, combination or similar event) for the thirty
(30) consecutive Trading Days ending on the Trading Day immediately preceding
the Class A Forced Conversion Notice Date; and

(c) The Partnership must have an effective registration statement on file with
the Commission covering resales of the underlying Common Units – Class A to be
received upon any such conversion;

provided, further, that each such conversion by the Partnership shall be for an
aggregate amount of Class A Preferred Units involving an underlying value of
Common Units – Class A of at least $100 million based on the Closing Price of
Common Units – Class A on the Trading Day immediately preceding the Class A
Forced Conversion Notice Date (or a lesser amount if such amount includes all
then Outstanding Class A Preferred Units) and shall be allocated among the
Class A Preferred Unitholders on a Pro Rata basis or on such other basis as may
be agreed upon by all Class A Preferred Unitholders.

 

24



--------------------------------------------------------------------------------

(2) In addition, at any time after the third anniversary of the Class A Closing
Date, if the aggregate Class A Issue Price of all Outstanding Class A Preferred
Units is less than $20 million, the Partnership may, at its option, convert all
(but not less than all) Outstanding Class A Preferred Units into a number of
Common Units – Class A per Class A Preferred Unit equal to the greater of
(a) the Class A Conversion Rate then in effect and (b) the quotient of (i) the
Class A Issue Price divided by (ii) ninety-five percent (95%) of the Average
VWAP of the Common Units – Class A for the thirty (30) Trading Days ending on
the Trading Day immediately preceding the applicable Class A Forced Conversion
Notice Date.

(C) No Fractional Units. Fractional Common Units shall not be issued to any
Person upon conversion of Class A Preferred Units pursuant to this
Section 5.12(b)(iv) or Section 5.12(b)(v). In lieu of issuing any such
fractional Common Units, the Partnership shall round the number of Common Units
– Class A issued to each Class A Converting Unitholder down to the nearest whole
number of Common Units – Class A and pay cash in lieu of any such fractional
Unit (with the amount of such cash payment being based on the Closing Price of
the Common Units – Class A on the Trading Day immediately preceding the Class A
Conversion Notice Date or the Class A Forced Conversion Notice Date, as
applicable).

(D) Conversion Notice.

(1) To convert Class A Preferred Units into Common Units – Class A pursuant to
Section 5.12(b)(iv)(A), a Class A Converting Unitholder shall give written
notice (a “Class A Conversion Notice,” and the date such notice is received,
a “Class A Conversion Notice Date”) to the Partnership stating (a) that such
Class A Preferred Unitholder elects to so convert Class A Preferred Units
pursuant to Section 5.12(b)(iv)(A), (b) the number of Class A Preferred Units to
be converted and (c) the Person or account(s) to whom such Common Units –
Class A should be issued.

(2) To convert Class A Preferred Units into Common Units – Class A pursuant to
Section 5.12(b)(iv)(B), the Partnership shall give written notice (a “Class A
Forced Conversion Notice,” and the date such notice is received, a “Class A
Forced Conversion Notice Date”) to each Record Holder of Class A

 

25



--------------------------------------------------------------------------------

Preferred Units stating (a) that the Partnership elects to force conversion of
Class A Preferred Units pursuant to Section 5.12(b)(iv)(B) and (b) the number of
Class A Preferred Units to be so converted. The Class A Conversion Units shall
be issued in the name of the Record Holder of such Class A Preferred Units.

(E) Timing. If a Class A Conversion Notice is delivered by a Class A Preferred
Unitholder to the Partnership or a Class A Forced Conversion Notice is delivered
by the Partnership to a Class A Preferred Unitholder, each in accordance with
Section 5.12(b)(iv)(D), the Partnership shall issue the applicable Class A
Conversion Units no later than three (3) Business Days after the Class A
Conversion Notice Date or the Class A Forced Conversion Notice Date, as the case
may be, occurs. On each Class A Conversion Date, the Partnership shall instruct,
and shall use its commercially reasonable efforts to cause (including delivery
of any required instruction letters or opinions), its Transfer Agent to
electronically transmit the Class A Conversion Units issuable upon conversion to
such Class A Preferred Unitholder (or designated recipient(s)), by crediting the
account of the Class A Preferred Unitholder (or designated recipient(s)) through
its Deposit/Withdrawal at Custodian service or other customary means of
delivery. The parties agree to coordinate with the Transfer Agent to accomplish
this objective.

(F) Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Class A Closing Date, the Partnership (1) makes a
distribution on its Common Units payable in Common Units or other Partnership
Securities, (2) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (3) combines or reclassifies its Common Units into a
lesser number of Common Units, (4) issues by reclassification of its Common
Units any Partnership Securities (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), (5) effects a Pro Rata repurchase of Common Units,
(6) issues to holders of Common Units, in their capacity as holders of Common
Units, rights, options or warrants entitling them to subscribe for or purchase
Common Units at less than the market value thereof, (7) distributes to holders
of Common Units evidences of indebtedness, Partnership Securities (other than
Common Units) or other assets (including securities, but excluding any
distribution referred to in clause (1) above, distributions of Available Cash in
accordance with Section 6.3(a), any rights or warrants referred to in clause (6)
above, any consideration payable in connection with a tender or exchange offer
made by the Partnership or any of its Subsidiaries and any distribution of Units
of any class or series, or similar Partnership Securities, of or relating to a
Subsidiary or other business unit in the case of spin-off transactions referred
to in clause (8) below), or (8) consummates a spin-off, where the

 

26



--------------------------------------------------------------------------------

Partnership makes a distribution to all holders of Common Units consisting of
Units of any class or series, or similar equity interests of, or relating to, a
Subsidiary or other business unit, then the Class A Conversion Rate and, solely
with respect to such matters as are specified herein, the Class A Issue Price,
in each case, in effect at the time of the Record Date for such distribution or
the effective date of any such other transaction shall be proportionately
adjusted: (a) in respect of clauses (1) through (4) above, so that the
conversion of the Class A Preferred Units after such time shall entitle each
Class A Preferred Unitholder to receive the aggregate number of Common Units –
Class A (or any Partnership Securities into which such Common Units – Class A
would have been combined, consolidated, merged or reclassified, as applicable)
that such Class A Preferred Unitholder would have been entitled to receive if
the Class A Preferred Units had been converted into Common Units – Class A
immediately prior to such Record Date or effective date, as the case may be,
(b) in respect of clauses (5) through (8) above, in the reasonable discretion of
the General Partner to appropriately ensure that the Class A Preferred Units are
convertible into an economically equivalent number of Common Units – Class A
after taking into account the events described in clauses (5) through (8) above,
and (c) in addition to the foregoing, in the case of a merger, consolidation or
business combination in which the Partnership is the surviving Person, the
Partnership shall provide effective provisions to ensure that the provisions in
this Section 5.12 relating to the Class A Preferred Units shall not be abridged
or amended and that the Class A Preferred Units shall thereafter retain the same
powers, economic rights, preferences and relative participating, optional and
other special rights, and the qualifications, limitations and restrictions
thereon, that the Class A Preferred Units had immediately prior to such
transaction or event, and, solely with respect to such matters as are specified
herein, the Class A Issue Price, and any other terms of the Class A Preferred
Units that the General Partner in its reasonable discretion determines require
adjustment to achieve the economic equivalence described below, shall be
proportionately adjusted to take into account any such subdivision, split,
combination, reclassification, distribution or repurchase. An adjustment made
pursuant to this Section 5.12(b)(iv)(F) shall become effective immediately after
the Record Date in the case of a distribution and shall become effective
immediately after the effective date in the case of a subdivision, split,
combination, reclassification (including any reclassification in connection with
a merger, consolidation or business combination in which the Partnership is the
surviving Person) or repurchase. Such adjustment shall be made successively
whenever any event described above shall occur.

 

27



--------------------------------------------------------------------------------

(G) No Adjustments for Certain Items.

(1) Notwithstanding any of the other provisions of this Section 5.12(b)(iv), no
adjustment shall be made to the Class A Conversion Rate or the Class A Issue
Price pursuant to Section 5.12(b)(iv)(F) as a result of any of the following:

(a) any issuance of Partnership Securities in exchange for cash;

(b) any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan);

(c) any issuance of Common Units as all or part of the consideration to effect
(a) the closing of any acquisition by the Partnership of assets or equity
interests of a third party in an arm’s-length transaction, or (b) the
consummation of a merger, consolidation or other business combination of the
Partnership with another entity in which the Partnership survives and the Common
Units – Class A remain Outstanding to the extent any such transaction set forth
in clause (a) or (b) above or this clause (c) above is validly approved by the
General Partner; or

(d) the issuance of Common Units – Class A upon conversion of Class A Preferred
Units or any Class A Parity Securities.

(2) Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of Partnership Securities or another event would require an adjustment
to the Class A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Class A Conversion Rate in respect of
such issuance or event.

(3) Notwithstanding anything to the contrary in Section 5.12(b)(iv)(F), unless
otherwise determined by the General Partner, no adjustment to the Class A
Conversion Rate or the Class A Issue Price shall be made with respect to any
distribution or other transaction described in Section 5.12(b)(iv)(F) if the
Class A Preferred Unitholders are entitled to participate in such distribution
or transaction as if they held a number of Common Units – Class A issuable upon
conversion of the Class A Preferred Units immediately prior to such event at the
then applicable Class A Conversion Rate, without having to convert their Class A
Preferred Units.

 

28



--------------------------------------------------------------------------------

(v) Class A Change of Control.

(A) Subject to Section 5.12(b)(iv)(B), if a Class A Cash COC Event occurs, then
the Outstanding Class A Preferred Units shall be automatically converted,
without requirement of any action of the Class A Preferred Unitholders, into
Common Units – Class A immediately prior to the closing of the applicable
Class A Cash CoC Event at the Class A COC Conversion Rate then in effect.

(B) Subject to Section 5.12(b)(iv)(B), at least ten (10) Business Days prior to
consummating a Class A Change of Control (other than a Class A Cash COC Event)
(or such shorter period as is feasible in connection with a Class A Change of
Control not resulting from the actions of the Partnership, the General Partner
or any Permitted Holder), the Partnership shall provide written notice of the
execution of definitive agreements or similar event that provides for such
Class A Change of Control to the Class A Preferred Unitholders. Subject to
Section 5.12(b)(iv)(B), if a Class A Change of Control (other than a Class A
Cash COC Event) occurs, then each Class A Preferred Unitholder, with respect to
all but not less than all of its Class A Preferred Units, by notice given to the
Partnership within ten (10) Business Days after the date the Partnership
provides written notice of the execution of definitive agreements that provide
for such Class A Change of Control, shall be entitled to elect one of the
following (with the understanding that any Class A Preferred Unitholder who
fails to timely provide notice of its election to the Partnership shall be
deemed to have elected the option set forth in clause (1) below):

(1) Convert all, but not less than all, of such Class A Preferred Unitholder’s
Outstanding Class A Preferred Units, concurrently with the closing of such
Class A Change of Control, into a number of Common Units – Class A per
Class Preferred Unit equal to the Class A Conversion Rate then in effect;

(2) Except as described below, if the Partnership will not be the surviving
entity of such Class A Change of Control or the Partnership will be the
surviving entity but its Common Units – Class A will cease to be listed or
admitted to trading on a National Securities Exchange, require the Partnership
to use its commercially reasonable efforts to deliver or to cause to be
delivered to each Class A Preferred Unitholder making such election, in exchange
for such Class A Preferred Unitholder’s Class A Preferred Units upon such
Class A Change of Control, a security in the surviving entity or the parent of
the surviving entity

 

29



--------------------------------------------------------------------------------

that has substantially similar rights, preferences and privileges as the Class A
Preferred Units, including, for the avoidance of doubt, the right to
distributions equal in amount and timing to those provided in this Section 5.12
and a conversion rate proportionately adjusted such that the conversion of such
security in the surviving entity or parent of the surviving entity immediately
following the Class A Change of Control would entitle the Record Holder to the
number of common securities of such entity (together with a number of common
securities of equivalent value to any other assets received by holders of Common
Units – Class A in such Class A Change of Control) which, if a Class A Preferred
Unit had been converted into Common Units – Class A immediately prior to such
Class A Change of Control, such Record Holder would have been entitled to
receive immediately following such Class A Change of Control (such security in
the surviving entity, a “Class A Substantially Equivalent Unit”); provided,
however, that, if the Partnership is unable to deliver or cause to be delivered
Class A Substantially Equivalent Units to any Class A Preferred Unitholder in
connection with such Class A Change of Control, each Class A Preferred
Unitholder shall be entitled to (a) require conversion or exchange of such
Class A Preferred Units in the manner contemplated by clause (1) or clause (4),
respectively, of this Section 5.12(b)(v)(B) (such conversion or exchange to be
at such holder’s election with (in the event of any holder election of exchange
pursuant to clause (4)) the General Partner making the determination whether the
exchange shall be into cash or Common Units – Class A) or (b) convert the
Class A Preferred Units held by such Class A Preferred Unitholder immediately
prior to such Class A Change of Control into a number of Common Units – Class A
based on a conversion rate equal to the quotient of: (i) (A) one hundred sixty
percent (160%) of the Class A Issue Price, less (B) the Class A Preferred
Unitholder’s Pro Rata portion of the sum of (x) all cash distributions paid on
all Class A Preferred Units on or prior to the date of the Class A Change of
Control and (y) an amount equal to the aggregate of the Class A Preferred Unit
Distributions paid in Class A PIK Units (based on the value of such Class A PIK
Units on the applicable Class A PIK Payment Date) on or before the date of the
Class A Change of Control, divided by (ii) an amount equal to ninety-five
percent (95%) of the Average VWAP for the thirty (30) consecutive Trading Days
ending on the Trading Day immediately preceding the closing date of the Class A
Change of Control; provided, however, that such conversion rate shall in no
event exceed a value per Class A Preferred Unit equal to (aa) one hundred twenty
percent (120%) of the Class A Issue Price, in the case of a Class A Change of
Control occurring prior to the first anniversary of the Class A Closing Date,

 

30



--------------------------------------------------------------------------------

(bb) one hundred thirty percent (130%) of the Class A Issue Price, in the case
of a Class A Change of Control occurring on or after the first anniversary but
prior to the second anniversary of the Class A Closing Date, and (cc) one
hundred forty percent (140%) of the Class A Issue Price, in the case of a
Class A Change of Control occurring on or after the second anniversary but prior
to the third anniversary of the Class A Closing Date.

(3) If the Partnership is the surviving entity of such Class A Change of
Control, continue to hold Class A Preferred Units; or

(4) Require the Partnership to exchange the Class A Preferred Units held by such
Class A Preferred Unitholder at a price per Class A Preferred Unit equal to the
sum of (a) the product of (i) one hundred one percent (101%) and (ii) the sum of
the Class A Issue Price, plus (b) all Class A Unpaid Distributions on the
applicable Class A Preferred Unit, plus (c) Class A Partial Period Distributions
on the applicable Class A Preferred Unit to the exchange date. Any exchange
pursuant to this clause 4 shall be paid in cash, or, in lieu thereof, Common
Units – Class A or a combination of cash and Common Units – Class A, as
determined by the General Partner. If all or any portion of such exchange
obligation is to be satisfied by issuance of Common Units – Class A, the Common
Units – Class A to be issued shall be valued at ninety-five percent (95%) of the
Average VWAP for the thirty (30) consecutive Trading Days ending on the fifth
Trading Day immediately preceding the closing date of the Class A Change of
Control. No later than three (3) Trading Days prior to the consummation of such
Class A Change of Control, the Partnership shall deliver a written notice to the
Record Holders of the Class A Preferred Units stating the date on which the
Class A Preferred Units will be exchanged and the Partnership’s computation of
the amount of cash or Common Units – Class A to be received by the Record Holder
upon exchange of such Class A Preferred Units. If the Partnership shall be the
surviving entity of such Class A Change of Control, then no later than ten
(10) Business Days following the consummation of such Class A Change of Control,
the Partnership shall remit the applicable cash or Common Unit consideration to
the Record Holders of then Outstanding Class A Preferred Units. If the
Partnership shall not be the surviving entity of such Class A Change of Control,
then the Partnership shall remit the applicable cash or Common Unit
consideration immediately prior to the consummation of the Class A Change of
Control. The Record Holders making an election under this clause 4 shall deliver
to the Partnership any certificates representing the Class A Preferred Units as
soon as practicable following the exchange.

 

31



--------------------------------------------------------------------------------

Record Holders of the Class A Preferred Units shall retain all of the rights and
privileges thereof unless and until the consideration due to them as a result of
such exchange shall be paid in full in cash or Common Units – Class A, as
applicable. After any such exchange, any such exchanged Class A Preferred Unit
shall no longer constitute an issued and Outstanding Limited Partner Interest.

(C) In connection with any Class A Change of Control, as a result of which the
Partnership is not the surviving entity and the surviving entity is not a public
company that is subject to the reporting obligations of the Exchange Act, if a
Class A Preferred Unitholder elects to require the Partnership to exchange its
Outstanding Class A Preferred Units and the General Partner elects to exchange
all or any such part of such holder’s Class A Preferred Units for cash pursuant
to Section 5.12(b)(v)(B)(4) above, then such Class A Preferred Unitholder shall
have the option to acquire, at a per-unit price and on such other reasonable and
customary terms as may be agreed by all such electing Class A Preferred
Unitholders and the surviving entity, common equity in the surviving entity with
an aggregate cash value (based on such mutually agreed per-unit price) up to the
amount of the aggregate proceeds to be received by such Class A Preferred
Unitholder pursuant to such exchange.

(vi) Class A Distribution Amount Reset and Redemption.

(A) For a period of thirty (30) days following (1) the fifth anniversary of the
Class A Closing Date and (2) each subsequent anniversary of the Class A Closing
Date (each such thirty-day (30-day) period, a “Class A Reset Election Period”),
the Class A Preferred Unitholders, upon approval of a Class A Preferred Unit
Reset Majority, may make a one-time election to reset the Class A Preferred Unit
Distribution Amount to a cash amount per Class A Preferred Unit equal to the
amount that would be payable per Quarter if a Class A Preferred Unit accrued
interest on the face amount thereof at an annualized rate equal to the greater
of (a) ten and three-fourths percent (10.75%), if the Common Units – Class A are
trading at a price that is less than one hundred ten percent (110%) of the
Class A Issue Price, as adjusted in accordance with Section 5.12(b)(iv)(F), or
(b) Three-Month LIBOR plus 750 basis points.

(B) If the Class A Preferred Unitholders elect to reset the Class A Preferred
Unit Distribution Amount pursuant to Section 5.12(b)(vi)(A), then the
Partnership may, at its option, within thirty (30) days after the end of the
applicable Class A Reset Election Period, by delivering written notice to the
Class A Preferred Unitholders, redeem for cash all or any portion of the
Outstanding Class A Preferred Units, but not less than the Class A Minimum
Redemption Amount, at a price per Class A Preferred Unit equal to the sum of
(1) (a) one hundred ten percent (110%) of the

 

32



--------------------------------------------------------------------------------

Class A Liquidation Value, with respect to a redemption occurring prior to the
seventh anniversary of the Class A Closing Date, and (b) one hundred five
percent (105%) of the Class A Liquidation Value thereafter; provided that any
such redemption by the Partnership shall be allocated among the Class A
Preferred Unitholders on a Pro Rata basis or on such other basis as may be
agreed upon by the Class A Preferred Unitholders. Such written notice shall
state the date on which the Class A Preferred Units will be redeemed (such date
not to be more than thirty (30) days following delivery of such notice) and the
Partnership’s computation of the amount of cash to be received by the Class A
Preferred Unitholder upon redemption of such Class A Preferred Units. Holders of
the Class A Preferred Units shall retain all of the rights and privileges
thereof unless and until the consideration due to them as a result of such
redemption shall be paid in full in cash.

(vii) Fully Paid and Non-Assessable. Any Class A Conversion Unit(s) delivered
pursuant to this Section 5.12 shall be (1) newly issued and (2) duly authorized,
validly issued, fully paid and non-assessable Limited Partner Interests, except
as such non-assessability may be affected by Section 17-607 or 17-804 of the
Delaware Act, and shall be free from preemptive rights and free of any lien,
claim, rights or encumbrances, other than those arising under the Delaware Act
or this Agreement, and if the Common Units – Class A are then listed or quoted
on the New York Stock Exchange or any other National Securities Exchange or
other market, the Partnership shall list or cause to have quoted and keep listed
and quoted the Common Units – Class A issuable upon conversion of the Class A
Preferred Units to the extent permitted or required by the rules of such
exchange or market.

(viii) Certificates.

(A) If requested by a Class A Preferred Unitholder, the Class A Preferred Units
shall be evidenced by certificates in such form as the Board of Directors may
approve. The certificates evidencing Class A Preferred Units shall be separately
identified and shall not bear the same CUSIP number, if any, as the certificates
evidencing Common Units.

(B) The certificate(s) representing the Class A Preferred Units may be imprinted
with a legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE

 

33



--------------------------------------------------------------------------------

CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY
TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN (i) THE
FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP,
DATED AS OF DECEMBER 28, 2010, AS AMENDED OR RESTATED FROM TIME TO TIME, AND
(ii) THE CLASS A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT, DATED AS OF
AUGUST 2, 2017, BY AND AMONG THE PARTNERSHIP AND THE PURCHASERS PARTY THERETO,
IN EACH CASE, A COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS
PRINCIPAL EXECUTIVE OFFICES.”

(ix) Notices. The Partnership shall distribute to the Record Holders of Class A
Preferred Units copies of all notices, materials, annual and quarterly reports,
proxy statements, information statements and any other documents distributed
generally to the Record Holders of Common Units – Class A, at such times and by
such method as such documents are distributed to such Record Holders of such
Common Units – Class A.

(x) Tax Estimates.

(A) On or before March 15 of each calendar year, the Partnership shall provide
each Class A Preferred Unitholder a good faith estimate (and reasonable
supporting calculations) of whether there was sufficient Unrealized Gain
attributable to the Partnership property as of December 31 of the previous year
such that, if any of such Class A Preferred Unitholder’s Class A Preferred Units
were converted into Common Units – Class A and such Unrealized Gain was
allocated to such Class A Preferred Unitholder pursuant to Section 6.1(d)(xii),
such Class A Preferred Unitholder’s Capital Account in respect of its Common
Units – Class A would be equal to the Per Unit Capital Amount for a Common Unit
– Class A without any need for corrective allocations under Section 6.2(i). In
addition, on or before March 1 of each calendar year, the Partnership shall
provide to each Class A Preferred Unitholder holding Class A Preferred Units in
the previous taxable year a good faith estimate of the amount of gross taxable
income that will be allocated to the Class A Preferred Unitholder for the
previous taxable year attributable to its ownership of Class A Preferred Units.

(B) On and after the first date on which the Class A Preferred Units are
convertible pursuant to Section 5.12(b)(iv)(A), following receipt of a written
request from any Class A Purchaser that, together with its Affiliates, acquired
Class A Preferred Units on the Class A Closing Date

 

34



--------------------------------------------------------------------------------

with an aggregate Class A Issue Price of at least $100 million, so long as such
Class A Purchaser or any of its respective Affiliates continues to own Class A
Preferred Units, the Partnership shall provide such Class A Purchaser with a
good faith estimate (and reasonable supporting calculations) of whether there is
sufficient Unrealized Gain attributable to the Partnership property on the date
of such request such that, if any of the Class A Purchaser’s Class A Preferred
Units were converted into Common Units – Class A and such Unrealized Gain was
allocated to such Class A Purchaser pursuant to Section 6.1(d)(xii), such
Class A Purchaser’s Capital Account in respect of its Common Units – Class A
would be equal to the Per Unit Capital Amount for a Common Unit – Class A
without any need for corrective allocations under Section 6.2(i). Each such
Class A Purchaser, together with its Affiliates, shall be entitled to make such
a request not more than once per calendar year.

13. Sections 6.1(a)—(c) are hereby amended and restated in their entirety as
follows:

6.1 Allocations for Capital Account Purposes. For purposes of maintaining the
Capital Accounts and in determining the rights of the Partners among themselves,
the Partnership’s items of income, gain, loss and deduction (computed in
accordance with Section 5.5(b)) for each taxable period shall be allocated among
the Partners as provided herein.

(a) Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated to the holders of Common Units in accordance
with their Percentage Interests.

(b) Net Loss. Net Loss for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated as follows:

(i) First, to the holders of Common Units, in accordance with their Percentage
Interests; provided, that Net Loss shall not be allocated pursuant to this
Section 6.1(b)(i) to the extent such allocation would cause any holders of
Common Units to have a deficit balance in its Adjusted Capital Account at the
end of such taxable period (or increase any existing deficit balance in its
Adjusted Capital Account);

(ii) Second, to the holders of Common Units, to the extent of and in proportion
to the positive balances in their Adjusted Capital Accounts attributable to
their Common Units; and

(iii) Third, to the Class A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts
attributable to their Class A Preferred Units.

(c) [Intentionally Deleted].

 

35



--------------------------------------------------------------------------------

14. Section 6.1(d)(ii) is hereby amended and restated in its entirety as
follows:

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Sections 6.1(d)(vi) and 6.1(d)(vii), with respect to such taxable
period. This Section 6.1(d)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

15. Section 6.1(d)(x) is hereby renumbered as Section 6.1(d)(xi) and Article VI
is hereby amended to add a new Section 6.1(d)(x) as follows:

(x) Allocations with Respect to Class A Preferred Units. Notwithstanding any
other provision of this Section 6.1 (other than the Required Allocations):

(A) Items of Partnership gross income shall be allocated to the Class A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Class A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all cash distributions made with respect to such Class A Preferred
Unit pursuant to Section 5.12(b)(i) from the date such Class A Preferred Unit
was issued to a date 60 days after the end of the current taxable year (and for
the avoidance of doubt, without taking into account the cash distributions
treated as made to the Class A Preferred Unitholders pursuant to
Section 5.12(b)(i)(F)).

(B) Items of Partnership gross income shall be allocated to the Class A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Class A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all Net Losses allocated to such Class A Preferred Unitholder pursuant
to Section 6.1(b)(iii) for all previous taxable years.

 

36



--------------------------------------------------------------------------------

(C) If (1) prior to the conversion of the last Outstanding Class A Preferred
Unit (a) the Liquidation Date occurs or (b) Sale Gain or Sale Loss is
recognized, and (2) after having made all other allocations provided for in this
Section 6.1 for the taxable period in which the Liquidation Date occurs or Sale
Gain or Sale Loss is recognized, the Per Unit Capital Amount of each Class A
Preferred Unit does not equal or exceed the Class A Liquidation Value, then
items of gross income, gain, loss and deduction for such taxable period shall be
allocated among the Partners in a manner determined appropriate by the General
Partner so as to cause, to the maximum extent possible, the Per Unit Capital
Amount in respect of each Class A Preferred Unit to equal the Class A
Liquidation Value (and no other allocation pursuant to this Agreement shall
reverse the effect of such allocation). For the avoidance of doubt, the
reallocation of items set forth in the immediately preceding sentence provides
that, to the extent necessary to achieve the Per Unit Capital Amount balances
described above, items of gross income and gain that would otherwise be included
in Net Income or Net Loss, as the case may be, for the taxable period in which
the Liquidation Date occurs or Sale Gain or Sale Loss is recognized, reallocated
from the Unitholders holding Units other than Class A Preferred Units to
Unitholders holding Class A Preferred Units. If (i) the Liquidation Date occurs
or Sale Gain or Sale Loss is recognized on or before the date (not including any
extension of time) prescribed by law for the filing of the Partnership’s federal
income tax return for the taxable period immediately prior to the taxable period
in which the Liquidation Date occurs or Sale Gain or Sale Loss is recognized and
(ii) the reallocation of items for the taxable period in which the Liquidation
Date occurs or Sale Gain or Sale Loss is recognized as set forth above in this
Section 6.1(d)(x)(C) fails to achieve the Per Unit Capital Amounts described
above, then items of gross income, gain, loss and deduction for such prior
taxable period shall be reallocated among all Partners in a manner that will, to
the maximum extent possible and after taking into account all other allocations
made pursuant to this Section 6.1(d)(x)(C), cause the Per Unit Capital Amount in
respect of each Class A Preferred Unit to equal the Class A Liquidation Value.

16. Section 6.1(d) is hereby amended to add a new Section 6.1(d)(xii) as
follows:

(xii) Exercise of Noncompensatory Options. In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s) and as provided in Section 5.5(d)(i),
immediately after the conversion of a Limited Partner Interest into Common Units
(each such Common Unit a “Conversion Unit”) upon the exercise of a
Noncompensatory Option, the Carrying Value of each Partnership property shall be
adjusted to reflect its fair market value immediately after such conversion and
any resulting Unrealized Gain (if the Capital Account of each such Conversion
Unit is less than the Per Unit Capital Amount for a then Outstanding Common Unit
– Class A) or Unrealized Loss (if the Capital Account of each such Conversion
Unit is greater than the Per Unit Capital Amount for a

 

37



--------------------------------------------------------------------------------

then Outstanding Common Unit – Class A) will be allocated to each Partner
holding Conversion Units in proportion to and to the extent of the amount
necessary to cause the Capital Account of each such Conversion Unit to equal the
Per Unit Capital Amount for a then Outstanding Common Unit – Class A. Any
remaining Unrealized Gain or Unrealized Loss will be allocated to the Partners
pursuant to Section 6.1(a) and Section 6.1(b).

17. Section 6.2 is hereby amended to add a new Section 6.2(i) as follows:

(i) If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective
allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x). In the
event such corrective allocations are necessary, the Class A Preferred
Unitholders agree to remain a partner of the Partnership until such allocations
are completed, and the General Partner agrees to make such allocations as soon
as practicable, even if such allocations are not consistent with Section 706 of
the Code and any Treasury Regulations thereunder.

18. Section 6.3(a) is hereby amended and restated in its entirety as follows:

(a) Subject to Section 5.12, within forty-five (45) days following the end of
each Quarter, an amount equal to 100% of Available Cash with respect to such
Quarter shall, subject to Section 17-607 of the Delaware Act, be distributed
(i) first, in accordance with Article V to the holders of Class A Preferred
Units as provided therein, and (ii) second, in accordance with this Article VI
to the holders of Common Units based upon their Percentage Interests as of the
Record Date selected by the General Partner. Notwithstanding any provision to
the contrary contained in this Agreement, the Partnership shall not make any
distributions to any Partner on account of its interest in the Partnership if
such distribution would violate the Delaware Act.

19. Section 6.3(e) is hereby amended and restated in its entirety as follows:

(e) Subject to Section 5.12, all distributions of cash and other property shall
be made to the holders of Common Units, Pro Rata.

20. Section 7.1(a) is hereby amended by adding “5.12 and” immediately after
“Section” and immediately before “7.3”.

21. Section 9.3 is hereby amended and restated in its entirety as follows:

9.3 Tax Controversies. Subject to the provisions hereof, the General Partner is
designated as the Tax Matters Partner (as defined in Section 6231(a)(7) of the
Code as in effect prior to the enactment of the Bipartisan Budget Act of 2015)
and the “partnership representative” (as defined in Section 6223 of the Code
following the enactment of the Bipartisan Budget Act of 2015) and is authorized
and required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith. In its capacity as

 

38



--------------------------------------------------------------------------------

“partnership representative,” the General Partner shall exercise, in its sole
discretion, any and all authority of the “partnership representative” under the
Code, including, without limitation, (a) binding the Partnership and its
Partners with respect to tax matters and (b) determining whether to make any
available election under Section 6226 of the Code. Each Partner agrees to
cooperate with the General Partner and to do or refrain from doing any or all
things reasonably required by the General Partner to conduct such proceedings.
Each Partner agrees that notice of or updates regarding tax controversies shall
be deemed conclusively to have been given or made by the General Partner if the
Partnership has either (i) filed the information for which notice is required
with the Commission via its Electronic Data Gathering, Analysis and Retrieval
system and such information is publicly available on such system or (ii) made
the information for which notice is required available on any publicly available
website maintained by the Partnership, whether or not such Partner remains a
Partner in the Partnership at the time such information is made publicly
available. The General Partner may amend the provisions of this Agreement as
determined appropriate in order to minimize the potential U.S. federal and state
or local income tax consequences to current and former Limited Partners, and for
the proper administration of the Partnership, upon any amendment to the
provisions of Subchapter C of Chapter 63 of Subtitle A of the Code, as enacted
by the Bipartisan Budget Act of 2015, or the promulgation of regulations or
publication of other administrative guidance thereunder.

22. Sections 11.3 is each hereby amended by adding “(other than pursuant to
Section 5.12(b)(i)(D)(3))” after “elect Directors to the Board of Directors” and
before “pursuant to”.

23. Section 12.4(c) is hereby amended and restated in its entirety as follows:

(c) Liquidation Distributions. All property and all cash in excess of that
required to discharge liabilities as provided in Section 12.4(b) shall be
distributed to the Partners in accordance with, and to the extent of, the
positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments (including the allocation
provided for under Section 6.1(d)(x)(C), which allocates items of gross income,
gain, loss and deduction among the Partners to the maximum extent possible to
provide a preference in liquidation to the Capital Account of the Class A
Preferred Units over the Capital Accounts of Class A Junior Securities, but
excluding adjustments made by reason of distributions pursuant to this
Section 12.4(c)) for the taxable period of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence); provided that any cash or
cash equivalents available for distribution under this Section 12.4(c) shall be
distributed with respect to the Class A Preferred Units (up to the positive
balances in the associated Capital Accounts) prior to any distribution of cash
or cash equivalents with respect to any Class A Junior Securities.

24. Sections 13.4(b)(xi) is each hereby amended and restated as follows:

(xi) Notwithstanding anything in this Agreement to the contrary, the provisions
of this Section 13.4(b) shall at all times be subject to the provisions of the
Unitholder Rights Agreement, Section 5.12(b)(i)(D)(3) and Section 11.3.

 

39



--------------------------------------------------------------------------------

25. Section 15.1 is hereby amended to add a new Section 15.1(d) as follows:

(d) This Article XV shall not apply to any holder of Class A Preferred Units.

26. Article XVI is hereby amended to add a new Section 16.11 as follows:

16.11 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, each Partner hereto, covenants, agrees and
acknowledges that with respect to the obligations of each of KKR and GSO
hereunder, no Person other than KKR or GSO, as applicable, shall have any
obligation hereunder and that it has no rights of recovery hereunder against,
and no recourse therefor or under any documents, agreements, or instruments
delivered in connection herewith or in respect of any oral representations made
or alleged to be made in connection herewith or therewith shall be had against,
any former, current or future director, officer, agent, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative or
employee of KKR or GSO, as applicable, (or any of its successors or permitted
assignees), against any former, current, or future general or limited partner,
manager, stockholder or member of KKR or GSO, as applicable, (or any of its
successors or permitted assignees) or any Affiliate thereof or against any
former, current or future director, officer, agent, employee, Affiliate,
manager, assignee, incorporator, controlling Person, fiduciary, representative,
general or limited partner, stockholder, manager or member of any of the
foregoing, but in each case not including the Partners (each, but excluding for
the avoidance of doubt, the Partners, a “KKR Affiliate” or “GSO Affiliate”, as
applicable), whether by or through attempted piercing of the corporate veil, by
or through a claim (whether in tort, contract or otherwise) by or on behalf of
such party against the KKR Affiliates or GSO Affiliates, as applicable, by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, or otherwise; it
being expressly agreed and acknowledged that no personal Liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any KKR Affiliate or
GSO Affiliate, as such, for any obligations of the applicable party under this
Agreement or the transactions contemplated hereby, under any documents or
instruments delivered in connection herewith, in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
or for any claim (whether in tort, contract or otherwise) based on, in respect
of, or by reason of, such obligations or their creation.

27. The Partnership Agreement is hereby amended to delete all references to
Waiver Units.

B. Agreement in Effect. Except as hereby amended, the Partnership Agreement
shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.

D. Severability. Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.

 

40



--------------------------------------------------------------------------------

E. Miscellaneous. Notwithstanding anything herein to the contrary, all
measurements and references related to Unit prices, Unit numbers and
distribution amounts (other than those expressed in percentages) herein, shall
be, in each instance, appropriately adjusted for unit splits, combinations,
distributions and the like.

F. Ratification of Partnership Agreement. Except as expressly modified and
amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.

(Signature page follows)

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: GENESIS ENERGY, LLC By:  

 

Name:   Grant E. Sims Title:   Chairman of the Board

FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED AGREEMENT

OF LIMITED PARTNERSHIP OF GENESIS ENERGY, L.P.



--------------------------------------------------------------------------------

FORM OF NOTICE OF CONVERSION

CLASS A CONVERTIBLE PREFERRED UNIT CONVERSION NOTICE

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER

TO CONVERT CLASS A PREFERRED UNITS)

[Date]

The undersigned hereby elects to convert the number of Class A Convertible
Preferred Units (“Class A Preferred Units”) of Genesis Energy, L.P., a Delaware
limited partnership (the “Partnership”), indicated below into Common Units –
Class A (“Common Units”) of the Partnership, according to the conditions hereof,
as of the date written below. If Common Units are to be issued in the name of a
person other than the holder of such Class A Preferred Units, such holder will
pay all transfer taxes payable with respect thereto and will deliver such
certificates and opinions as may be required by the Partnership or its transfer
agent. No fee will be charged to the holders for any conversion, except for any
such transfer taxes.

Conversion calculations:

 

Date to Effect Conversion:  

 

 

Number of Class A Preferred Units to be Converted:  

 

 

Total Amount of Accrued, Accumulated and Unpaid

Class A Preferred Unit Distributions:

 

 

 

Applicable Class A Conversion Ratio:  

 

 

Number of Common Units to be Issued:  

 

 

Name in which Certificate for Common Units to be Issued:  

 

 

Address for Delivery:  

 

 

 

[REGISTERED HOLDER] By:  

 

  Authorized Officer:   Title:



--------------------------------------------------------------------------------

Exhibit E

Form of Registration Rights Agreement

(see attached)



--------------------------------------------------------------------------------

GENESIS ENERGY, L.P.

and

THE PURCHASERS NAMED ON SCHEDULE A

HERETO

 

 

REGISTRATION RIGHTS AGREEMENT

Dated [•], 2017

 

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     4  

Section 1.01

      Definitions      4  

Section 1.02

      Registrable Securities      8  

ARTICLE II REGISTRATION RIGHTS

     9  

Section 2.01

      Shelf Registration      9  

Section 2.02

      Piggyback Registration      11  

Section 2.03

      Underwritten Offering      13  

Section 2.04

      Further Obligations      14  

Section 2.05

      Cooperation by Holders      19  

Section 2.06

      Restrictions on Public Sale by Holders of Registrable Securities      19  

Section 2.07

      Expenses      19  

Section 2.08

      Indemnification      20  

Section 2.09

      Rule 144 Reporting      22  

Section 2.10

      Transfer or Assignment of Registration Rights      23  

Section 2.11

      Limitation on Subsequent Registration Rights      23  

Section 2.12

      Limitation on Obligations for Class A Convertible Preferred Unit
Registrable Securities      23  

ARTICLE III MISCELLANEOUS

     24  

Section 3.01

      Communications      24  

Section 3.02

      Binding Effect      24  

Section 3.03

      Assignment of Rights      24  

Section 3.04

      Recapitalization, Exchanges, Etc. Affecting Units      25  

Section 3.05

      Aggregation of Registrable Securities      25  

Section 3.06

      Specific Performance      25  

Section 3.07

      Counterparts      25  

Section 3.08

      Governing Law, Submission to Jurisdiction      25  

Section 3.09

      Waiver of Jury Trial      26  

Section 3.10

      Entire Agreement      26  

Section 3.11

      Amendment      26  

Section 3.12

      No Presumption      26  

Section 3.13

      Obligations Limited to Parties to Agreement      26  

Section 3.14

      Independent Nature of Purchaser’s Obligations      27  

 

2



--------------------------------------------------------------------------------

Section 3.15

      Interpretation      27  

SCHEDULE A Purchaser Name; Notice and Contact Information

     32  

SCHEDULE B Purchasers Deemed To Have Delivered The Piggyback Opt-Out Notice

     33  

 

3



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of [•], 2017 (this “Agreement”), is
entered into by and among GENESIS ENERGY, L.P., a Delaware limited partnership
(the “Partnership”), and each of the Persons set forth on SCHEDULE A hereto
(the “Purchasers”).

RECITALS:

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Units (the date of such closing, the “Closing Date”)
pursuant to the Class A Convertible Preferred Unit Purchase Agreement, dated as
of August [•], 2017, by and among the Partnership and the Purchasers
(the “Purchase Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt, for purposes of this Agreement, (a) the General Partner
or the Partnership, on the one hand, and any Purchaser, on the other, shall not
be considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Purchaser or its Affiliates, shall be
considered an Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or the
State of Texas are authorized or required by law or other governmental action to
close.

“Class A Common Units” means the Common Units – Class A representing limited
partner interests in the Partnership and having the rights and obligations
specified in the Partnership Agreement.

 

4



--------------------------------------------------------------------------------

“Class A Convertible Preferred Unit Registrable Securities” means the Purchased
Units, all of which are subject to the rights of Class A Convertible Preferred
Unit Registrable Securities provided herein until such time as such securities
either (i) convert into Class A Common Units pursuant to the terms of the
Partnership Agreement or (ii) cease to be Registrable Securities pursuant to
Section 1.02.

“Class A Convertible Preferred Units” means the Class A Convertible Preferred
Units representing limited partner interests in the Partnership and having the
rights and obligations specified in the Partnership Agreement.

“Class A Issue Price” has the meaning set forth in the Partnership Agreement.

“Closing Date” has the meaning set forth in the Recitals of this Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit Registrable Securities” means the Class A Common Units issued or
issuable upon conversion of the Purchased Units, all of which are subject to the
rights provided herein until such time as such securities cease to be
Registrable Securities pursuant to Section 1.02.

“Common Unit Effectiveness Period” has the meaning specified in Section 2.01(a).

“Common Unit Target Effective Date” has the meaning specified in
Section 2.01(a).

“Davison Holders” means the holders of Registrable Securities (as such term is
defined in the Davison Registration Rights Agreement).

“Davison Registration Rights Agreement” means that certain Registration Rights
Agreement dated July 25, 2007, as amended from time to time, among the
Partnership, Davison Petroleum Products, L.L.C., a Louisiana limited liability
company, Davison Transport, Inc., a Louisiana corporation, Transport Company, an
Arkansas corporation, Terminal Service, Inc., a Louisiana corporation, and
Sunshine Oil and Storage, Inc., a Louisiana corporation.

“Effective Date” means the date of effectiveness of any Registration Statement.

“Effectiveness Period” means the Common Unit Effectiveness Period and the
Preferred Unit Effectiveness Period, as applicable.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“FINRA” has the meaning specified in Section 2.07(a).

“General Partner” means Genesis Energy, LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

5



--------------------------------------------------------------------------------

“GSO” means GSO Rodeo Holdings LP, including its permitted transferees or
assignees, subject to Section 2.10.

“Holder” means the record holder of any Registrable Securities.

“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(r).

“IDR Holders” means the holders of Registrable Securities (as such term is
defined in the IDR Registration Rights Agreement).

“IDR Registration Rights Agreement” means that certain Registration Rights
Agreement, dated December 28, 2010, among the Partnership and the unitholders
party thereto.

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

“Initiating Holder” has the meaning specified in Section 2.03(b).

“KKR” means Rodeo Finance Aggregator LLC, including its permitted transferees
and assignees, subject to Section 2.10.

“Liquidated Damages” has the meaning specified in Section 2.01(c).

“Liquidated Damages Multiplier” means the product of (a) the VWAP Price for the
30 consecutive trading days ending on the trading day immediately preceding the
applicable Target Effective Date and (b) the number of Registrable Securities
then held by the applicable Holder and that are to be included on the applicable
Registration Statement.

“Lockup” has the meaning specified in Section 2.06.

“Losses” has the meaning specified in Section 2.08(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“No Recourse Affiliate” has the meaning specified in Section 3.13.

“Other Holders” means Davison Holders and IDR Holders, as applicable.

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of January 3, 2011, as amended
by the First Amendment thereto, dated as of the date hereof.

“Permitted Loan” has the meaning set forth in the Purchase Agreement.

“Permitted Transaction” has the meaning set forth in the Purchase Agreement.

 

6



--------------------------------------------------------------------------------

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Piggyback Notice” has the meaning specified in Section 2.02(a).

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

“Piggyback Registration” has the meaning specified in Section 2.02(a).

“PIK Units” has the meaning set forth in the Purchase Agreement.

“Preferred Unit Registration Statement Notice” has the meaning specified in
Section 2.01(b).

“Preferred Unit Effectiveness Period” has the meaning specified in
Section 2.01(b).

“Preferred Unit Target Effective Date” has the meaning specified in
Section 2.01(b).

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

“Purchased Units” means the Class A Convertible Preferred Units to be issued and
sold to the Purchasers pursuant to the Purchase Agreement, together with any PIK
Units distributed to the holders thereof.

“Purchased Unit Price” means the Class A Issue Price, as adjusted pursuant to
the Partnership Agreement.

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

“Registrable Securities” means the Common Unit Registrable Securities and the
Class A Convertible Preferred Unit Registrable Securities.

“Registrable Securities Required Voting Percentage” means 75 % of the
outstanding Registrable Securities voting together as a single class, including
the Class A Convertible Preferred Unit Registrable Securities on an as-converted
basis to Common Unit Registrable Securities.

“Registration Expenses” has the meaning specified in Section 2.07(a).

“Registration Statement” has the meaning specified in Section 2.01(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

7



--------------------------------------------------------------------------------

“Selling Expenses” has the meaning specified in Section 2.07(a).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

“Selling Holder Indemnified Persons” has the meaning specified in
Section 2.08(a).

“Target Effective Date” means the Common Unit Target Effective Date and the
Preferred Unit Target Effective Date, as applicable.

“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Class A Common Units or Class A Convertible
Preferred Units are sold to an underwriter on a firm commitment basis for
reoffering to the public or an offering that is a “bought deal” with one or more
investment banks. For the avoidance of doubt, the term Underwritten Offering
does not include at-the-market offerings.

“VWAP Price” means “VWAP” as such term is defined in the Partnership Agreement.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security upon the earliest to occur of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement, (b) when such
Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate or to another Holder or any of its
Affiliates or to any assignee or transferee to whom the rights under this
Agreement have been transferred pursuant to Section 2.10) pursuant to any
section of Rule 144 (or any successor or similar provision adopted by the
Commission then in effect) under the Securities Act under circumstances in which
all the applicable conditions of Rule 144 (as then in effect) are met, (c) when
such Registrable Security is held by the Partnership or one of its direct or
indirect subsidiaries and (d) when such Registrable Security has been sold or
disposed of in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 2.10. In addition, a Holder will cease to have rights to require
registration of any Registrable Securities held by that Holder under this
Agreement on the later of (i) the fifth anniversary of the date on which all
Class A Convertible Preferred Units have been converted into Class A Common
Units pursuant to Section 5.12(b) of the Partnership Agreement and (ii) if the
Holder is an “affiliate” (as such term is defined in Rule 144 under the
Securities Act (or any successor or similar provision adopted by the Commission
then in effect)), the earlier of (x) the date which such Holder is no longer an
“affiliate” (as such term is defined in Rule 144 under the Securities Act (or
any successor or similar provision adopted by the Commission then in effect))
and (y) the tenth anniversary of the date hereof. For the avoidance of doubt,
(i) the provisions of this Section 1.02 do not modify the transfer restrictions
applicable to the Holders under the Partnership Agreement, and (ii) only a
Holder that is (A) a Purchaser or (B) an Affiliate of a Purchaser at the time
any Registrable Securities are transferred to such Holder in compliance with the
Partnership Agreement shall have any demand registration rights under this
Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Class A Common Unit Shelf Registration. The Partnership shall use its
commercially reasonable efforts to (i) prepare and file an initial registration
statement under the Securities Act (a “Registration Statement”) to permit the
resale of the Common Unit Registrable Securities from time to time as permitted
by Rule 415 (or any similar provision adopted by the Commission then in effect)
of the Securities Act, which Registration Statement shall be a separate
standalone registration statement with respect to resales of the Common Unit
Registrable Securities and shall not include the registration of any class or
series of limited partner interests or debt of the Partnership that are to be
issued and sold by the Partnership (other than other securities of the
Partnership pursuant to piggyback rights that would be second in priority to the
Common Unit Registrable Securities and not affect the number of Common Unit
Registrable Securities included thereon) and (ii) cause such initial
Registration Statement to become effective no later than the second anniversary
of the Closing Date (the “Common Unit Target Effective Date”). The Partnership
will use its commercially reasonable efforts to cause such initial Registration
Statement filed pursuant to this Section 2.01(a) to be continuously effective
under the Securities Act, with respect to any Holder, until the earliest to
occur of (a) the date on which there are no longer any Class A Registrable
Securities outstanding and (b) the fifth anniversary of the date on which all
Class A Convertible Preferred Units have been converted into Class A Common
Units pursuant to the Partnership Agreement (the “Common Unit Effectiveness
Period”). A Registration Statement filed pursuant to this Section 2.01(a) shall
be on such appropriate registration form of the Commission as shall be selected
by the Partnership; provided that, if the Partnership is then eligible, it shall
file such Registration Statement on Form S-3. A Registration Statement when
declared effective (including the documents incorporated therein by reference)
will comply as to form in all material respects with all applicable requirements
of the Securities Act and the Exchange Act and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (and,
in the case of any prospectus contained in such Registration Statement, in the
light of the circumstances under which a statement is made). As soon as
practicable following the date that a Registration Statement becomes effective,
but in any event within three Business Days after such date, the Partnership
shall provide the Holders with written notice of the effectiveness of such
Registration Statement. The Partnership shall not be obligated to have more than
one effective Registration Statement at any given time pursuant to this
Section 2.01(a).

(b) Preferred Unit Shelf Registration. Provided the Purchasers and their
Affiliates own, as of the date of such request, more than 50% of the Purchased
Units issued on the date of this Agreement, then upon receipt by the Partnership
of a written request (a “Preferred Unit Registration Statement Notice”) of any
Holder(s) owning not less than 50% of the then-outstanding Purchased Units at
any time commencing after 180 days after the Closing Date, the Partnership will
use its commercially reasonable efforts to (i) prepare and file a Registration
Statement to permit the resale of the Class A Convertible Preferred Unit
Registrable Securities from time to time as permitted by Rule 415 (or any
similar provision adopted by the Commission then in effect) of the Securities
Act, which Registration Statement shall be a

 

9



--------------------------------------------------------------------------------

separate standalone registration statement with respect to resales of the
Class A Convertible Preferred Unit Registrable Securities and shall not include
the registration of any class or series of limited partner interests or debt of
the Partnership that are to be issued and sold by the Partnership (other than
other securities of the Partnership pursuant to piggyback rights that would be
second in priority to the Class A Convertible Preferred Unit Registrable
Securities and not affect the number of Class A Convertible Preferred Unit
Registrable Securities included thereon) and (ii) cause such Preferred Unit
Registration Statement to become effective no later than the later of (x) the
one year anniversary of the Closing Date and (y) 180 days following the
Partnership’s receipt of such Preferred Unit Registration Statement Notice
(the “Preferred Unit Target Effective Date”). The Partnership will use its
commercially reasonable efforts to cause such initial Preferred Unit
Registration Statement filed pursuant to this Section 2.01(b) to be continuously
effective under the Securities Act, with respect to any Holder, until the
earliest to occur of the following: (A) the date on which there are no longer
any Class A Convertible Preferred Unit Registrable Securities outstanding and
(B) the Purchasers no longer own any Class A Convertible Preferred Unit
Registrable Securities (in each case of clause (A) or (B), the “Preferred Unit
Effectiveness Period”). A Registration Statement filed pursuant to this
Section 2.01(b) shall be on such appropriate registration form of the Commission
as shall be selected by the Partnership; provided that, if the Partnership is
then eligible, it shall file such Registration Statement on Form S-3. A
Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that a
Registration Statement becomes effective, but in any event within three Business
Days of such date, the Partnership shall provide the Holders with written notice
of the effectiveness of such Registration Statement. The Partnership shall not
be obligated to have more than one effective Registration Statement at any given
time pursuant to this Section 2.01(b).

(c) Failure to Become Effective. If a Registration Statement required by
Section 2.01 does not become or is not declared effective by the applicable
Target Effective Date, then each Holder shall be entitled to a payment (with
respect to each of the Holder’s applicable Registrable Securities), as
liquidated damages and not as a penalty, of (i) for each non-overlapping 30-day
period for the first 60 days following the Target Effective Date, an amount
equal to 0.25% of the Liquidated Damages Multiplier, which shall accrue daily,
and (ii) for each non-overlapping 30-day period beginning on the 61st day
following the Target Effective Date, an amount equal to the amount set forth in
clause (i) plus an additional 0.25% of the Liquidated Damages Multiplier for
each subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days, and
1.0% thereafter), which shall accrue daily, up to a maximum amount equal to 1.0%
of the Liquidated Damages Multiplier per non-overlapping 30-day period
(the “Liquidated Damages”), until such time as such Registration Statement is
declared or becomes effective or there are no longer any such Registrable
Securities outstanding. The Liquidated Damages shall be payable within 10
Business Days after the end of each such 30-day period in immediately available
funds to the account or accounts specified by the applicable Holders. Any amount
of Liquidated Damages shall be prorated for any period of less than 30 days
accruing during any period for which a Holder is entitled to Liquidated Damages
hereunder.

 

10



--------------------------------------------------------------------------------

(d) Waiver of Liquidated Damages. If the Partnership is unable to cause the
Conversion Unit Registration Statement or the Preferred Unit Registration
Statement to become effective on or before the Common Unit Target Effective Date
or the Preferred Unit Target Effective Date, as applicable, then the Partnership
may request a waiver of the Liquidated Damages with respect thereto, which may
be granted by the consent of Holders of at least the Registrable Securities
Required Voting Percentage, in their sole discretion, and which such waiver
shall apply to all the Holders of Registrable Securities included on such
Registration Statement.

(e) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in a Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of such Registration Statement
(in which event the Selling Holder shall suspend sales of the Registrable
Securities pursuant to such Registration Statement) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in such
Registration Statement or (ii) the Partnership has experienced some other
material non-public event, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially and adversely affect the
Partnership; provided, however, that in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to such Registration
Statement or pursuant to Section 2.03 for a period that exceeds an aggregate of
60 days in any 180-day period or 90 days in any 365-day period. Upon disclosure
of such information or the termination of the condition described above, the
Partnership shall provide prompt notice to the Selling Holders whose Registrable
Securities are included in such Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other actions necessary or appropriate to permit registered sales of Registrable
Securities as contemplated in this Agreement. For the avoidance of doubt, the
provisions of this Section 2.01(e) shall apply to any Underwritten Offering
undertaken pursuant to Section 2.03.

Section 2.02 Piggyback Registration

(a) Participation. If at any time after the first anniversary of the Closing
Date the Partnership proposes to file a Registration Statement related to an
Underwritten Offering (including pursuant to Section 2.03), then the Partnership
shall give not less than four Business Days’ notice (including, but not limited
to, notification by electronic mail) (the “Piggyback Notice”) of such proposed
Underwritten Offering to each Holder (together with its Affiliates) owning
Registrable Securities and such Piggyback Notice shall offer such Holder the
opportunity to include in such Underwritten Offering such number of Common Unit
Registrable Securities (the “Included Registrable Securities”) as such Holder
may request in writing (a “Piggyback Registration”); provided, however, that
(A) the Partnership shall not be required to offer such opportunity to such
Holders if the Holders, together with their Affiliates, do not offer a minimum
of $50 million of Common Unit Registrable Securities, in the aggregate
(determined by multiplying the number of Common Unit Registrable Securities
owned by the VWAP Price for the 30 consecutive trading days ending on the
trading date immediately preceding the date of the Piggyback Notice), or such
lesser amount if it constitutes the remaining

 

11



--------------------------------------------------------------------------------

holdings of the Holders and their Affiliates, and (B) if and to the extent that
the Partnership has been advised by the Managing Underwriter that the inclusion
of Common Unit Registrable Securities for sale for the benefit of such Holders
will have a material adverse effect on the price, timing or distribution of any
Common Units in such Underwritten Offering, then the amount of Common Unit
Registrable Securities to be offered for the accounts of Holders shall be
determined based on the provisions of Section 2.02(b). Each Piggyback Notice
shall be provided to Holders on a Business Day pursuant to Section 3.01 and
receipt of such notice shall be confirmed and kept confidential by the Holders
until either (x) such proposed Underwritten Offering has been publicly announced
by the Partnership or (y) the Holders have received notice from the Partnership
that such proposed Underwritten Offering has been abandoned, which the
Partnership shall provide to the Holders reasonably promptly after the final
decision to abandon a proposed Underwritten Offering has been made. Each such
Holder will have four Business Days (or two Business Days in connection with any
overnight or bought Underwritten Offering) after such Piggyback Notice has been
delivered to request in writing to the Partnership the inclusion of Common Unit
Registrable Securities in the Underwritten Offering. If no request for inclusion
from a Holder is received by the Partnership within the specified time, such
Holder shall have no further right to participate in such Underwritten Offering.
If, at any time after giving written notice of the Partnership’s intention to
undertake an Underwritten Offering and prior to the pricing of such Underwritten
Offering, such Underwritten Offering is terminated or delayed pursuant to the
provisions of this Agreement, the Partnership may, at its election, give written
notice of such determination to the Selling Holders and, (1) in the case of a
termination of such Underwritten Offering, shall be relieved of its obligation
to sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (2) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Common Unit Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at least one Business Day prior to the time of
pricing of such Underwritten Offering. Any Holder may deliver written notice
(a “Piggyback Opt-Out Notice”) to the Partnership requesting that such Holder
not receive notice from the Partnership of any proposed Underwritten Offering;
provided, however, that such Holder may later revoke any such Piggyback Opt-Out
Notice in writing. Following receipt of a Piggyback Opt-Out Notice from a Holder
(unless subsequently revoked), the Partnership shall not be required to deliver
any notice to such Holder pursuant to this Section 2.02 and such Holder shall no
longer be entitled to participate in Underwritten Offerings pursuant to this
Section 2.02, unless such Piggyback Opt-Out Notice is revoked by such Holder.
The Holders listed on SCHEDULE B shall each be deemed to have delivered a
Piggyback Opt-Out Notice as of the date hereof.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering advise the Partnership that
the total amount of Common Unit Registrable Securities that Holders intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have a material adverse effect on the price, timing or
distribution of the Class A Common Units offered or the market for the Class A
Common Units, then the Partnership shall include the number of Class A Common
Units that such Managing Underwriter or Underwriters advise the Partnership can
be sold without having such material adverse effect, with such number to be
allocated (i) first, to the

 

12



--------------------------------------------------------------------------------

Partnership or such other Person(s) initiating such Underwritten Offering; and
(ii) second, pro rata (A) among the Holders who requested such Underwritten
Offering or are exercising piggyback rights pursuant to this Section 2.02 (in
each case, based, for each such Holder, on the percentage derived by dividing
(x) the number of Common Unit Registrable Securities proposed to be sold by such
Holder in such offering by (y) the aggregate number of Common Unit Registrable
Securities proposed to be sold by all Holders in such offering) and (B) the
Other Holders who are exercising piggyback rights, such that such reduction
resulting from such allocation shall not represent a greater fraction of the
number of securities intended to be offered by such Other Holders than the
fraction of similar reductions imposed on the Holders pursuant to subclause
(A) above over the amount of Class A Common Units they intend to offer.

Section 2.03 Underwritten Offering.

(a) S-3 Registration. In the event that GSO or KKR elect to dispose of
Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and either (i) reasonably expect gross proceeds of at
least $100 million from such Underwritten Offering (together with any
Registrable Securities to be disposed of by a Selling Holder who has elected to
participate in such Underwritten Offering pursuant to Section 2.02) or
(ii) reasonably expect gross proceeds of at least $50 million from such
Underwritten Offering (together with any Registrable Securities to be disposed
of by a Selling Holder who has elected to participate in such Underwritten
Offering pursuant to Section 2.02) and such Registrable Securities represent
100% of the then outstanding Common Unit Registrable Securities or Class A
Convertible Preferred Unit Registrable Securities, as applicable, held by the
applicable Selling Holder and its affiliates, the Partnership shall, at the
written request of such Selling Holder(s), enter into an underwriting agreement
in a form as is customary in Underwritten Offerings of securities by the
Partnership with the Managing Underwriter or Underwriters selected by the
Partnership, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and shall take all such other
reasonable actions as are requested by the Managing Underwriter or Underwriters
in order to expedite or facilitate the disposition of such Registrable
Securities; provided, however, that the Partnership shall have no obligation to
facilitate or participate in, including entering into any underwriting agreement
for more than:

(i) two Underwritten Offerings at the request of GSO;

(ii) two Underwritten Offerings at the request of KKR;

(iii) two Underwritten Offerings in any 365-day period; and

(iv) four Underwritten Offerings pursuant to this Agreement;

provided, further, that if the Partnership or any of its Affiliates is
conducting or actively pursuing a securities offering of the Partnership’s
Class A Common Units with anticipated gross offering proceeds of at least
$150 million (other than in connection with any at-the-market offering or
similar continuous offering program), then the Partnership may suspend such
Selling Holder’s right to require the Partnership to conduct an Underwritten
Offering with respect to Registrable Securities on such Selling Holder’s behalf
pursuant to this Section 2.03; provided, however, that the Partnership may only
suspend such Selling Holder’s right to require the Partnership to conduct an
Underwritten Offering pursuant to this Section 2.03 once in any six-month period
and in no event for a period (taken together with any suspensions pursuant to
Section 2.01(e)) that exceeds an aggregate of 60 days in any 180-day period or
90 days in any 365-day period.

 

13



--------------------------------------------------------------------------------

(b) General Procedures. In connection with any Underwritten Offering
contemplated by Section 2.03(a), the underwriting agreement into which each
Selling Holder and the Partnership shall enter shall contain such
representations, covenants, indemnities (subject to Section 2.08) and other
rights and obligations as are customary in Underwritten Offerings of securities
by the Partnership. No Selling Holder shall be required to make any
representations, warranties or covenants to or agreements with the Partnership
or the underwriters other than representations, warranties, covenants or
agreements regarding such Selling Holder, its authority to enter into and
perform such underwriting agreement and to sell, and its ownership of, the
securities whose offer and resale will be registered, on its behalf, its
intended method of distribution and any other representation required by law. If
any Selling Holder disapproves of the terms of an Underwritten Offering
contemplated by this Section 2.03, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter; provided,
however, that such withdrawal must be made at least one Business Day prior to
the time of pricing of such Underwritten Offering to be effective; provided,
further, that in the event the Managing Underwriter or Underwriters of any
proposed Underwritten Offering advise the Partnership that the total amount of
Registrable Securities that Holders intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have a
material adverse effect on the price, timing or distribution of the Registrable
Securities offered or the market for the Class A Common Units or Class A
Convertible Preferred Units, and the amount of Registrable Securities requested
to be included in such Underwritten Offering by the Holder that initiated such
Underwritten Offering pursuant to Section 2.03(a) (the “Initiating Holder”) is
reduced by 50% or more, the Initiating Holder will have the right to withdraw
from such Underwritten Offering by delivering notice to the Partnership at least
one Business Day prior to the time of pricing of such Underwritten Offering, in
which case the Partnership will have no obligation to proceed with such
Underwritten Offering and such Underwritten Offering, whether or not completed,
will not decrease the number of Underwritten Offerings the Initiating Holder
shall have the right and option to request under this Section 2.03. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses.

Section 2.04 Further Obligations. In connection with its obligations under this
ARTICLE II, the Partnership will, as expeditiously as possible:

(a) promptly prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the applicable Effectiveness Period and as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering under a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of such Underwritten Offering, the Partnership shall use its commercially
reasonable efforts to include such information in such prospectus supplement;

 

14



--------------------------------------------------------------------------------

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and, to the extent timely received, make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of such Registration Statement
or such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;

(d) if applicable, use its commercially reasonable efforts to promptly register
or qualify the Registrable Securities covered by any Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to a Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to any such Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(f) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop

 

15



--------------------------------------------------------------------------------

order suspending the effectiveness of a Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to, as promptly as practicable, amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is reasonably necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish, or use its reasonable
efforts to cause to be furnished, upon request, (i) an opinion of counsel for
the Partnership addressed to the underwriters, dated the date of the closing
under the applicable underwriting agreement and (ii) a “comfort letter”
addressed to the underwriters, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
applicable underwriting agreement, in each case, signed by the independent
registered public accountants who have certified the Partnership’s financial
statements (or any other financial statements) included or incorporated by
reference into the applicable registration statement, and each of the opinion
and the “comfort letter” shall be in customary form and covering substantially
the same matters with respect to such registration statement (and the prospectus
and any prospectus supplement) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

(i) make available to its security holders, as soon as reasonably practicable,
an earnings statement, covering a period of twelve months beginning within three
months after the Effective Date of such Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 promulgated thereunder;

(j) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

(k) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders during normal business hours access to such
information and Partnership personnel as is reasonable and customary to enable
such parties to establish a due diligence defense under the Securities Act;
provided, however, that the Partnership need not disclose any non-public
information to any such representative unless and until such representative has
entered into a confidentiality agreement with the Partnership;

 

16



--------------------------------------------------------------------------------

(l) use its commercially reasonable efforts to cause all Common Unit Registrable
Securities registered pursuant to this Agreement to be listed on each securities
exchange or nationally recognized quotation system on which similar securities
issued by the Partnership are then listed; provided, however, that, for the
avoidance of doubt, the Partnership shall have no obligation to cause any
Class A Convertible Preferred Unit Registrable Securities to be listed on any
securities exchange or nationally recognized quotation system;

(m) use its commercially reasonable efforts to cause Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(n) provide a transfer agent, which may be the General Partner or one of its
Affiliates as provided in the Partnership Agreement, and registrar for all
Registrable Securities covered by any Registration Statement not later than the
Effective Date of such Registration Statement;

(o) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of Registrable Securities
(including making appropriate officers of the General Partner available to
participate in any “road show” presentations before analysts, and other
customary marketing activities (including one-on-one meetings with prospective
institutional purchasers of the Registrable Securities)); provided, however,
that the officers of the General Partner shall not be required to dedicate an
unreasonably burdensome amount of time in connection with any roadshow and
related marketing activities for any Underwritten Offering;

(p) if reasonably requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(q) if reasonably required by the Partnership’s transfer agent, the Partnership
shall promptly deliver any authorizations, certificates and directions required
by the transfer agent which authorize and direct the transfer agent to transfer
such Registrable Securities without legend upon sale by the Holder of such
Registrable Securities under the Registration Statement; and

(r) if any Holder could reasonably be deemed to be an “underwriter,” as defined
in Section 2(a)(11) of the Securities Act, in connection with the Registration
Statement and any amendment or supplement thereof (a “Holder Underwriter
Registration Statement”), then the Partnership will reasonably cooperate with
such Holder in allowing such Holder to conduct customary “underwriter’s due
diligence” with respect to the Partnership and satisfy its obligations in
respect thereof. In addition, at any Holder’s request, the Partnership will
furnish to

 

17



--------------------------------------------------------------------------------

such Holder, on the date of the effectiveness of the Holder Underwriter
Registration Statement and thereafter from time to time on such dates as such
Holder may reasonably request (provided that such request shall not be more
frequently than on an annual basis unless such Holder is offering Registrable
Securities pursuant to a Holder Underwriter Registration Statement), (i) a
“comfort letter”, dated such date, from the Partnership’s independent certified
public accountants in form and substance as has been customarily given by
independent certified public accountants to underwriters in Underwritten
Offerings of securities by the Partnership, addressed to such Holder, (ii) an
opinion, dated as of such date, of counsel representing the Partnership for
purposes of the Holder Underwriter Registration Statement, in form, scope and
substance as has been customarily given in Underwritten Offerings of securities
by the Partnership, including standard “10b-5” negative assurance for such
offerings, addressed to such Holder and (iii) a standard officer’s certificate
from the chief executive officer or chief financial officer, or other officers
serving such functions, of the General Partner addressed to the Holder, as has
been customarily given by such officers in Underwritten Offerings of securities
by the Partnership. The Partnership will also use its reasonable efforts to
provide legal counsel to such Holder with an opportunity to review and comment
upon any such Holder Underwriter Registration Statement, and any amendments and
supplements thereto, prior to its filing with the Commission.

Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Partnership at the time such Holder’s consent is sought.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
Notwithstanding the foregoing, nothing in this paragraph shall relieve the
Partnership of its obligations under Section 2.01(e) or Section 2.03(a) or
otherwise extend the suspension periods under Section 2.01(e) or
Section 2.03(a).

 

18



--------------------------------------------------------------------------------

Section 2.05 Cooperation by Holders. The Partnership shall have no obligation to
include Registrable Securities of a Holder in a Registration Statement or in an
Underwritten Offering pursuant to Section 2.03(a) if such Holder has failed to
timely furnish such information that the Partnership determines, after
consultation with its counsel, is reasonably required in order for any
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Common Unit Registrable Securities who is participating in an
Underwritten Offering and is included in a Registration Statement agrees to
enter into a customary letter agreement (each, a “Lockup”) with underwriters
providing that such Holder will not effect any public sale or distribution of
Common Unit Registrable Securities during the 45 calendar day period beginning
on the date of a prospectus or prospectus supplement filed with the Commission
with respect to the pricing of such Underwritten Offering; provided, however,
that, notwithstanding the foregoing, (i) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the Partnership or the officers,
directors or any other Affiliate of the Partnership on whom a restriction is
imposed, (ii) the restrictions set forth in this Section 2.06 shall not apply to
any Common Unit Registrable Securities that are included in such Underwritten
Offering by such Holder and (iii) each Lockup shall include customary
carve-outs, including: (A) the pledge, encumbrance, hypothecation, or mortgage
of all or any portion of the Class A Common Units or Class A Convertible
Preferred Units held by such Holder or its Affiliate to any unaffiliated third
party in a bona fide transaction or in connection with a Permitted Transaction
or Permitted Loan for obligations owed by such Holder or its Affiliate; (B) the
transfer any Class A Common Units or Class A Convertible Preferred Units held by
such Holder or its Affiliate to any Person in connection with a Permitted
Transaction or a Permitted Loan; (C) the foreclosure on any pledged Class A
Common Units or Class A Convertible Preferred Units (and/or any sale thereof) by
any pledgee under a Permitted Transaction or Permitted Loan; and (D) the
transfer of Class A Common Units or Class A Convertible Preferred Units by a
pledgee or counterparty who has foreclosed or exercised remedies or other rights
on any such pledged or transferred Class A Common Units or Class A Convertible
Preferred Units.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” shall not include Selling
Expenses but otherwise means all expenses incident to the Partnership’s
performance under or compliance with this Agreement to effect the registration
of Registrable Securities on a Registration Statement pursuant to Section 2.01,
a Piggyback Registration pursuant to Section 2.02, or an Underwritten Offering
pursuant to Section 2.03, and the disposition of such Registrable Securities,
including all registration, filing, securities exchange listing and fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws (including the reasonable and documented fees
and disbursements of counsel for the underwriters in connection with blue sky
laws), fees of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121, and the reasonable and
documented fees and disbursements of counsel for the underwriters in connection
with any FINRA filings), fees of transfer agents and registrars, all word
processing, duplicating and

 

19



--------------------------------------------------------------------------------

printing expenses, any transfer taxes, and the fees and disbursements of counsel
and independent registered public accountants for the Partnership, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance. “Selling Expenses” means all underwriting
fees, discounts and selling commissions and transfer taxes or similar fees or
arrangements allocable to the sale of the Registrable Securities, plus any costs
or expenses related to any roadshows conducted in connection with the marketing
of any Underwritten Offering.

(b) Expenses. The Partnership will pay all reasonable Registration Expenses, as
determined in good faith, in connection with a shelf Registration, a Piggyback
Registration or an Underwritten Offering, whether or not any sale is made
pursuant to such shelf Registration, Piggyback Registration or Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder,
which shall be based on the percentage derived by dividing (a) the number of
Registrable Securities sold by such Selling Holder in connection with such sale
by (b) the aggregate number of Class A Common Units or Class A Convertible
Preferred Units sold in connection with such sale. In addition, except as
otherwise provided in this Section 2.07 and Section 2.08, the Partnership shall
not be responsible for professional fees (including legal fees) incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.

Section 2.08 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, partners, employees and agents and each Person, if any, who
controls such Selling Holder within the meaning of the Securities Act and the
Exchange Act, and its directors, officers, managers, partners, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Selling Holder Indemnified Person
in writing

 

20



--------------------------------------------------------------------------------

specifically for use in the applicable Registration Statement or other
registration statement, or prospectus supplement, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner and the
General Partner’s directors, officers, employees and agents and each Person,
who, directly or indirectly, controls the Partnership within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in a Registration Statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereto or any free writing prospectus relating thereto;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08(c), except to the
extent that the indemnifying party is materially prejudiced by such failure. In
any action brought against any indemnified party, it shall notify the
indemnifying party of the commencement thereof. The indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably satisfactory to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party may be entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from liability of, and does not contain any admission of
wrongdoing by, the indemnified party.

 

21



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and of the indemnified party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall any
Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party, on the one hand,
and the indemnified party, on the other, shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any successor or similar provision adopted by the Commission then in effect), at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

 

22



--------------------------------------------------------------------------------

(c) so long as a Holder owns any Registrable Securities, furnish (i) to the
extent accurate, forthwith upon request, a written statement of the Partnership
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any successor or similar provision adopted by the Commission
then in effect) and (ii) unless otherwise available via the Commission’s EDGAR
filing system (or any successor system), to such Holder forthwith upon request a
copy of the most recent annual or quarterly report of the Partnership, and such
other reports and documents so filed as such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such Holder
to sell any such securities without registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities under this ARTICLE II may be
transferred or assigned by each Holder to one or more transferees or assignees
of Registrable Securities; provided that (a) unless any such transferee or
assignee is an Affiliate of, and after such transfer or assignment continues to
be an Affiliate of, such Holder, the amount of Registrable Securities
transferred or assigned to such transferee or assignee shall represent at least
$50 million of Registrable Securities, calculated (i) in the case of Class A
Convertible Preferred Unit Registrable Securities, on the basis of the Purchased
Unit Price, or (ii) in the case of Common Unit Registrable Securities, on the
basis of the VWAP Price for the 30 consecutive trading days ending on the
trading day immediately preceding the sale or assignment, (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or assigned
and (c) each such transferee or assignee assumes in writing responsibility for
its portion of the obligations of such transferring Holder under this Agreement.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of at least the Registrable Securities Required Voting Percentage, enter
into any agreement (or amend or modify any existing agreement) with any current
or future holder of any securities of the Partnership that would allow such
current or future holder to require the Partnership to include securities in any
registration statement filed by the Partnership on a basis other than pari passu
with, or expressly subordinate to, the piggyback rights of the Holders of
Registrable Securities hereunder; provided, that no such agreement shall permit
any such current or future holder to include securities in any Underwritten
Offering pursuant to Section 2.03, except on an expressly subordinate basis to
the rights of the Holders to include Registrable Securities in such Underwritten
Offering.

Section 2.12 Limitation on Obligations for Class A Convertible Preferred Unit
Registrable Securities. Notwithstanding anything to the contrary in this
Agreement, nothing contained herein shall be construed to require the
Partnership to (a) except as expressly provided in this Agreement, otherwise
assist in the public resale of any Class A Convertible Preferred Unit
Registrable Securities, or (b) cause any Class A Convertible Preferred Unit
Registrable Securities to be listed on any securities exchange or nationally
recognized quotation system.

 

23



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices, demands and other communications
provided for hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, telecopy, air courier guaranteeing
overnight delivery, personal delivery or (in the case of any notice given by the
Partnership to the Purchasers) email to the following addresses:

 

  (a) If to the Purchasers, to the addresses set forth on SCHEDULE A.

 

  (b) If to the Partnership:

Genesis Energy, L.P.

919 Milam, Suite 2100

Houston, TX 77002

Attention: [•]

Email: [•]

with copies to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002

Attention: J. Vincent Kendrick

Email: vkendrick@akingump.com

or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchasers or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the facsimile or email copy, if sent via facsimile or email;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

Section 3.02 Binding Effect. This Agreement shall be binding upon the
Partnership, each of the Purchasers and their respective successors and
permitted assigns, including subsequent Holders of Registrable Securities to the
extent permitted herein. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

Section 3.03 Assignment of Rights. Except as provided in Section 2.10, neither
this Agreement nor any of the rights, benefits or obligations hereunder may be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of the other party.

 

24



--------------------------------------------------------------------------------

Section 3.04 Recapitalization, Exchanges, Etc. Affecting Units. The provisions
of this Agreement shall apply to the full extent set forth herein with respect
to any and all units of the Partnership or any successor or assign of the
Partnership (whether by merger, acquisition, consolidation, reorganization, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations, pro rata distributions of
units and the like occurring after the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to seek an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

Section 3.08 Governing Law, Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

25



--------------------------------------------------------------------------------

Section 3.09 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 3.10 Entire Agreement. This Agreement, the Purchase Agreement and the
other agreements and documents referred to herein and therein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, representations, warranties,
covenants, agreements or undertakings, other than those set forth or referred to
herein or in the Purchase Agreement with respect to the rights granted by the
Partnership or any of its Affiliates or the Purchasers or any of their
respective Affiliates set forth herein or therein. This Agreement, the Purchase
Agreement and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of at least the Registrable
Securities Required Voting Percentage; provided, however, that no such amendment
shall adversely affect the rights of any Holder hereunder without the consent of
such Holder. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by the Partnership or any Holder from the terms of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which such amendment, supplement, modification,
waiver or consent has been made or given.

Section 3.12 No Presumption. This Agreement has been reviewed and negotiated by
sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 3.13 Obligations Limited to Parties to Agreement. Notwithstanding
anything that may be expressed or implied in this Agreement or any other
document, agreement or instrument delivered in connection herewith, each of the
parties hereto covenants, agrees and acknowledges that, other than as set forth
herein, no Person other than the Purchasers, the Holders, their respective
permitted assignees and the Partnership shall have any obligation in respect of
the obligations of the Purchasers hereunder and that, notwithstanding that one
or more

 

26



--------------------------------------------------------------------------------

of such Persons may be a corporation, partnership or limited liability company,
no rights of recovery and no recourse under this Agreement or under any
documents, agreements or instruments delivered in connection herewith or
therewith or in respect of any oral representation made or alleged to made in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
assignee, incorporator, controlling Person, fiduciary, representative, member,
stockholder or Affiliate of any of such Persons or their respective successors
or permitted assignees, or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate thereof or against any former, current or future director, officer,
employee, agent, general or limited partner, manager, assignee, incorporator,
controlling Person, fiduciary, representative or Affiliate of any of the
foregoing, but in each case not including the Purchasers (each, but excluding
for the avoidance of doubt, the Purchasers, a “No Recourse Affiliate”), whether
by or through attempted piercing of the corporate veil, by or through a claim
(whether in tort, contract or otherwise) by or on behalf of such party against a
No Recourse Affiliate, by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law or otherwise, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any No Recourse Affiliate for any obligations of such Persons or
their respective permitted assignees under this Agreement or any documents or
instruments delivered in connection herewith or therewith, in respect of any
oral representations made or alleged to be made in connection herewith or
therewith or for any claim (whether in tort, contract or otherwise) based on, in
respect of or by reason of such obligation or its creation, except, in each
case, for any successor, permitted transferee or assignee of any Purchaser or a
Selling Holder hereunder.

Section 3.14 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. The failure or waiver of performance under this Agreement by any
Purchaser, or on its behalf, does not excuse performance by any other Purchaser.
Nothing contained herein, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of group or entity, or create a presumption that
the Purchasers are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

Section 3.15 Interpretation. Article, Section and Schedule references in this
Agreement are references to the corresponding Article, Section or Schedule to
this Agreement, unless otherwise specified. All Schedules to this Agreement are
hereby incorporated and made a part hereof as if set forth in full herein and
are an integral part of this Agreement. All references to instruments,
documents, contracts and agreements are references to such instruments,
documents, contracts and agreements as the same may be amended, supplemented and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever the

 

27



--------------------------------------------------------------------------------

Partnership has an obligation under this Agreement, the expense of complying
with that obligation shall be an expense of the Partnership unless otherwise
specified. Any reference in this Agreement to “$” shall mean U.S. dollars.
Whenever any determination, consent or approval is to be made or given by a
Purchaser, such action shall be in such Holder’s sole discretion, unless
otherwise specified in this Agreement. If any provision in this Agreement is
held to be illegal, invalid, not binding or unenforceable, (a) such provision
shall be fully severable and this Agreement shall be construed and enforced as
if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions shall remain in
full force and effect, and (b) the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible. When calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. Any words imparting the
singular number only shall include the plural and vice versa. The words such as
“herein,” “hereinafter,” “hereof’ and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The provision of a Table of Contents, the division
of this Agreement into Articles, Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement.

[Remainder of Page Left Intentionally Blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

GENESIS ENERGY, L.P. By:   GENESIS ENERGY, LLC,   its general partner By:  

 

Name:   Title:  

[Signature page to Registration Rights Agreement]

 

29



--------------------------------------------------------------------------------

GSO Rodeo Holdings LP By:   GSO Rodeo Holdings Associates LLC, its general
partner

 

Name:   Title:  

[Signature page to Registration Rights Agreement]

 

30



--------------------------------------------------------------------------------

Rodeo Finance Aggregator LLC, a Delaware limited liability company By:  

 

Name:   Cedric Lucas Title:   Director

[Signature page to Registration Rights Agreement]

 

31



--------------------------------------------------------------------------------

SCHEDULE A

Purchaser Name; Notice and Contact Information

 

Purchaser

  

Contact Information

GSO Rodeo Holdings LP   

2800 Sand Hill Road, Suite 200

Menlo Park, California 94025

Attention: Brandon Freiman

Email: Brandon.Freiman@kkr.com

 

With a copy to (which shall not constitute notice):

 

Andrews Kurth Kenyon LLP

600 Travis Street, Suite 4200

Houston, TX 77002

Attn: G. Michael O’Leary

Courtney Cochran Butler

moleary@andrewskurth.com

courtneybutler@andrewskurth.com

Rodeo Finance Aggregator LLC   

345 Park Avenue, 31st Floor

New York, NY 10154

Attention:Michael Zawadzki

                Marisa Beeney

Email: Michael.Zawadzki@gsocap.com

            Marisa.Beeney@gsocap.com

 

With a copy to (which shall not constitute notice):

 

Simpson Thacher & Bartlett LLP

600 Travis Street, Suite 5400

Houston, TX 77002

Attn: M. Breen Haire

breen.haire@stblaw.com

 

32



--------------------------------------------------------------------------------

SCHEDULE B

Purchasers Deemed To Have Delivered The Piggyback Opt-Out Notice

[None.]

 

33



--------------------------------------------------------------------------------

Exhibit F

Form of Board Observer Agreement

(see attached)



--------------------------------------------------------------------------------

BOARD OBSERVER AGREEMENT

This BOARD OBSERVER AGREEMENT (this “Agreement”) dated as of [            ],
2017, by and between Genesis Energy, LLC a Delaware limited liability company
(the “Company”), Genesis Energy, L.P. (the “Partnership” and, together with the
Company, the “Genesis Entities”), Rodeo Finance Aggregator LLC, a Delaware
limited liability company (“KKR”) and GSO Rodeo Holdings LP, a Delaware limited
partnership (“GSO” and, together with KKR, the “Investors”). The Genesis
Entities and the Investors are herein referred to as the “Parties” or,
individually, as a “Party.”

W I T N E S S E T H :

WHEREAS, the Partnership entered into that certain Class A Convertible Preferred
Unit Purchase Agreement, dated August 2, 2017, by and among the Partnership and
the Investors (the “Purchase Agreement”); and

WHEREAS, the Company, in its individual capacity and in its capacity as the
general partner of the Partnership, has determined it to be in the best
interests of the Partnership to enter into this Agreement in order to provide
for the appointment by the Investors of observers to the Board of Directors of
the Company (the “Board of Directors”), subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used herein, the following terms have the following
meanings:

“Affiliate” shall have the meaning set forth in the Purchase Agreement.

“Board of Directors” shall have the meaning given in the recitals.

“Business Day” shall have the meaning set forth in the Purchase Agreement.

“Class A Board Observer” shall have the meaning set forth in Section 2.01.

“Class A Issue Price” shall have the meaning set forth in the Partnership
Agreement.

“Class A Preferred Units” shall have the meaning set forth in the Partnership
Agreement.

“Company” shall have the meaning given to such term in the introductory
paragraph.

“Genesis Entities” shall have the meaning given to such term in the introductory
paragraph.

“GSO” shall have the meaning given to such term in the introductory paragraph.

 

1



--------------------------------------------------------------------------------

“Investors” shall have the meaning given to such term in the introductory
paragraph.

“KKR” shall have the meaning given to such term in the introductory paragraph.

“Partnership” shall have the meaning given to such term in the introductory
paragraph.

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 28, 2010, as
amended as of the date of this Agreement.

“Partnership Securities” shall have the meaning given to such term in the
Partnership Agreement.

“Parties” and “Party” shall have the meaning given to such term in the
introductory paragraph.

“Person” shall have the meaning set forth in the Purchase Agreement.

“Purchase Agreement” has the meaning given in the recitals.

Section 1.02 Other Definitional and Interpretative Provisions. Unless the
context requires otherwise: (a) pronouns in the masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa; (b) the
term “including” shall be construed to be expansive rather than limiting in
nature and to mean “including, without limitation;” (c) references to Articles
and Sections refer to Articles and Sections of this Agreement; (d) the words
“this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including the Exhibits and Schedules
attached hereto, and not to any particular subdivision unless expressly so
limited; (e) all references to “shall” mean “will;” and (f) references to
Exhibits and Schedules are to the items identified separately in writing by the
Parties hereto as the described Exhibits or Schedules attached to this
Agreement, each of which is hereby incorporated herein and made a part hereof
for all purposes as if set forth in full herein.

ARTICLE II

BOARD OBSERVER

Section 2.01 Board Observer.

(a) At all times during which KKR and/or its Affiliates collectively own at
least $200 million of Class A Preferred Units (calculated with reference to the
Class A Issue Price, as adjusted in accordance with the Partnership Agreement),
then KKR will be entitled to appoint an observer representative (“Class A Board
Observer”) to the Board of Directors, exercisable by the delivery of written
notice to the Genesis Entities. At all times during which GSO and/or its
Affiliates collectively own at least $200 million of Class A Preferred Units
(calculated with reference to the Class A Issue Price, as adjusted in accordance
with the Partnership Agreement), then GSO will be entitled to appoint a Class A
Board Observer to the Board of Directors, exercisable by the delivery of written
notice to the Genesis Entities. Except as provided below, each Class A Board
Observer shall be entitled to attend (in person or telephonically) all meetings

 

2



--------------------------------------------------------------------------------

(both regular and special) of the Board of Directors and to listen to all
telephonic meetings of the Board of Directors or meetings conducted by other
methods of communication. Except as provided below, the Class A Board Observers
shall receive written notice of all meetings (both regular and special) of the
Board of Directors at the same time and in the same manner as such notice is
given to other members of the Board of Directors, and shall receive all
documents, notices, minutes, written materials and other information given to
members of the Board of Directors in connection with each Board of Directors
meeting (collectively, “Materials”) at the same time such Materials are given to
members of the Board of Directors, whether or not the Class A Board Observer is
attending such meeting; provided, however, that no Class A Board Observer shall
have the right to attend any meeting of, or receive any Materials with respect
to, any committee of the full Board of Directors (each, a “Committee”);
provided, further, however, the Genesis Entities shall (i) give the Class A
Board Observers written notice of the applicable meeting or action taken by
written consent of such Committee at the same time and in the same manner as
notice is given to the members of such Committee and (ii) with respect to the
Audit Committee and the Governance, Compensation and Business Development
Committee of the Board of Directors, provide the Class A Board Observer with
copies of all written materials and other information (including, without
limitation, copies of minutes of meetings or written consents of such
Committees) given to the members of such Committees in connection with such
meetings or actions taken by written consent at the same time such materials and
information are furnished to such members of such Committees.

(b) None of the Class A Board Observers shall (A) owe any fiduciary duty to the
Partnership or the holders of any class or series of Partnership Securities,
(B) have any voting rights, or (C) be entitled to receive any compensation or
reimbursement of expenses in his or her capacity as a Class A Board Observer.

(c) Notwithstanding anything to the contrary in this Section 2.01, each of KKR
and GSO agree that the Class A Board Observers may be excluded from such
portions of any Board of Directors meeting and that Materials may be withheld
from the Class A Board Observers, in each case, as and solely to the extent the
Board of Directors reasonably determines, in good faith, based on the advice of
counsel, that such exclusion or withholding (A) is necessary to avoid any
conflict of interest with respect to any potential transaction or matter related
to the Genesis Entities or their Affiliates, on the one hand, and such Investor,
such Class A Board Observer or any of their respective Affiliates or portfolio
companies, on the other hand or (B) would prevent the members of the Board of
Directors from engaging in attorney-client privileged communication; provided
that, before the Genesis Entities may exclude a Class A Board Observer from any
portion of any Board of Directors meeting or withhold from a Class A Board
Observer any Materials pursuant to the foregoing provisions of this
Section 2.01(c), the Genesis Entities shall notify the Class A Board Observer of
its determination to do so, and consult with the Class A Board Observer to
minimize or eliminate the need for such exclusion or withholding; provided,
further, that such exclusion shall be limited to the portion of the Board of
Directors meeting or Materials that is the basis for such exclusion and shall
not extend to any portion of the Board of Directors meeting or Materials that
does not involve or pertain to such exclusion.

 

3



--------------------------------------------------------------------------------

(d) Each Class A Board Observer shall agree to maintain the confidentiality of
all material non-public information and proceedings of the Board of Directors
and to enter into a customary confidentiality agreement (“Confidentiality
Agreement”) as may be reasonably requested by the Genesis Entities; provided,
however, the Genesis Entities acknowledge that upon request from an Investor or
such Investor’s Affiliates, the Class A Board Observer shall provide, on a
confidential basis, such material non-public information to such Investor and
its Affiliates and their respective representatives, advisors and prospective
transferees who have confirmed to the Investor their agreement to be bound by
the confidentiality and use provisions of the Confidentiality Agreement.

(e) At all times while the Class A Board Observer is serving in such capacity in
accordance with Section 2.01 of this Agreement, such Class A Board Observer, the
Investors and their respective Affiliates may engage in, possess an interest in,
or trade in the securities of, other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the Genesis Entities, and the Genesis Entities, the Board of Directors and
their Affiliates shall have no rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture, even if competitive with the business of the Genesis
Entities, shall not be deemed wrongful or improper. None of the Class A Board
Observer, the Investors or their respective Affiliates shall be obligated to
present any investment opportunity to the Genesis Entities even if such
opportunity is of a character that the Genesis Entities or any of their
respective subsidiaries might reasonably be deemed to have pursued or had the
ability or desire to pursue if granted the opportunity to do so, and each of the
Class A Board Observer, the Investors or their respective Affiliates shall have
the right to take for such person’s own account (individually or as a partner or
fiduciary) or to recommend to others any such investment opportunity.
Notwithstanding the foregoing, the Class A Board Observer shall be subject to,
and comply with, the requirement to maintain confidential information pursuant
to this Agreement.

(f) For the avoidance of doubt, each Class A Board Observer shall constitute an
“Indemnitee,” as such term is defined under the Partnership Agreement and a
“Covered Person,” as such term is defined under the GP LLC Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Parties and their respective heirs, successors and
permitted assigns. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any Party
hereto without the prior written consent of each of the other Parties. Nothing
in this Agreement, expressed or implied, is intended to confer on any Person
other than the Parties hereto, and their respective heirs, successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

Section 3.02 Notices. All notices provided for in this Agreement shall be in
writing and shall be given as provided in Section 8.05 of the Purchase
Agreement.

Section 3.03 Amendments and Waivers. This Agreement may not be amended,
modified, supplemented or restated, nor may any provisions of this Agreement be
waived without the written consent of all the Parties. A waiver or consent,
express or implied, to or of any breach or default by any Party in the
performance by that Party of its obligations with

 

4



--------------------------------------------------------------------------------

respect to this Agreement is not a consent or waiver to or of any other breach
or default in the performance by that Party of the same or any other obligations
of that Party with respect to this Agreement. Failure on the part of a Party to
complain of any act of any Party or to declare any Party in default with respect
to this Agreement, irrespective of how long that failure continues, does not
constitute a waiver by that Party of its rights with respect to that default
until the applicable statute-of-limitations period has run.

Section 3.04 Transfer of Board Rights; Aggregation. The option and right to
appoint a Class A Board Observer granted to the Investors by the Partnership
under Section 2.01 of this Agreement may be transferred or assigned by any
Investor to one or more of its Affiliates, subject to the transfer restrictions
provided in Section 4.10 of the Partnership Agreement, provided, however, that
(a) the Partnership is given written notice prior to any said transfer or
assignment, stating the name and address of each of the transferee or assignee
and identifying the securities with respect to which such rights are being
transferred or assigned and (b) each such transferee or assignee assumes in
writing responsibility for the obligations of such Investor under this
Agreement. All Class A Preferred Units held or acquired by Persons (as defined
in the Partnership Agreement) who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

Section 3.05 Governing Law; Severability; Limitation of Liability

(a) THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
OF SUCH STATE.

(b) The Parties hereby irrevocably submit to the exclusive jurisdiction of the
federal courts of the State of Delaware and the Delaware Court of Chancery, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
(except as otherwise expressly provided in any employment agreement or
non-competition and confidentiality agreement), and each Party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding may
be heard and determined in such courts. The Parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the Parties agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. This consent to jurisdiction is being given solely for
purposes of this Agreement and is not intended to, and shall not, confer consent
to jurisdiction with respect to any other dispute in which a Party to this
Agreement may become involved. Each of the Parties hereby consents to process
being served by any Party in any suit, action or proceeding of the nature
specified in this subsection (b) by the mailing of a copy thereof in the manner
specified by the provisions of Section 3.02. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

5



--------------------------------------------------------------------------------

(c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

Section 3.06 Specific Performance. Each Party hereto acknowledges that the
remedies at law of the other Parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any Party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 3.07 Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each Party shall
have received a counterpart hereof signed by all of the other Parties hereto.
Until and unless each Party has received a counterpart hereof signed by the
other Parties hereto, this Agreement shall have no effect and no Party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Except as expressly set forth in this
Agreement, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person other
than the Parties hereto and their respective successors and assigns.

Section 3.08 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written, among
the Parties hereto with respect to the subject matter of this Agreement.

Section 3.09 Termination. This Agreement shall terminate with respect to each
Investor at the time at which the rights and restrictions granted in Sections
2.01(a) are no longer in effect, except that such termination shall not affect
(a) the rights perfected or the obligations incurred by such Investor prior to
such termination (including any liability for breach of this Agreement) and
(b) the obligations expressly stated to survive termination hereof and this
Article 3.

Section 3.10 Independent Nature of Obligations. The obligations of each Party
are several and not joint with the obligations of any other Party, and no Party
shall be responsible in any way for the performance or nonperformance of the
obligations of any other Party under this Agreement. Nothing contained herein
and no action taken by any Party pursuant hereto, shall be deemed to constitute
the Parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Parties are in any way acting in
concert or as a group with respect to such obligations.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GENESIS ENERGY, L.P.

 

By: Genesis Energy, LLC, its general partner

By:  

 

  Name:   Title:

 

GENESIS ENERGY, LLC By:  

 

  Name:   Title: RODEO FINANCE AGGREGATOR, LLC By:  

 

  Name:   Title:

GSO RODEO HOLDINGS LP

 

By: [                    ], its general partner

By:  

 

  Name:   Title:

[Signature Page to Board Observer Agreement]

 

7